[exhibitno101termloancred001.jpg]
Execution Version TERM LOAN CREDIT AGREEMENT among VERTIV INTERMEDIATE HOLDING
II CORPORATION, as HOLDINGS VERTIV GROUP CORPORATION, as the BORROWER, VARIOUS
LENDERS and CITIBANK, N.A., as ADMINISTRATIVE AGENT
_______________________________________ Dated as of March 2, 2020 CITIBANK,
N.A., JPMORGAN CHASE BANK, N.A., BOFA SECURITIES, INC. and GOLDMAN SACHS LENDING
PARTNERS LLC as JOINT LEAD ARRANGERS AND BOOKRUNNERS FOR THE REFINANCING TERM
LOANS ING CAPITAL LLC, PNC CAPITAL MARKETS LLC, WELLS FARGO BANK, NATIONAL
ASSOCIATION and DEUTSCHE BANK SECURITIES INC. as CO-DOCUMENTATION AGENTS FOR THE
REFINANCING TERM LOANS



--------------------------------------------------------------------------------



 
[exhibitno101termloancred002.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS AND ACCOUNTING TERMS
...............................................................................
1 1.01 Defined Terms
..................................................................................................................................
1 1.02 Terms Generally; Certain Interpretive Provisions and Classification and
Reclassification ............ 46 1.03 Limited Condition Transactions
......................................................................................................
46 1.04 Divisions
.........................................................................................................................................
47 1.05 Currency Equivalents Generally
.....................................................................................................
47 1.06 Treatment of Subsidiaries Prior to Joinder
......................................................................................
48 SECTION 2. AMOUNT AND TERMS OF CREDIT
..........................................................................................
48 2.01 The Commitments
...........................................................................................................................
48 2.02 Minimum Amount of Each Borrowing
...........................................................................................
48 2.03 Notice of Borrowing
.......................................................................................................................
48 2.04 Disbursement of Funds
...................................................................................................................
49 2.05 Notes
...............................................................................................................................................
49 2.06 Interest Rate Conversions
...............................................................................................................
50 2.07 Pro Rata Borrowings
.......................................................................................................................
50 2.08 Interest
............................................................................................................................................
50 2.09 Interest Periods
................................................................................................................................
51 2.10 Increased Costs, Illegality, etc.
.......................................................................................................
52 2.11 Compensation
.................................................................................................................................
53 2.12 Change of Lending Office
...............................................................................................................
53 2.13 Replacement of Lenders
..................................................................................................................
54 2.14 Extended Term Loans
.....................................................................................................................
54 2.15 Incremental Term Loan Commitments
...........................................................................................
56 2.16 LIBOR Successor Rate
...................................................................................................................
58 2.17 [Reserved]
.......................................................................................................................................
59 2.18 Refinancing Term Loans
.................................................................................................................
59 2.19 Reverse Dutch Auction Repurchases
..............................................................................................
60 2.20 Open Market Purchases
..................................................................................................................
61 SECTION 3. [RESERVED]
.................................................................................................................................
62 SECTION 4. FEES; REDUCTIONS OF COMMITMENT
.................................................................................
62 4.01 Fees
.................................................................................................................................................
62 4.02 Mandatory Reduction of Commitments
..........................................................................................
62 SECTION 5. PREPAYMENTS; PAYMENTS; TAXES
.....................................................................................
63 5.01 Voluntary Prepayments
...................................................................................................................
63 5.02 Mandatory Repayments
..................................................................................................................
63 5.03 Method and Place of Payment
.........................................................................................................
66 5.04 Net Payments
..................................................................................................................................
67 SECTION 6. CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE
..................... 68 6.01 Term Loan Credit Agreement
.........................................................................................................
68 6.02 Opinions of
Counsel........................................................................................................................
68 6.03 Corporate Documents; Proceedings, etc.
........................................................................................
69 -i-



--------------------------------------------------------------------------------



 
[exhibitno101termloancred003.jpg]
6.04 Intercreditor Agreement
..................................................................................................................
69 6.05 Security Agreements
.......................................................................................................................
69 6.06 Subsidiaries Guaranty.
....................................................................................................................
69 6.07 Financial Statements.
......................................................................................................................
69 6.08 Solvency Certificate
........................................................................................................................
70 6.09 Fees, etc
..........................................................................................................................................
70 6.10 Representations and Warranties
......................................................................................................
70 6.11 Patriot Act; Beneficial Ownership Regulation
................................................................................
70 6.12 Borrowing Notice
............................................................................................................................
70 6.13 Officer’s Certificate
........................................................................................................................
70 6.14 [Reserved]
.......................................................................................................................................
70 6.15 Flood Documentation
......................................................................................................................
70 6.16 Repayment of Existing Indebtedness
..............................................................................................
70 SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE
..............................................................................................................................................
71 SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS
.................................................. 71 8.01 Organizational Status
......................................................................................................................
71 8.02 Power and Authority; Enforceability
..............................................................................................
71 8.03 No Violation
....................................................................................................................................
71 8.04 Approvals
........................................................................................................................................
71 8.05 Financial Statements; Financial Condition
.....................................................................................
72 8.06 Litigation
.........................................................................................................................................
72 8.07 True and Complete Disclosure
........................................................................................................
72 8.08 Use of Proceeds; Margin Regulations
.............................................................................................
72 8.09 Tax Returns and Payments
..............................................................................................................
73 8.10 ERISA
.............................................................................................................................................
73 8.11 The Security Documents
.................................................................................................................
74 8.12 Properties
........................................................................................................................................
74 8.13 Capitalization
..................................................................................................................................
74 8.14 Subsidiaries
.....................................................................................................................................
75 8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA
............................... 75 8.16 Investment Company Act
................................................................................................................
75 8.17 [Reserved]
.......................................................................................................................................
75 8.18 Environmental Matters
....................................................................................................................
75 8.19 Labor Relations
...............................................................................................................................
76 8.20 Intellectual Property
........................................................................................................................
76 SECTION 9. AFFIRMATIVE COVENANTS
.....................................................................................................
76 9.01 Information Covenants
....................................................................................................................
76 9.02 Books, Records and Inspections; Conference Calls
........................................................................ 79 9.03
Maintenance of Property; Insurance
...............................................................................................
80 9.04 Existence; Franchises
......................................................................................................................
81 9.05 Compliance with Statutes, etc.
........................................................................................................
81 9.06 Compliance with Environmental Laws
...........................................................................................
81 9.07 ERISA
.............................................................................................................................................
82 9.08 End of Fiscal Years; Fiscal Quarters
...............................................................................................
82 9.09 [Reserved].
......................................................................................................................................
82 9.10 Payment of Taxes
............................................................................................................................
83 9.11 Use of Proceeds
...............................................................................................................................
83 9.12 Additional Security; Further Assurances; etc.
.................................................................................
83 9.13 Post-Closing Date Actions
..............................................................................................................
84 -ii-



--------------------------------------------------------------------------------



 
[exhibitno101termloancred004.jpg]
9.14 Permitted Acquisitions
....................................................................................................................
84 9.15 Credit Ratings
.................................................................................................................................
85 9.16 Designation of
Subsidiaries.............................................................................................................
85 SECTION 10. NEGATIVE COVENANTS
...........................................................................................................
85 10.01 Liens
................................................................................................................................................
85 10.02 Consolidation, Merger, or Sale of Assets, etc
.................................................................................
89 10.03 Dividends
........................................................................................................................................
93 10.04 Indebtedness
....................................................................................................................................
96 10.05 Advances, Investments and Loans
..................................................................................................
99 10.06 Transactions with Affiliates
..........................................................................................................
103 10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.
.........................................................................................................................
104 10.08 Limitation on Certain Restrictions on Subsidiaries
....................................................................... 105
10.09 Business
........................................................................................................................................
106 10.10 Negative Pledges
...........................................................................................................................
107 SECTION 11. EVENTS OF DEFAULT
..............................................................................................................
108 11.01 Payments
.......................................................................................................................................
108 11.02 Representations, etc.
.....................................................................................................................
108 11.03 Covenants
......................................................................................................................................
108 11.04 Default Under Other Agreements
.................................................................................................
108 11.05 Bankruptcy, etc.
............................................................................................................................
109 11.06 ERISA
...........................................................................................................................................
109 11.07 Security Documents
......................................................................................................................
109 11.08 Guaranties
.....................................................................................................................................
110 11.09 Judgments
.....................................................................................................................................
110 11.10 Change of Control
.........................................................................................................................
110 SECTION 12. THE ADMINISTRATIVE AGENT
.............................................................................................
110 12.01 Appointment and Authorization
....................................................................................................
110 12.02 Delegation of Duties
.....................................................................................................................
111 12.03 Exculpatory Provisions
.................................................................................................................
111 12.04 Reliance by Administrative Agent
................................................................................................
112 12.05 No Other Duties, Etc.
....................................................................................................................
112 12.06 Non-reliance on Administrative Agent and Other Lenders
........................................................... 112 12.07
Indemnification by the Lenders
....................................................................................................
112 12.08 Rights as a Lender
.........................................................................................................................
112 12.09 Administrative Agent May File Proofs of Claim; Credit Bidding
................................................ 112 12.10 Resignation of the
Agents
.............................................................................................................
114 12.11 Collateral Matters and Guaranty Matters
......................................................................................
114 12.12 Designated Interest Rate Protection Agreements and Designated Treasury
Services Agreements
................................................................................................................................
115 12.13 Withholding Taxes
........................................................................................................................
115 12.14 Certain ERISA Matters
.................................................................................................................
115 SECTION 13. MISCELLANEOUS
.....................................................................................................................
116 13.01 Payment of Expenses, etc.
.............................................................................................................
116 13.02 Right of Setoff
...............................................................................................................................
117 13.03 Notices
..........................................................................................................................................
118 13.04 Benefit of Agreement; Assignments; Participations, etc.
.............................................................. 119 -iii-



--------------------------------------------------------------------------------



 
[exhibitno101termloancred005.jpg]
13.05 No Waiver; Remedies Cumulative
................................................................................................
122 13.06 Payments Pro Rata
........................................................................................................................
122 13.07 Calculations; Computations
..........................................................................................................
122 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
.............................................................................................................................
123 13.09 Counterparts
..................................................................................................................................
124 13.10 [Reserved]
.....................................................................................................................................
124 13.11 Headings Descriptive
....................................................................................................................
124 13.12 Amendment or Waiver; etc.
..........................................................................................................
124 13.13 Survival
.........................................................................................................................................
126 13.14 [Reserved]
.....................................................................................................................................
126 13.15 Confidentiality
..............................................................................................................................
126 13.16 USA Patriot Act Notice
.................................................................................................................
127 13.17 [Reserved]
.....................................................................................................................................
127 13.18 Waiver of Sovereign Immunity
.....................................................................................................
127 13.19 [Reserved]
.....................................................................................................................................
128 13.20 INTERCREDITOR AGREEMENT
.............................................................................................
128 13.21 Absence of Fiduciary Relationship
...............................................................................................
129 13.22 Electronic Execution of Assignments and Certain Other Documents
........................................... 129 13.23 Entire Agreement
..........................................................................................................................
129 13.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.................................... 129 13.25 Acknowledgement Regarding Any
Supported
QFCs.................................................................... 130
SECTION 14. CREDIT AGREEMENT PARTY GUARANTY
......................................................................... 130
14.01 The Guaranty
................................................................................................................................
130 14.02 Bankruptcy
....................................................................................................................................
131 14.03 Nature of Liability
.........................................................................................................................
131 14.04 Independent Obligation
.................................................................................................................
131 14.05 Authorization
................................................................................................................................
131 14.06 Reliance
........................................................................................................................................
132 14.07 Subordination
................................................................................................................................
132 14.08 Waiver
...........................................................................................................................................
132 14.09 Maximum Liability
.......................................................................................................................
133 14.10 Payments
.......................................................................................................................................
133 14.11 Keepwell
.......................................................................................................................................
133 -iv-



--------------------------------------------------------------------------------



 
[exhibitno101termloancred006.jpg]
SCHEDULE 1.01 Unrestricted Subsidiaries SCHEDULE 2.01 Commitments SCHEDULE
2.19(a) Reverse Dutch Auction Procedures SCHEDULE 8.12 Real Property SCHEDULE
8.14 Subsidiaries SCHEDULE 8.19 Labor Matters SCHEDULE 9.13 Post-Closing Date
Actions SCHEDULE 10.01(iii) Existing Liens SCHEDULE 10.04 Existing Indebtedness
SCHEDULE 10.05(iii) Existing Investments SCHEDULE 10.06(viii) Affiliate
Transactions EXHIBIT A-1 Form of Notice of Borrowing EXHIBIT A-2 Form of Notice
of Conversion/Continuation EXHIBIT B Form of Term Note EXHIBIT C Form of U.S.
Tax Compliance Certificate EXHIBIT D [Reserved] EXHIBIT E Form of Officers’
Certificate EXHIBIT F [Reserved] EXHIBIT G Form of Security Agreement EXHIBIT H
Form of Subsidiaries Guaranty EXHIBIT I Form of Solvency Certificate EXHIBIT J
Form of Compliance Certificate EXHIBIT K Form of Assignment and Assumption
EXHIBIT L [Reserved] EXHIBIT M Form of Intercreditor Agreement -v-



--------------------------------------------------------------------------------



 
[exhibitno101termloancred007.jpg]
THIS TERM LOAN CREDIT AGREEMENT, dated as of March 2, 2020, among VERTIV
INTERMEDIATE HOLDING II CORPORATION (“Holdings”), VERTIV GROUP CORPORATION (the
“Borrower”), the Lenders party hereto from time to time and CITIBANK, N.A.
(“Citi”), as the Administrative Agent. All capitalized terms used herein and
defined in Section 1 are used herein as therein defined. W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders make Initial Term Loans
under this Agreement on the Closing Date in an aggregate principal amount of
$2,200,000,000, and the Borrower will use the proceeds of such borrowings to
consummate the Transactions and for working capital or for any other purpose not
prohibited under this Agreement; and WHEREAS, the Lenders have indicated their
willingness to lend such Initial Term Loans on the terms and subject to the
conditions set forth herein. NOW, THEREFORE, in consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows: Section 1. Definitions and Accounting Terms. 1.01 Defined Terms. As
used in this Agreement, the following terms shall have the following meanings:
“ABL Collateral” shall have the meaning provided in the Intercreditor Agreement.
“ABL Credit Agreement” shall mean (i) that certain asset-based revolving credit
agreement, as in effect on the Closing Date and as the same may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time in accordance with the terms hereof (including by reference to the
Intercreditor Agreement) and thereof, among Holdings, the Borrower, the other
borrowers party thereto, certain lenders party thereto and JPMorgan Chase Bank,
N.A., as the administrative agent, and (ii) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to refinance (subject to the
limitations set forth herein (including by reference to the Intercreditor
Agreement)) in whole or in part the Indebtedness and other obligations
outstanding under (x) the credit agreement referred to in clause (i) or (y) any
subsequent ABL Credit Agreement, unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Credit Agreement
hereunder. Any reference to the ABL Credit Agreement hereunder shall be deemed a
reference to any ABL Credit Agreement then in existence. “Acquired Entity or
Business” shall mean either (x) the assets constituting a business, division,
product line, manufacturing facility or distribution facility of any Person not
already a Subsidiary of the Borrower, which assets shall, as a result of the
respective acquisition, become assets of the Borrower or a Restricted Subsidiary
of the Borrower (or assets of a Person who shall be merged or amalgamated with
and into the Borrower or a Restricted Subsidiary of the Borrower) or (y) a
majority of the Equity Interests of any such Person, which Person shall, as a
result of the respective acquisition, become a Restricted Subsidiary of the
Borrower (or shall be merged or amalgamated with and into the Borrower or a
Restricted Subsidiary of the Borrower). “Additional Intercreditor Agreement”
shall mean an intercreditor agreement among the Collateral Agent and one or more
Junior Representatives for holders of Permitted Junior Debt providing that,
inter alia, the Liens on the Collateral in favor of the Collateral Agent (for
the benefit of the Secured Creditors) shall be senior to such Liens in favor of
the Junior Representatives (for the benefit of the holders of Permitted Junior
Debt), as such intercreditor agreement may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof. The Additional Intercreditor Agreement shall be in
a form customary at such time for transactions of the type contemplated thereby
and otherwise reasonably satisfactory to the Administrative Agent and the
Borrower. 1



--------------------------------------------------------------------------------



 
[exhibitno101termloancred008.jpg]
“Additional Security Documents” shall have the meaning provided in Section
9.12(a). “Adjusted Consolidated Working Capital” shall mean, at any time,
Consolidated Current Assets less Consolidated Current Liabilities at such time.
“Adjustment” shall have the meaning provided in Section 2.16(a). “Administrative
Agent” shall mean Citi, in its capacity as Administrative Agent for the Lenders
hereunder, and shall include any successor to the Administrative Agent appointed
pursuant to Section 12.10. “Administrative Questionnaire” shall mean an
administrative questionnaire in the form supplied by the Administrative Agent.
“Advisory Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of November 30, 2016 by and among the Borrower and the
Sponsor, as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time prior to the Closing Date, including to
the extent terminated prior to the Closing Date solely to the extent of any
obligations that survive the termination thereof. “Affiliate” shall mean, with
respect to any Person, any other Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise; provided, however, that neither the
Administrative Agent nor any Lender (nor any Affiliate thereof) shall be
considered an Affiliate of the Borrower or any Subsidiary thereof as a result of
this Agreement, the extensions of credit hereunder or its actions in connection
therewith. “Agents” shall mean the Administrative Agent, the Collateral Agent,
any sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents, the Lead Arrangers and Co-Documentation Agents. “Agreement” shall
mean this Term Loan Credit Agreement, as may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time. “Anti-Corruption
Laws” shall mean all laws, rules, and regulations of any jurisdiction applicable
to the Borrower or any of its Subsidiaries from time to time concerning or
relating to bribery or corruption. “Applicable Asset Sale/Recovery Event
Prepayment Percentage” shall mean, at any time, 100%; provided that, if, within
five (5) Business Days (or such later period as the Administrative Agent shall
determine in its sole discretion) of the receipt of Net Sale Proceeds from the
relevant Asset Sale or receipt of Net Insurance Proceeds from the relevant
Recovery Event, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that on a Pro Forma Basis
immediately after giving effect to such Asset Sale or Recovery Event, as
applicable, and the application of the proceeds thereof, the Consolidated First
Lien Net Leverage Ratio is (i) less than or equal to 3.30:1.00 but greater than
2.80:1.00, the Applicable Asset Sale/Recovery Event Prepayment Percentage with
respect to such Net Sale Proceeds or Net Insurance Proceeds shall instead be 50%
or (ii) less than or equal to 2.80:1.00, the Applicable Asset Sale/Recovery
Event Prepayment Percentage with respect to such Net Sale Proceeds or Net
Insurance Proceeds shall instead be 0%. “Applicable ECF Prepayment Percentage”
shall mean, at any time, 50%; provided that, if at any time the Consolidated
First Lien Net Leverage Ratio as of the last day of the fiscal year for which
the Applicable ECF Prepayment Percentage is calculated (as set forth in an
officer’s certificate delivered pursuant to Section 9.01(e) for such fiscal
year) is (i) less than or equal to 3.30:1.00 but greater than 2.80:1.00, the
Applicable ECF Prepayment Percentage for such fiscal year shall instead be 25%
and (ii) less than or equal to 2.80:1.00, the Applicable ECF Prepayment
Percentage for such fiscal year shall instead be 0%. “Applicable Increased Term
Loan Spread” shall mean, with respect to any then outstanding Initial Term Loans
at the time of the provision of any new Tranche of Incremental Term Loans
pursuant to Section 2.15 or 2



--------------------------------------------------------------------------------



 
[exhibitno101termloancred009.jpg]
incurrence of Permitted Pari Passu Loans, in each case, prior to the date that
is six (6) months after the Closing Date, which new Tranche or Permitted Pari
Passu Loans are subject to an Effective Yield that is greater than the Effective
Yield applicable to such Initial Term Loans by more than 0.50%, the margin per
annum (expressed as a percentage) mutually determined by the Administrative
Agent and the Borrower in good faith (and notified by the Administrative Agent
to the Lenders) as the margin per annum required to cause the Effective Yield
applicable to such then existing Initial Term Loans to equal (i) the Effective
Yield applicable to such new Tranche of Incremental Term Loans or Permitted Pari
Passu Loans minus (ii) 0.50%. Each mutual determination of the “Applicable
Increased Term Loan Spread” by the Administrative Agent and the Borrower shall
be conclusive and binding on all Lenders absent manifest error. “Applicable
Margin” shall mean a percentage per annum equal to, in the case of Initial Term
Loans maintained as (a) Base Rate Term Loans, 2.00% and (b) LIBO Rate Term
Loans, 3.00%. The Applicable Margins for any Tranche of Incremental Term Loans
shall be (i) in the case of Incremental Term Loans added to an existing Tranche,
the same as the Applicable Margins for such existing Tranche, and (ii)
otherwise, as specified in the applicable Incremental Term Loan Commitment
Agreement; provided that on and after the date of such incurrence of any Tranche
of Incremental Term Loans which gives rise to a determination of a new
Applicable Increased Term Loan Spread, the Applicable Margins for the Initial
Term Loans shall be the higher of (x) the Applicable Increased Term Loan Spread
for such Type of Initial Term Loans and (y) the Applicable Margin for such Type
of Initial Term Loans as otherwise determined above in the absence of this
clause (x). The Applicable Margins for any Tranche of Refinancing Term Loans
shall be as specified in the applicable Refinancing Term Loan Amendment. The
Applicable Margins for any Tranche of Extended Term Loans shall be as specified
in the applicable Extension Amendment. “Approved Fund” shall mean any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person)) that
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an existing Lender, (b) an Affiliate of an
existing Lender or (c) an entity or an Affiliate of an entity that administers
or manages an existing Lender. “Article 55 BRRD” means Article 55 of Directive
2014/59/EU establishing a framework for the recovery and resolution of credit
institutions and investment firms. “Asset Sale” shall mean any sale, transfer or
other disposition of all or any part of the property or assets by the Borrower
or any of its Restricted Subsidiaries, or entry into any Sale-Leaseback
Transaction by the Borrower or any of its Restricted Subsidiaries, in each case,
pursuant to Section 10.02(ii). “Assignment and Assumption” shall mean an
Assignment and Assumption substantially in the form of Exhibit K (appropriately
completed) or such other form as shall be acceptable to the Administrative Agent
and the Borrower (such approval by the Borrower not to be unreasonably withheld,
delayed or conditioned). “Auction” shall have the meaning provided in Section
2.19(a). “Auction Manager” shall have the meaning provided in Section 2.19(a).
“Audited Financial Statements” shall have the meaning provided in Section 6.06.
“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to: (a) the sum of, without duplication: (i) (A) the greater of
$125,000,000 and 25.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period (measured at the time of
usage of such amount) plus (B) 50% of the Consolidated Net Income (excluding any
gain on Investments made in reliance on the Available Amount), if positive, of
the Borrower for the 3



--------------------------------------------------------------------------------



 
[exhibitno101termloancred010.jpg]
period (taken as one accounting period) from January 1, 2020 to the end of the
Borrower’s most recently ended fiscal quarter for which internal financial
statements are available on the Determination Date (or, if such Consolidated Net
Income for such period is a deficit, 0%); plus (ii) 100% of the aggregate net
cash proceeds, and the fair market value of property other than cash, received
by the Borrower since the Closing Date (A) as a contribution to its common
equity capital (including any contribution to its common equity capital from any
Parent Company with the proceeds of any issue or sale by such Parent Company of
its Equity Interests) (other than any (x) Disqualified Stock, (y) Equity
Interests sold to a Restricted Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or a Restricted Subsidiary of the
Borrower and (z) Contribution Amounts) or (B) from the issue or sale of Equity
Interests of the Borrower (other than Disqualified Stock and other than sales of
Equity Interests to a Restricted Subsidiary), in each case, to the extent not
otherwise applied to any other basket or exception under this Agreement; plus
(iii) 100% of the aggregate amount of cash proceeds, and the fair market value
of property other than cash, received by the Borrower or a Restricted Subsidiary
of the Borrower from (A) the sale or disposition (other than to the Borrower or
a Restricted Subsidiary of the Borrower) of Investments made after the Closing
Date the permissibility of which was contingent upon the utilization of the
Available Amount and from repayments, repurchases and redemptions of such
Investments from the Borrower and its Restricted Subsidiaries by any Person
(other than the Borrower or its Restricted Subsidiaries); (B) a return, profit,
distribution or similar amounts from an Investment made after the Closing Date
the permissibility of which was contingent upon the utilization of the Available
Amount, to the extent that such amounts were not otherwise included in the
Consolidated Net Income of the Borrower for such period; (C) the sale (other
than to the Borrower or any of its Restricted Subsidiaries) of the Equity
Interests of an Unrestricted Subsidiary; (D) a distribution or dividend from an
Unrestricted Subsidiary, to the extent that such amounts were not otherwise
included in the Consolidated Net Income of the Borrower for such period; and (E)
any Investment that was made after the Closing Date in a Person that is not a
subsidiary at such time that subsequently becomes a Restricted Subsidiary of the
Borrower; plus (iv) in the event that any Unrestricted Subsidiary of the
Borrower designated as such after the Closing Date is redesignated as a
Restricted Subsidiary or has been merged or consolidated with or into or
transfers or conveys its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower, in each case after Closing Date, the fair
market value of the Borrower’s Investment in such Subsidiary as of the date of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), after deducting any Indebtedness associated with the
Unrestricted Subsidiary so designated or combined or any Indebtedness associated
with the assets so transferred or conveyed (other than in each case to the
extent that the designation of such Subsidiary as an Unrestricted Subsidiary
constituted an Investment not made in reliance on the Available Amount); plus
(v) the amount of Declined Proceeds; plus (vi) the aggregate amount of any
Leverage Excess Proceeds (which in no event shall be less than zero for any
fiscal year); plus (vii) 100% of the aggregate net cash proceeds from the issue
or sale of Disqualified Stock of the Borrower or debt securities of the Borrower
(other than Disqualified Stock or debt securities issued or sold to a Restricted
Subsidiary), in each case that have been converted into or exchanged for Equity
Interests of the Borrower or any Parent Company (other than Disqualified Stock);
minus (b) the sum of, without duplication: 4



--------------------------------------------------------------------------------



 
[exhibitno101termloancred011.jpg]
(i) the aggregate amount of all Dividends made by the Borrower and its
Restricted Subsidiaries pursuant to Section 10.03(xiii) on or after the Closing
Date and on or prior to the Determination Date; (ii) the aggregate amount of all
Investments made by the Borrower and its Restricted Subsidiaries pursuant to
Section 10.05(xviii) on or after the Closing Date and on or prior to the
Determination Date; and (iii) the aggregate amount of repayments, repurchases,
redemptions or defeasances of Indebtedness pursuant to Section 10.07(a)(B)(i) on
or after the Closing Date and on or prior to the Determination Date. “Bail-In
Action” shall mean the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” shall mean (a) in relation to an
EEA Member Country which has implemented, or which at any time implements,
Article 55 BRRD, the relevant implementing law or regulation as described in the
EU Bail-In Legislation Schedule from time to time; and (b) in relation to any
state other than such an EEA Member Country or (to the extent that the United
Kingdom is not such an EEA Member Country) the United Kingdom, any analogous law
or regulation from time to time which requires contractual recognition of any
Write-down and Conversion Powers contained in that law or regulation.
“Bankruptcy Code” shall have the meaning provided in Section 11.05. “Base Rate”
shall mean, for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of
1%, (c) the LIBO Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that, the LIBO Rate for any day shall be based on the LIBO Rate at
approximately 11:00 a.m. London time on such day and (d) 1.00%. Any change in
the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the LIBO Rate, respectively. “Base Rate Term Loan”
shall mean each Term Loan which is designated or deemed designated as a Term
Loan bearing interest at the Base Rate by the Borrower at the time of the
incurrence thereof or conversion thereto. “Beneficial Ownership Certification”
shall mean a certification regarding beneficial ownership as required by the
Beneficial Ownership Regulation. “Beneficial Ownership Regulation” shall mean 31
C.F.R. § 1010.230. “Benefit Plan” shall mean any of (a) an “employee benefit
plan” (as defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”. “BHC Act Affiliate” shall have the meaning assigned to the term
“affiliate” in, and shall be interpreted in accordance with, 12 U.S.C. §
1841(k). “Borrower” shall have the meaning provided in the first paragraph of
this Agreement. 5



--------------------------------------------------------------------------------



 
[exhibitno101termloancred012.jpg]
“Borrowing” shall mean the borrowing of the same Type of Term Loan pursuant to a
single Tranche by the Borrower from all the Lenders having Commitments with
respect to such Tranche on a given date (or resulting from a conversion or
conversions on such date), having, in the case of LIBO Rate Term Loans, the same
Interest Period; provided that any Incremental Term Loans incurred pursuant to
Section 2.01(b) shall be considered part of the related Borrowing of the then
outstanding Tranche of Term Loans (if any) to which such Incremental Term Loans
are added pursuant to, and in accordance with the requirements of, Section
2.15(c). “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; provided that, when used in connection with a LIBO Rate
Term Loan, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord, (iv)
expenditures to the extent that they are actually paid for by any Person other
than a Credit Party or any of its Restricted Subsidiaries and for which no
Credit Party or any of its Restricted Subsidiaries has provided or is required
to provide or incur, directly or indirectly, any consideration or monetary
obligation to such third party or any other Person (whether before, during or
after such period), (v) property, plant and equipment taken in settlement of
accounts and (vi) expenditures made to restore, replace or rebuild property
subject to any damage, loss, destruction or condemnation, to the extent such
expenditures are made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any damage, loss, destruction or condemnation.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP. “Cash
Equivalents” shall mean: (i) U.S. Dollars, Canadian dollars, pounds sterling,
euros, the national currency of any participating member state of the European
Union or, in the case of any Foreign Subsidiary, such local currencies held by
it from time to time in the ordinary course of business; (ii) readily marketable
direct obligations of any member of the European Economic Area, Switzerland, or
Japan, or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of such country, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P (or an equivalent rating from Fitch); (iii)
marketable general obligations issued by (a) any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state or (b) Canada or any
agency or instrumentality thereof that are guaranteed by the full faith and
credit of Canada, and, in each case, at the time of acquisition thereof, having
a credit rating of at least Aa3 (or the equivalent grade) by Moody’s or AA- by
S&P (or an equivalent rating from Fitch); (iv) securities or any other evidence
of Indebtedness or readily marketable direct obligations issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government, the U.K. government or any
agency or instrumentality of the U.K. government, any constituent nation of the
U.K. or any agency or instrumentality thereof, any member of the European Union
or any agency or instrumentality thereof, or the Canadian government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States, the U.K., such member, or Canada, as the case may be, is
pledged in support of those securities), in such case having maturities of not
more than 24 months from the date of acquisition; 6



--------------------------------------------------------------------------------



 
[exhibitno101termloancred013.jpg]
(v) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s (or
an equivalent rating from Fitch); (vi) repurchase obligations with a term of not
more than thirty days for underlying securities of the types described in
clauses (iv) and (v) above entered into with any financial institution meeting
the qualifications specified in clause (v) above; (vii) commercial paper having
one of the two highest ratings obtainable from Moody’s, S&P or Fitch and, in
each case, maturing within twenty-four months after the date of acquisition;
(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and (ix) Indebtedness or preferred stock issued by Person having a
credit rating of at least A-2 (or the equivalent grade) by Moody’s or A by S&P
(or an equivalent rating from Fitch), maturing within twenty-four months after
the date of acquisition. “CERCLA” shall mean the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as the same has been amended
and may hereafter be amended from time to time, 42 U.S.C. § 9601 et seq. “Change
in Law” shall mean the occurrence after the Closing Date or, with respect to any
Lender, such later date on which such Lender becomes a party to this Agreement,
of (a) the adoption of or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.10(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after such applicable date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued. “Change of Control” shall be
deemed to occur if: (a) any person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Securities Exchange Act as in effect on the Closing Date),
but excluding (x) any employee benefit plan of such person and its Subsidiaries
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan and (y) any combination of Permitted
Holders, shall have, directly or indirectly, acquired beneficial ownership of
Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of Ultimate Parent
and the Permitted Holders shall own, directly or indirectly, less than such
person or “group” of the aggregate voting power represented by the issued and
outstanding Equity Interests of Ultimate Parent; (b) a “change of control” (or
similar event) shall occur under (I) the ABL Credit Agreement, and (II) the
definitive agreements pursuant to which any Refinancing Notes, Refinancing Term
Loans or Indebtedness permitted under Section 10.04(xxvii) or (xxix) was issued
or incurred, in each case of this subclause (II) with an aggregate outstanding
principal amount in respect of such series of Refinancing Notes, Refinancing
Term Loans or other Indebtedness in excess of the Threshold Amount; 7



--------------------------------------------------------------------------------



 
[exhibitno101termloancred014.jpg]
(c) Ultimate Parent shall cease to own, directly or indirectly, 100% of the
Equity Interests of Holdings; or (d) Holdings shall cease to own, directly or
indirectly, 100% of the Equity Interests of the Borrower. Notwithstanding
anything to the contrary in this definition or any provision of Section 13d-3 of
the Securities Exchange Act, no person or “group” shall be deemed to
beneficially own Equity Interests to be acquired by such person or “group”
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement. “Citi” shall have the meaning provided in the
first paragraph of this Agreement. “Closing Date” shall mean March 2, 2020.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. “Co-Documentation Agents” shall mean, collectively, each Person identified
on the cover of this Agreement as such, in its capacity as such. “Collateral”
shall mean all property (whether real, personal or otherwise) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document (including any Additional Security Documents),
including, without limitation, all “Collateral” as described in the Security
Agreement and all Mortgaged Properties. “Collateral Agent” shall mean the
Administrative Agent acting as collateral agent for the Secured Creditors
pursuant to the Security Documents. “Commitment” shall mean any of the
commitments of any Lender, whether an Initial Term Loan Commitment, Refinancing
Term Loan Commitment or an Incremental Term Loan Commitment of such Lender.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. “Consolidated
Current Assets” shall mean, at any time, the consolidated current assets of the
Borrower and its Restricted Subsidiaries at such time (other than cash and Cash
Equivalents, amounts related to current or deferred Taxes based on income or
profits, assets held for sale, loans to third parties that are permitted under
this Agreement, pension assets, deferred bank fees and derivative financial
instruments). “Consolidated Current Liabilities” shall mean, at any time, the
consolidated current liabilities of the Borrower and its Restricted Subsidiaries
at such time (other than the current portion of any Indebtedness under this
Agreement, the current portion of any other long-term Indebtedness which would
otherwise be included therein, accruals of Interest Expense (excluding Interest
Expense that is due and unpaid), accruals for current or deferred Taxes based on
income or profits, accruals of any costs or expenses related to restructuring
reserves to the extent permitted to be included in the calculation of
Consolidated EBITDA and the current portion of pension liabilities).
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including,
without limitation, amortization of turnaround costs, goodwill and
organizational costs) (excluding any such adjustment to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such adjustment is subsequently reversed), in each case of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis in accordance with U.S. GAAP. 8



--------------------------------------------------------------------------------



 
[exhibitno101termloancred015.jpg]
“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication): (i) provision for taxes based on income, profits or capital
(including state franchise taxes and similar taxes in the nature of income tax)
of such Person and its Restricted Subsidiaries for such period, franchise taxes
and foreign withholding taxes and including an amount equal to the tax
distributions actually made to the holders of the Equity Interests of such
Person or any direct or indirect parent of such Person in respect of such period
in accordance with Section 10.03(vi) as though such amounts had been paid as
income taxes directly by such Person, in each case, to the extent that such
provision for taxes was deducted in computing such Consolidated Net Income; plus
(ii) Consolidated Depreciation and Amortization Expense of such Person and its
Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus (iii) the Fixed Charges
of such Person and its Restricted Subsidiaries for such period, to the extent
that such Fixed Charges were deducted in computing such Consolidated Net Income;
plus (iv) any other non-cash losses, charges and expenses of such Person and its
Restricted Subsidiaries (including write-offs and write-downs) for such period,
to the extent that such non-cash charges were included in computing such
Consolidated Net Income; provided that if any such non-cash charge represents an
accrual or reserve for anticipated cash charges in any future period, (i) such
Person may determine not to add back such non-cash charge in the period for
which Consolidated EBITDA is being calculated; provided that the aggregate
amount of such non-cash charges not so added back in such period shall not
exceed, when aggregated with amounts not added back pursuant to the proviso at
the end of this definition, $10,000,000 and (ii) to the extent such Person does
decide to add back such non-cash charge, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA to such extent,
and excluding amortization of a prepaid cash item that was paid in a prior
period; plus (v) any losses from foreign currency transactions (including losses
related to currency remeasurements of Indebtedness) of such Person and its
Restricted Subsidiaries for such period, to the extent that such losses were
taken into account in computing such Consolidated Net Income; plus (vi) (a) the
Specified Permitted Adjustments and (b) any other cost savings, operating
expense reductions, operating improvements and synergies permitted to be added
back to this definition pursuant to the definition of “Pro Forma Cost Savings”
(including, without limitation, expenses attributable to the implementation of
such cost savings initiatives and costs and expenses related to employment of
terminated employees incurred by such Person during such period to the extent
such costs and expenses were deducted in computing Consolidated Net Income);
plus (vii) losses in respect of post-retirement benefits of such Person and its
Restricted Subsidiaries, as a result of the application of ASC 715,
Compensation-Retirement Benefits, to the extent that such losses were deducted
in computing such Consolidated Net Income; plus (viii) the amount of fees,
indemnities and expenses incurred or reimbursed by such Person and its
Restricted Subsidiaries pursuant to Sections 10.06(v) and 10.06(vii) hereunder;
plus (ix) any proceeds from business interruption insurance received by such
Person and its Restricted Subsidiaries during such period, to the extent the
associated losses arising out of the event that resulted in the payment of such
business interruption insurance proceeds were included in computing Consolidated
Net Income; plus (x) [reserved]; plus 9



--------------------------------------------------------------------------------



 
[exhibitno101termloancred016.jpg]
(xi) any contingent or deferred payments (including, without limitation,
earn-out payments, noncompete payments and consulting payments) incurred in
connection with any acquisition or other Investment and paid or accrued during
the applicable period; plus (xii) [reserved]; plus (xiii) the amount of any
interest expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any Restricted Subsidiary of such Person that is
not a Wholly- Owned Restricted Subsidiary of such Person; minus (xiv) the amount
of any gain in respect of post-retirement benefits as a result of the
application of ASC 715, to the extent such gains were taken into account in
computing such Consolidated Net Income; minus (xv) any gains from foreign
currency transactions (including gains related to currency remeasurements of
Indebtedness) of such Person and its Restricted Subsidiaries for such period, to
the extent that such gains were taken into account in computing such
Consolidated Net Income; minus (xvi) non-cash gains increasing such Consolidated
Net Income for such period, other than the accrual of revenue in the ordinary
course of business and other than reversals of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period;
provided, that the Borrower may, in its sole discretion, elect to not make any
adjustment for any item pursuant to the foregoing clauses (i) through (xvi)
above if any such item individually is less than $2,000,000 in any fiscal
quarter; provided, further that the aggregate amount of such items not added
back in such period shall not exceed, when aggregated with amounts not added
back pursuant to clause (iv)(i) of this definition, $10,000,000. “Consolidated
First Lien Net Leverage Ratio” shall mean, at any time, the ratio of (i)
Consolidated First Lien Secured Debt at such time to (ii) Consolidated EBITDA
for the Test Period then most recently ended. If the Consolidated First Lien Net
Leverage Ratio is being determined for a given Test Period, Consolidated First
Lien Secured Debt shall be measured on the last day of such Test Period, with
Consolidated EBITDA being determined for such period. “Consolidated First Lien
Secured Debt” shall mean, at any time, (i) the sum of all Consolidated
Indebtedness at such time that is secured by a Lien on any assets of the
Borrower or any of its Restricted Subsidiaries, less (ii) the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
at such time that is secured solely by a Lien on the assets of the Borrower and
its Restricted Subsidiaries that is junior to the Lien securing the Obligations,
less (iii) the aggregate amount of (a) unrestricted cash and Cash Equivalents
and (b) cash and Cash Equivalents restricted solely in favor of or pursuant to
the ABL Credit Agreement and the credit documents related thereto, any Credit
Document, any Permitted Pari Passu Notes Documents, any Permitted Pari Passu
Loan Documents, any Refinancing Note Documents or Refinancing Term Loan
Documents in respect of Refinancing Notes or Refinancing Term Loans that rank
pari passu with the Term Loans and any Permitted Junior Debt Documents (to the
extent such cash and Cash Equivalents also secure the Indebtedness hereunder on
a senior priority basis), in each case, calculated on a Pro Forma Basis.
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of the Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of the Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in the preceding clauses (i) and (ii), in each case, determined
on a consolidated basis in accordance with U.S. GAAP and calculated on a Pro
Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes or Permitted Notes that have
been defeased or satisfied and discharged in accordance with the applicable
indenture or with respect to which the required deposit has been made in
connection with a call for repurchase or redemption to occur within the time
period set forth in the applicable indenture, in each case to the extent such
transactions are permitted by Section 10.07(a). 10



--------------------------------------------------------------------------------



 
[exhibitno101termloancred017.jpg]
“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that: (i) any after-tax effect of all
extraordinary (as determined in accordance with U.S. GAAP prior to giving effect
to Accounting Standards Update No. 2015-01, Income Statement—Extraordinary and
Unusual Items (Subtopic 225-20), Simplifying Income Statement Presentation by
Eliminating the Concept of Extraordinary Items), nonrecurring or unusual gains
or losses or income or expenses (including related to the Transactions) or any
restructuring charges or reserves, including, without limitation, any expenses
or charges related to any reconstruction, recommissioning or reconfiguration of
fixed assets for alternate uses, retention, severance, system establishment
cost, contract termination costs, costs to consolidate facilities and relocate
employees, advisor fees and other out of pocket costs and non-cash charges to
assess and execute operational improvement plans and restructuring programs,
will be excluded; (ii) any expenses, costs or charges incurred, or any
amortization thereof for such period, in connection with any equity issuance,
Investment, acquisition, disposition, recapitalization or incurrence or
repayment of, or amendment or waiver of the operative documents with respect to,
Indebtedness permitted under this Agreement, including a refinancing thereof (in
each case whether or not successful) (including any such costs and charges
incurred in connection with the Transactions), and all gains and losses realized
in connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness or other derivative instruments, together with
any related provision for taxes on any such gain, loss, income or expense will
be excluded; (iii) the net income (or loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be excluded; provided that the income of such Person will be
included to the extent of the amount of dividends or similar distributions paid
in cash (or converted to cash) to the specified Person or a Restricted
Subsidiary of the Person; (iv) the net income (or loss) of any Person and its
Restricted Subsidiaries will be calculated without deducting the income
attributed to, or adding the losses attributed to, the minority equity interests
of third parties in any non-Wholly-Owned Restricted Subsidiary except to the
extent of the dividends paid in cash (or convertible into cash) during such
period on the shares of Equity Interests of such Restricted Subsidiary held by
such third parties; (v) solely for the purpose of determining the amount
available under clause (a)(i)(B) of the definition of “Available Amount”, the
net income (but not loss) of any Restricted Subsidiary (other than any
Guarantor) will be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of that net
income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any Requirement of Law, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived; provided that the Consolidated Net Income of such
Person will be increased by the amount of dividends or distributions or other
payments actually paid in cash (or converted to cash) by any such Restricted
Subsidiary to such Person in respect of such period, to the extent not already
included therein; (vi) the cumulative effect of any change in accounting
principles will be excluded; (vii) (a) any non-cash expenses resulting from the
grant or periodic remeasurement of stock options, restricted stock grants or
other equity incentive programs (including any stock appreciation and similar
rights) and (b) any costs or expenses incurred pursuant to any management equity
plan or stock option plan or other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent, in
the case of clause (b), that such costs or expenses are funded with cash
proceeds contributed to the common equity capital of the Borrower or a
Restricted Subsidiary of the Borrower, will be excluded; 11



--------------------------------------------------------------------------------



 
[exhibitno101termloancred018.jpg]
(viii) the effect of any non-cash impairment charges or write-ups, write-downs
or write-offs of assets or liabilities resulting from the application of U.S.
GAAP and the amortization of intangibles arising from the application of U.S.
GAAP, including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded; (ix) any net after-tax income or loss from
disposed, abandoned or discontinued operations and any net after-tax gains or
losses on disposed, abandoned or discontinued, transferred or closed operations
will be excluded; (x) any increase in amortization or depreciation, or effect of
any adjustments to inventory, property, plant or equipment, software, goodwill
and other intangibles, debt line items, deferred revenue or rent expense, any
one time cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transactions or
any other acquisition prior to or following the Closing Date will be excluded;
(xi) an amount equal to the tax distributions actually made to the holders of
the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(vi) will be
included as though such amounts had been paid as income taxes directly by such
Person for such period; (xii) unrealized gains and losses relating to foreign
currency transactions, including those relating to mark-to-market of
Indebtedness resulting from the application of U.S. GAAP, including pursuant to
ASC 830, Foreign Currency Matters, (including any net loss or gain resulting
from hedge arrangements for currency exchange risk) will be excluded; (xiii) any
net gain or loss from obligations under Interest Rate Protection Agreements or
Other Hedging Agreements or in connection with the early extinguishment of
Indebtedness or obligations under Interest Rate Protection Agreements or Other
Hedging Agreements (including of ASC 815, Derivatives and Hedging) will be
excluded; (xiv) the amount of any restructuring, business optimization,
acquisition and integration costs and charges (including, without limitation,
retention, severance, systems establishment costs, excess pension charges,
information technology costs, rebranding costs, recruiting and signing bonuses
and expenses, contract termination costs, including future lease commitments,
costs related to the start-up (including entry into new market/channels and new
service offerings), preopening, opening, closure or relocation, reconfiguration
or consolidation of facilities and costs to relocate employees, systems,
facilities or equipment conversion costs, consulting fees, costs associated with
tax projects and audits) or other fees related to any of the foregoing
(including any such costs, charges and fees incurred in connection with the
Transactions) will be excluded; (xv) accruals and reserves that are established
or adjusted within 18 months after the Closing Date that are so required to be
established as a result of the Transactions in accordance with U.S. GAAP will be
excluded; (xvi) all amortization and write-offs of deferred financing fees, debt
issuance costs, commissions, fees and expenses, costs of surety bonds, charges
owed with respect to letters of credit, bankers’ acceptances or similar
facilities, and expensing of any bridge, commitment or other financing fees
(including in connection with a transaction undertaken but not completed), will
be excluded; (xvii) losses, charges and expenses that are covered by
indemnification or other reimbursement provisions in connection with any asset
disposition will be excluded to the extent actually reimbursed, or so long as
such Person has made a determination that a reasonable basis exists for
indemnification or reimbursement, but only to the extent that such amount is in
fact indemnified or reimbursed within 365 12



--------------------------------------------------------------------------------



 
[exhibitno101termloancred019.jpg]
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365 days); and (xviii) cash dividends or returns of capital from
Investments in Persons other than the Borrower and the Restricted Subsidiaries
(such return of capital limited to gains on dispositions of Investments), in
each case received during such period, to the extent not otherwise included in
Consolidated Net Income for that period or any prior period subsequent to the
Closing Date will be included; provided, that the Borrower may, in its sole
discretion, elect to not make any adjustment for any item pursuant to the
foregoing clauses (i) through (xviii) above if any such item individually is
less than $2,000,000 in any fiscal quarter; provided, further that the aggregate
amount of such adjustments not included in any such fiscal quarter shall not
exceed $10,000,000. “Consolidated Total Assets” shall mean, as of any date of
determination, the amount that would, in conformity with U.S. GAAP, be set forth
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries at such date.
“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time, less the aggregate amount of (a)
unrestricted cash and Cash Equivalents and (b) cash and Cash Equivalents
restricted solely in favor of or pursuant to the ABL Credit Agreement and the
credit documents related thereto, any Credit Document, any Permitted Pari Passu
Notes Documents, any Permitted Pari Passu Loan Documents, any Refinancing Note
Documents or Refinancing Term Loan Documents in respect of Refinancing Notes or
Refinancing Term Loans that rank pari passu with the Term Loans and any
Permitted Junior Debt Documents (to the extent such cash and Cash Equivalents
also secure the Indebtedness hereunder on a senior priority basis) to (y)
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the Test
Period then most recently ended. If the Consolidated Total Net Leverage Ratio is
being determined for a given Test Period, Consolidated Indebtedness shall be
measured on the last day of such Test Period, with Consolidated EBITDA being
determined for such Test Period. “Contingent Obligation” shall mean, as to any
Person, any obligation of such Person as a result of such Person being a general
partner of any other Person, unless the underlying obligation is expressly made
non-recourse as to such general partner, and any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any such obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. “Contract Consideration” shall have the
meaning provided to such term in the definition of “Excess Cash Flow.”
“Contribution Amounts” shall mean the aggregate amount of capital contributions
applied by the Borrower to permit the incurrence of Contribution Indebtedness
pursuant to Section 10.04(xxiv). “Contribution Indebtedness” shall mean
Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate
principal amount at any time outstanding not greater than 100% of the aggregate
amount of cash contributions (other than the proceeds from the issuance of
Disqualified Stock and contributions by the Borrower or any Restricted
Subsidiary) made to the capital of the Borrower after the Closing Date (whether
through the issuance 13



--------------------------------------------------------------------------------



 
[exhibitno101termloancred020.jpg]
or sale of capital stock or otherwise), in each case, to the extent not
otherwise applied to increase the Available Amount or any other basket or
exception under this Agreement; provided that the maturity date of such
Contribution Indebtedness is no earlier than the Latest Maturity Date as of the
date such Contribution Indebtedness was incurred. “Covered Entity” shall mean
any of the following: (i) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b). “Covered Party” shall have the meaning
provided in Section 13.25. “Credit Agreement Party Guaranty” shall mean the
guaranty of Holdings pursuant to Section 14. “Credit Documents” shall mean this
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Subsidiaries Guaranty, each Security Document,
the Intercreditor Agreement, any Additional Intercreditor Agreement, any Pari
Passu Intercreditor Agreement, each Incremental Term Loan Commitment Agreement,
each Refinancing Term Loan Amendment and each Extension Amendment. “Credit
Event” shall mean the making of any Term Loan. “Credit Party” shall mean
Holdings, the Borrower and each Subsidiary Guarantor. “Debtor Relief Laws” shall
mean the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect. “Declined Proceeds” shall have the meaning provided in
Section 5.02(k). “Default” shall mean any event, act or condition which with
notice or lapse of time, or both, would constitute an Event of Default. “Default
Right” shall have the meaning assigned to that term in, and shall be interpreted
in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.
“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of (A) a
proceeding under any Debtor Relief Law (other than via an Undisclosed
Administration) or (B) a Bail-In Action, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by 14



--------------------------------------------------------------------------------



 
[exhibitno101termloancred021.jpg]
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination. “Designated Interest Rate Protection
Agreement” shall mean each Interest Rate Protection Agreement and Other Hedging
Agreements entered into by the Borrower or any of its Restricted Subsidiaries
with a Guaranteed Creditor secured by the Security Documents. It is hereby
understood that an Interest Rate Protection Agreement may not be a Designated
Interest Rate Protection Agreement to the extent it is similarly treated as such
under the ABL Credit Agreement. Notwithstanding the foregoing, in no event shall
any agreement evidencing any Excluded Swap Obligation with respect to a
Subsidiary Guarantor constitute a Designated Interest Rate Protection Agreement
with respect to such Subsidiary Guarantor. “Designated Non-cash Consideration”
shall mean the fair market value of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset Sale
that is so designated as Designated Non-cash Consideration pursuant to an
officers’ certificate, setting forth the basis of such valuation, less the
amount of cash and Cash Equivalents received in connection with a subsequent
sale of such Designated Non- cash Consideration. “Designated Treasury Services
Agreement” shall mean each Treasury Services Agreement entered into by the
Borrower or any of its Restricted Subsidiaries with a Guaranteed Creditor
secured by the Security Documents. It is hereby understood that a Treasury
Services Agreement may not be a Designated Treasury Services Agreement to the
extent it is similarly treated as such under the ABL Credit Agreement.
“Determination Date” shall have the meaning provided in the definition of the
term “Available Amount”. “Disqualified Lender” shall mean (a) competitors of
Ultimate Parent, the Borrower and its Subsidiaries, and any person controlling
or controlled by any such competitor, in each case identified in writing by the
Borrower (or its counsel) to the Administrative Agent at any time, (b)
institutions previously designated in writing by the Borrower to the
Administrative Agent on or prior to the Closing Date and (c) any affiliates of
any such competitors, controlling or controlled persons or institutions
reasonably identifiable as affiliates solely on the basis of their names (other
than bona fide fixed income investors or debt funds that are affiliates of
competitors described in clause (a) above but not of institutions described in
clause (b) above) or identified by the Borrower (or its counsel) in writing to
the Administrative Agent at any time (it being understood that any update
pursuant to clause (a) or clause (c) above shall not become effective until the
third Business Day following the Administrative Agent’s receipt of such notice,
and, in any event, shall not apply retroactively or to any entity that is party
to a pending trade as of the date of such notice). “Disqualified Stock” shall
mean, with respect to any Person, any capital stock of such Person other than
common Equity Interests or Qualified Preferred Stock of such Person. “Dividend”
shall mean, with respect to any Person, that such Person has paid a dividend,
distribution or returned any equity capital to its stockholders, partners or
members or made in respect of its Equity Interests or caused to be made any
other payment or delivery of property (other than common Equity Interests of
such Person) to its stockholders, partners or members as such in respect of its
Equity Interests, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any shares of any class of its Equity
Interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests). “Domestic
Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
incorporated or organized under the laws of the United States, any state thereof
or the District of Columbia. 15



--------------------------------------------------------------------------------



 
[exhibitno101termloancred022.jpg]
“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” shall mean any of
the member states of the European Union, Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Yield” shall mean, as to any Term Loan or
other Indebtedness, the effective yield on such Term Loan or other Indebtedness
as mutually determined by the Administrative Agent and the Borrower in good
faith, taking into account the applicable interest rate margins, any interest
rate floors or similar devices and all fees, including upfront or similar fees
or original issue discount (amortized over the shorter of (x) the Weighted
Average Life to Maturity of such Term Loan or other Indebtedness and (y) the
four years following the date of incurrence thereof) payable generally to
lenders providing such Term Loan or other Indebtedness, but excluding any
arrangement, structuring, commitment, underwriting, ticking or other fees
payable in connection therewith that are not generally shared with the relevant
lenders and customary consent fees paid generally to consenting lenders. Each
mutual determination of the “Effective Yield” by the Administrative Agent and
the Borrower shall be conclusive and binding on all Lenders absent manifest
error. “Eligible Transferee” shall mean and include any existing Lender, any
Approved Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person, (ii) any Disqualified Lender and (iii) except
to the extent provided in Sections 2.19, 2.20 and 13.04(d), Holdings, the
Borrower and their respective Subsidiaries. “Environment” shall mean ambient
air, indoor air, surface water, groundwater, drinking water, land surface and
sub-surface strata and natural resources such as wetlands, flora and fauna.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings arising
under or pursuant to any Environmental Law or any permit issued, or any approval
given, under any such Environmental Law, including, without limitation, (a) any
and all Environmental Claims by governmental or regulatory authorities for
enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials. “Environmental Law”
shall mean any federal, state, provincial, foreign or local statute, law, rule,
regulation, ordinance, code, binding guideline and rule of common law, now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to pollution or protection of the
Environment, occupational health or Hazardous Materials. “Equity Interests” of
any Person shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of such Person, including any preferred stock, any
limited or general partnership interest and any limited liability company
membership interest, but excluding, for the avoidance of doubt, any Indebtedness
convertible into or exchangeable for the foregoing. 16



--------------------------------------------------------------------------------



 
[exhibitno101termloancred023.jpg]
“Equivalent Amount” shall mean, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than U.S. Dollars, the equivalent amount
thereof in U.S. Dollars as determined by the Administrative Agent, at such time
on the basis of the Exchange Rate for the purchase of U.S. Dollars with such
currency as of the close of business on the immediately preceding Business Day.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof. “ERISA Affiliate” shall mean each person (as defined in Section
3(9) of ERISA) which together with the Borrower or a Restricted Subsidiary of
the Borrower would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code and solely with respect to Section 412 of the
Code, Section 414(b), (c), (m) or (o) of the Code. “ERISA Event” shall mean (a)
any “reportable event,” as defined in Section 4043 of ERISA or the regulations
issued thereunder, but excluding any event for which the 30-day notice period is
waived with respect to a Plan, (b) any failure to make a required contribution
to any Plan that would result in the imposition of a Lien or other encumbrance
or the failure to satisfy the minimum funding standards set forth in Sections
412 or 430 of the Code or Sections 302 or 303 of ERISA, or the arising of such a
Lien or encumbrance, with respect to a Plan, (c) the incurrence by the Borrower,
a Restricted Subsidiary of the Borrower, or an ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or the
withdrawal or partial withdrawal (including under Section 4062(e) of ERISA) of
any of the Borrower, a Restricted Subsidiary of the Borrower, or an ERISA
Affiliate from any Plan or Multiemployer Plan, (d) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under Section 4041 of ERISA, (e) the receipt by the Borrower, a Restricted
Subsidiary of the Borrower, or an ERISA Affiliate from the PBGC or a plan
administrator of any notice of intent to terminate any Plan or Multiemployer
Plan or to appoint a trustee to administer any Plan, (f) the adoption of any
amendment to a Plan that would require the provision of security pursuant to the
Code, ERISA or other applicable law, (g) the receipt by the Borrower, a
Restricted Subsidiary of the Borrower, or an ERISA Affiliate of any written
notice concerning statutory liability arising from the withdrawal or partial
withdrawal of the Borrower, a Restricted Subsidiary of the Borrower, or an ERISA
Affiliate from a Multiemployer Plan or a written determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (h) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) with respect to which the Borrower or any Restricted
Subsidiary is a “disqualified person” (within the meaning of Section 4975 of the
Code) or with respect to which the Borrower or any Restricted Subsidiary could
reasonably be expected to have liability, (i) the occurrence of any event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of any Plan or the appointment of a trustee to administer any Plan,
(j) the filing of any request for or receipt of a minimum funding waiver under
Section 412(c) of the Code with respect to any Plan or Multiemployer Plan, (k) a
determination that any Plan is in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code), (l) the receipt by the
Borrower, a Restricted Subsidiary of the Borrower or any ERISA Affiliate of any
notice, that a Multiemployer Plan is, or is expected to be, in endangered or
critical status under Section 305 of ERISA, or (m) any other extraordinary event
or condition with respect to a Plan or Multiemployer Plan which could reasonably
be expected to result in a Lien or any acceleration of any statutory requirement
to fund all or a substantial portion of the unfunded accrued benefit liabilities
of such plan. “EU Bail-In Legislation Schedule” means the document described as
such and published by the Loan Market Association (or any successor person) from
time to time. “Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Consolidated Net Income for such period and (ii) the
decrease, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period (but excluding any such decrease in Adjusted
Consolidated Working Capital arising from a Permitted Acquisition or
dispositions of any Person by the Borrower and/or the Restricted Subsidiaries
during such period), minus (b) the sum of, without duplication, (i) the
aggregate amount of all Capital 17



--------------------------------------------------------------------------------



 
[exhibitno101termloancred024.jpg]
Expenditures made by the Borrower and its Restricted Subsidiaries during such
period to the extent financed with Internally Generated Cash, (ii) without
duplication of amounts deducted pursuant to clause (iii) below, the aggregate
amount of all cash payments made in respect of all Permitted Acquisitions and
other Investments (excluding Investments in Cash Equivalents or in the Borrower
or a Person that, prior to and immediately following the making of such
Investment, was and remains a Restricted Subsidiary) permitted under Section
10.05 made by the Borrower and its Restricted Subsidiaries during such period,
in each case to the extent financed with Internally Generated Cash, (iii)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Borrower or any
of its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Investments or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of Internally Generated Cash actually utilized to finance such Permitted
Acquisitions, Investments or Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters, (iv) Dividends made in
cash during such fiscal year to the extent otherwise permitted by Section
10.03(iii), (vii), (viii), (ix) or (x), to the extent paid for with Internally
Generated Cash, (v) (A) the aggregate amount of Scheduled Repayments and other
permanent principal payments of Indebtedness of the Borrower and its Restricted
Subsidiaries during such period (other than (x) voluntary prepayments of Term
Loans, Refinancing Notes and Indebtedness incurred pursuant to Section
10.04(xxvii) that rank pari passu with the Term Loans, (y) prepayments of
revolving loans under the ABL Credit Agreement or any other revolving credit
facility secured by a Lien on the Collateral ranking pari passu with the Lien on
the Collateral securing the ABL Credit Agreement or senior or pari passu with
the Lien on the Collateral securing the Indebtedness hereunder and (z)
prepayments of any other revolving credit facility except to the extent
accompanied by a permanent reduction in commitments therefor) in each case to
the extent paid for with Internally Generated Cash and (B) prepayments and
repayments of Term Loans pursuant to Section 5.02(d) or 5.02(f) to the extent
the Asset Sale or Recovery Event giving rise to such prepayment or repayment
resulted in an increase to Consolidated Net Income (but not in excess of the
amount of such increase), (vi) the portion of Transaction Costs and other
transaction costs and expenses related to items (i) through (v) above paid in
cash during such fiscal year not deducted in determining Consolidated Net
Income, (vii) the increase, if any, in Adjusted Consolidated Working Capital
from the first day to the last day of such period (but excluding any such
increase in Adjusted Consolidated Working Capital arising from a Permitted
Acquisition or disposition of any Person by the Borrower and/or the Restricted
Subsidiaries during such period), (viii) cash payments in respect of non-current
liabilities (other than Indebtedness) to the extent made with Internally
Generated Cash, (ix) the aggregate amount of expenditures actually made by the
Borrower and its Restricted Subsidiaries with Internally Generated Cash during
such period (including expenditures for the payment of financing fees, taxes,
rent and pension and other retirement benefits) to the extent such expenditures
are not expensed during such period, (x) the aggregate amount of any premium,
make-whole or penalty payments actually paid with Internally Generated Cash
during such period that are required to be made in connection with any
prepayment of Indebtedness, (xi) Dividends made pursuant to Section 10.03(vi) or
(xiii) or, to the extent used to service Indebtedness of any Parent Company,
Section 10.03(xv), and (xii) all non-cash gains to the extent included in
Consolidated Net Income for such period (excluding any non-cash gains to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income in any prior period). “Excess Cash
Flow Payment Date” shall mean the date occurring ten (10) Business Days after
the date on which the Borrower’s (or Parent Company’s) annual audited financial
statements are required to be delivered pursuant to Section 9.01(b) (or Section
9.01(c)) (commencing with respect to the fiscal year ending December 31, 2021).
“Excess Cash Flow Payment Period” shall mean, with respect to any Excess Cash
Flow Payment Date, the immediately preceding fiscal year of the Borrower.
“Exchange Rate” shall mean, with respect to any currency, the rate determined by
the Administrative Agent to be the rate quoted by the person acting in such
capacity as the spot rate for the purchase by such person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., New York City time on the date three Business Days
prior to the date as of which the foreign exchange computation is made or, if
such rate cannot be computed as of such date, such other date as the
Administrative Agent shall reasonably determine is appropriate under the
circumstances; provided that the Administrative Agent may obtain 18



--------------------------------------------------------------------------------



 
[exhibitno101termloancred025.jpg]
such spot rate from another financial institution designated by the
Administrative Agent if the person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency. “Excluded
Collateral” shall have the meaning provided in the Security Agreement. “Excluded
Subsidiary” shall mean any Subsidiary of the Borrower that is (a) a Foreign
Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) not a Wholly-Owned
Subsidiary of the Borrower or one or more of its Wholly-Owned Restricted
Subsidiaries, (e) an Immaterial Subsidiary, (f) established or created pursuant
to Section 10.05(xi) and meeting the requirements of the proviso thereto;
provided that such Subsidiary shall only be an Excluded Subsidiary for the
period prior to such acquisition, (g) prohibited by applicable law, rule or
regulation from guaranteeing the facilities under this Agreement, or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee, in each case, unless such consent,
approval, license or authorization has been received (but without obligation to
seek the same), (h) prohibited from guaranteeing the Obligations by any
contractual obligation in existence (x) on the Closing Date or (y) at the time
of the acquisition of such Subsidiary after the Closing Date (to the extent such
prohibition was not entered into in contemplation of such acquisition), (i) a
Subsidiary with respect to which a guarantee by it of the Obligations would
result in a material adverse tax consequence to Ultimate Parent, Holdings, the
Borrower or any Restricted Subsidiary, as reasonably determined in good faith by
the Borrower, (j) a not-for-profit Subsidiary or a Subsidiary regulated as an
insurance company, (k) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse tax
consequences) of guaranteeing the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, and (l) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary;
provided that, notwithstanding the above, the Borrower may designate any
Subsidiary that would otherwise constitute an “Excluded Subsidiary” hereunder as
a “Subsidiary Guarantor” and cause such Subsidiary to execute the Subsidiaries
Guaranty as a “Subsidiary Guarantor” (and from and after the execution of the
Subsidiaries Guaranty, such Subsidiary shall no longer constitute an “Excluded
Subsidiary” unless released from its obligations under the Subsidiaries Guaranty
as a “Subsidiary Guarantor” in accordance with the terms hereof and thereof) so
long as, to the extent such Subsidiary is organized in a jurisdiction other than
the U.S., such jurisdiction shall be reasonably acceptable to the Administrative
Agent and such Subsidiary shall grant a perfected lien on substantially all of
its assets to the Collateral Agent for the benefit of the Secured Creditors,
pursuant to arrangements reasonably agreed between the Administrative Agent and
the Borrower and subject to customary limitations in such jurisdiction to be
reasonably agreed to between the Administrative Agent and the Borrower.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal. “Excluded Taxes” shall
mean, with respect to any Recipient, (a) income Taxes imposed on (or measured
by) net income (however denominated) and franchise (and similar) Taxes, imposed,
in each case, as a result of such Recipient being organized, or having its
principal office or applicable lending office located in, such jurisdiction (or
any political subdivision thereof) or as a result of any other present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than a connection arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Credit Document, or sold or 19



--------------------------------------------------------------------------------



 
[exhibitno101termloancred026.jpg]
assigned an interest in any Term Loan or Credit Document), (b) any branch
profits Taxes under Section 884(a) of the Code or any similar Tax imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by a Borrower under Section 2.13), any
U.S. federal withholding Tax that is imposed on amounts payable to such Lender
at the time such Lender becomes a party to this Agreement or designates a new
lending office, except to the extent such Recipient (or its assignor, if any)
was entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding tax pursuant to Section 5.04(a), (d) Taxes attributable to
such Recipient’s failure to comply with Section 5.04(b) or Section 5.04(c), (e)
any Taxes imposed under FATCA and (f) U.S. federal backup withholding Taxes
pursuant to Code Section 3406. “Existing Term Loan Credit Agreement” shall have
the meaning provided in the definition of the term “Transactions”. “Existing
Term Loan Tranche” shall have the meaning provided in Section 2.14(a).
“Extendable Bridge Loans” shall mean customary “bridge” loans which by their
terms will be converted into loans that have, or extended such that they have, a
maturity date later than the Latest Maturity Date of all Tranches of Term Loans
then in effect. “Extended Term Loan Maturity Date” shall mean, with respect to
any Tranche of Extended Term Loans, the date specified as such in the applicable
Extension Amendment. “Extended Term Loans” shall have the meaning provided in
Section 2.14(a). “Extending Term Loan Lender” shall have the meaning provided in
Section 2.14(c). “Extension” shall mean any establishment of Extended Term Loans
pursuant to Section 2.14 and the applicable Extension Amendment. “Extension
Amendment” shall have the meaning provided in Section 2.14(d). “Extension
Election” shall have the meaning provided in Section 2.14(c). “Extension
Request” shall have the meaning provided in Section 2.14(a). “Extension Series”
shall have the meaning provided in Section 2.14(a). “FATCA” shall mean Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations thereunder or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the date of this Agreement (or any amended
or successor version described above), and any intergovernmental agreements,
treaties or conventions (and any related laws, rules or official administrative
guidance) implementing the foregoing. “FCPA” shall mean the United States
Foreign Corrupt Practices Act of 1977, as amended. “Federal Funds Rate” shall
mean, for any day, the rate calculated by the NYFRB based on such day’s federal
funds transactions by depositary institutions, as determined in such manner as
the NYFRB shall set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as the federal funds effective
rate. “Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01. “Financial Statements Date” shall have the meaning provided in
Section 6.07. 20



--------------------------------------------------------------------------------



 
[exhibitno101termloancred027.jpg]
“Fitch” shall mean Fitch, Inc. “Fixed Charges” shall mean, with respect to any
specified Person for any period, the sum, without duplication, of: (1) the
consolidated interest expense of such Person and its Restricted Subsidiaries for
such period, whether paid or accrued, to the extent such expense was deducted in
computing Consolidated Net Income, including, without limitation, amortization
of original issue discount, the interest component of all payments associated
with Capitalized Lease Obligations, and the net of the effect of all payments
made or received pursuant to Interest Rate Protection Agreements (but excluding
any non-cash interest expense attributable to the mark-to-market valuation of
Interest Rate Protection Agreements or other derivatives pursuant to U.S. GAAP)
and excluding amortization or write-off of deferred financing fees and expensing
of any other financing fees, including any expensing of bridge or commitment
fees and the non-cash portion of interest expense resulting from the reduction
in the carrying value under purchase accounting of the Borrower’s outstanding
Indebtedness; provided that, for purposes of calculating consolidated interest
expense, no effect will be given to the discount and/or premium resulting from
the bifurcation of derivatives under ASC 815, Derivatives and Hedging, as a
result of the terms of the Indebtedness to which such consolidated interest
expense applies; plus (2) the consolidated interest expense of such Person and
its Restricted Subsidiaries that was capitalized during such period; plus (3)
all cash dividends, whether paid or accrued, on any series of preferred stock or
any series of Disqualified Stock of such Person or any of its Restricted
Subsidiaries, excluding items eliminated in consolidation, in each case,
determined on a consolidated basis in accordance with U.S. GAAP; minus (4) the
consolidated interest income of such Person and its Restricted Subsidiaries for
such period, whether received or accrued, to the extent such income was included
in determining Consolidated Net Income. “Flood Insurance Laws” shall mean,
collectively, (i) the National Flood Insurance Act of 1968 as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Disaster Protection
Act of 1973 as now or hereafter in effect or any successor statute thereto,
(iii) the National Flood Insurance Reform Act of 1994 as now or hereafter in
effect or any successor statute thereto, (iv) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (v) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto. “Foreign Asset Sale” shall have the meaning
provided in Section 5.02(j). “Foreign Pension Plan” shall mean any plan, fund
(including, without limitation, any superannuation fund) or other similar
program established or maintained outside the United States by the Borrower or
any one or more of its Restricted Subsidiaries primarily for the benefit of
employees of the Borrower or such Restricted Subsidiaries residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code. “Foreign Recovery Event” shall have the meaning
provided in Section 5.02(j). “Foreign Subsidiaries” shall mean each Subsidiary
of the Borrower that is not a Domestic Subsidiary. “FSHCO” shall mean any
Domestic Subsidiary that is a disregarded entity that has no material assets
other than Equity Interests in one or more Foreign Subsidiaries. “Governmental
Authority” shall mean the government of the United States of America, any other,
supranational authority or nation or any political subdivision thereof, whether
state, provincial or local, and any 21



--------------------------------------------------------------------------------



 
[exhibitno101termloancred028.jpg]
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guaranteed
Creditors” shall mean and include (x) each of the Lender Creditors and (y) any
Person that was the Administrative Agent, any Lender and any Affiliate of the
Administrative Agent or any Lender (even if the Administrative Agent or such
Lender subsequently ceases to be the Administrative Agent or a Lender under this
Agreement for any reason) at the time of entry into a particular Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement.
“Guaranteed Obligations” shall have the meaning provided in Section 14.01.
“Guarantor” shall mean and include Holdings and each Subsidiary Guarantor.
“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty. “Hazardous Materials” shall mean (a) any
petroleum or petroleum products, radioactive materials, asbestos in any form
that is or could become friable, urea formaldehyde foam insulation,
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
regulated under any Environmental Law. “Holdco Notes” shall mean Vertiv
Intermediate Holding Corporation’s 12.00%/13.00% senior PIK toggle notes due
2022 pursuant to the Holdco Notes Indenture. “Holdco Notes Indenture” shall mean
the Indenture dated as of February 9, 2017, pursuant to which the Holdco Notes
were issued, as amended, restated, supplemented or otherwise modified on or
prior to the Closing Date. “Holdings” shall have the meaning provided in the
first paragraph of this Agreement. “Immaterial Subsidiary” shall mean any
Restricted Subsidiary of the Borrower that, as of the most recently ended Test
Period, does not have, when taken together with all other Immaterial
Subsidiaries, (a) assets in excess of 5.0% of Consolidated Total Assets; or (b)
revenues for the period of four consecutive fiscal quarters ending on such date
in excess of 5.0% of the combined revenues of the Borrower and the Restricted
Subsidiaries for such period. “Impacted Interest Period” shall have the meaning
provided in the definition of “LIBO Rate.” “Incremental Amount” shall mean, as
of any date of determination, the sum of (a) the greater of $325,000,000 and
60.0% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
the most recently ended Test Period (calculated on a Pro Forma Basis) plus (b)
an amount (the “Prepayment Available Incremental Amount”) equal to the sum of
all voluntary prepayments (including buybacks) or redemptions, as applicable, of
Term Loans (including pursuant to the provisions of Section 2.19, Section 2.20
and Section 5.01(b)(i)), Refinancing Notes and Indebtedness incurred pursuant to
Section 10.04(xxvii) (limited, in the case of any voluntary prepayment in
accordance with the provisions of Section 2.19 or Section 2.20 or similar
provisions in the definitive documentation with respect to such Refinancing
Notes or other Indebtedness, to the cash payment made by any Credit Party or
Restricted Subsidiary therefor) (in each case other than with the proceeds of
long-term Indebtedness (other than Indebtedness under the ABL Credit Agreement))
in each case prior to the date of incurrence of any such Incremental Term Loan
Commitments; provided that no Incremental Term Loan or Indebtedness incurred
pursuant to Section 10.04(xxvii) in reliance on the Prepayment Available
Incremental Amount shall be secured on a greater priority basis than that by
which the Indebtedness so repaid and underlying such portion of the Prepayment
Available Incremental Amount so utilized was secured, less (c) the aggregate
principal amount of Incremental Facilities incurred pursuant to Section
2.15(a)(v)(x) and Permitted Pari Passu 22



--------------------------------------------------------------------------------



 
[exhibitno101termloancred029.jpg]
Notes, Permitted Pari Passu Loans or Permitted Junior Debt incurred pursuant to
Section 10.04(xxvii)(A)(1) prior to such date (clauses (a), (b) and (c),
collectively, the “Fixed Incremental Amount”) plus (d) an unlimited amount so
long as any of (A) in the case of any Indebtedness secured by a Lien on the
Collateral that is pari passu with any Lien on the Collateral securing the
Obligations, the Consolidated First Lien Net Leverage Ratio, determined on a Pro
Forma Basis as of such date, would not exceed 3.75 to 1.00, (B) solely for
purposes of Section 10.04(xxvii), in the case of any Permitted Junior Debt
consisting of Indebtedness secured by the Collateral on a junior-lien basis
relative to the Liens on such Collateral securing the Obligations, the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of
such date, would not exceed either (1) 5.25 to 1.00 or (2) if such Indebtedness
is incurred in connection with a Permitted Acquisition or another Investment
permitted or not prohibited by this Agreement, the Consolidated Total Net
Leverage Ratio as in effect immediately prior to the consummation of such
transaction calculated on a Pro Forma Basis as of the most recently ended Test
Period or (C) solely for purposes of Section 10.04(xxvii), in the case of any
Permitted Junior Debt consisting of unsecured Indebtedness, the Consolidated
Total Net Leverage Ratio, determined on a Pro Forma Basis as of such date, would
not exceed either (1) 5.25 to 1.00 or (2) if such Indebtedness is incurred in
connection with a Permitted Acquisition or another Investment permitted or not
prohibited by this Agreement, the Consolidated Total Net Leverage Ratio as in
effect immediately prior to the consummation of such transaction calculated on a
Pro Forma Basis as of the most recently ended Test Period (amounts pursuant to
this clause (d), the “Incurrence-Based Incremental Amount” and each of clauses
(d)(A), (d)(B) and (d)(C), an “Incurrence-Based Incremental Facility Test”) (it
being understood that (1) the Borrower may utilize the Incurrence-Based
Incremental Amount prior to the Fixed Incremental Amount and that amounts under
each of the Fixed Incremental Amount and the Incurrence-Based Incremental Amount
may be used in a single transaction and (2) any amounts utilized under the Fixed
Incremental Amount shall be reclassified, as the Borrower may elect from time to
time, as incurred under the Incurrence-Based Incremental Amount if the Borrower
meets any applicable Incurrence-Based Incremental Facility Test at such time on
a Pro Forma Basis, and if any applicable Incurrence-Based Incremental Facility
Test would be satisfied on a Pro Forma Basis as of the end of any subsequent
Test Period after the initial utilization under the Fixed Incremental Amount,
such reclassification shall be deemed to have automatically occurred whether or
not elected by the Borrower). “Incremental Term Loan” shall have the meaning
provided in Section 2.01(b). “Incremental Term Loan Borrowing Date” shall mean,
with respect to each Incremental Term Loan, each date on which Incremental Term
Loans are incurred pursuant to Section 2.01(b), which date shall be the date of
the effectiveness of the respective Incremental Term Loan Commitment Agreement
pursuant to which such Incremental Term Loans are to be made. “Incremental Term
Loan Commitment” shall mean, for each Lender, any commitment to make Incremental
Term Loans provided by such Lender pursuant to Section 2.15 on a given
Incremental Term Loan Borrowing Date, in such amount as agreed to by such Lender
in the Incremental Term Loan Commitment Agreement delivered pursuant to Section
2.15, as the same may be terminated pursuant to Sections 4.02 and/or 11.
“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in such form as may be reasonably satisfactory to the
Borrower and the Administrative Agent) executed in accordance with Section 2.15.
“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Term Loan Commitment on a given Incremental Term
Loan Borrowing Date, the satisfaction of each of the following conditions: (a)
no Event of Default then exists or would result therefrom (provided, that with
respect to any Incremental Term Loan Commitment requested with respect to any
Limited Condition Transaction, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05); (b) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
Incremental Term Loan Borrowing Date (it being understood and agreed that (x)
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date) (provided, that with respect to any
Incremental Term Loan Commitment requested in connection with the financing of a
Permitted Acquisition or other Investment permitted hereunder, such requirement
shall be limited to the making and truth and 23



--------------------------------------------------------------------------------



 
[exhibitno101termloancred030.jpg]
correctness of the Specified Representations); (c) the delivery by the relevant
Credit Parties of such technical amendments, modifications and/or supplements to
the respective Security Documents as are reasonably requested by the
Administrative Agent to ensure that the additional Obligations to be incurred
pursuant to the Incremental Term Loan Commitments are secured by, and entitled
to the benefits of, the relevant Security Documents, and each of the Lenders
hereby agrees to, and authorizes the Collateral Agent to enter into, any such
technical amendments, modifications or supplements and (d) solely to the extent
such certifications are not included in the relevant Incremental Term Loan
Commitment Agreement, the delivery by the Borrower to the Administrative Agent
of an officer’s certificate executed by a Responsible Officer certifying as to
compliance with preceding clauses (a) and (b). “Incremental Term Loan Lender”
shall have the meaning provided in Section 2.15(b). “Indebtedness” shall mean,
as to any Person, without duplication, (i) all indebtedness (including
principal, interest, fees and charges) of such Person (A) for borrowed money or
(B) for the deferred purchase price of property or services, (ii) the maximum
amount available to be drawn under all letters of credit, bankers’ acceptances
and similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi) or (vii) of this definition secured by any Lien on any property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person (provided that, if the Person has not assumed or otherwise become liable
in respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the lesser of (x) the aggregate unpaid amount of Indebtedness
secured by such Lien and (y) the fair market value of the property to which such
Lien relates as determined in good faith by such Person), (iv) the aggregate
amount of all Capitalized Lease Obligations of such Person, (v) all Contingent
Obligations of such Person, (vi) all obligations under any Interest Rate
Protection Agreement, any Other Hedging Agreement, any Treasury Services
Agreement or under any similar type of agreement and (vii) all Off-Balance Sheet
Liabilities of such Person. Notwithstanding the foregoing, Indebtedness shall
not include (a) trade payables and accrued expenses incurred by any Person in
accordance with customary practices and in the ordinary course of business of
such Person, (b) obligations, to the extent such obligations would otherwise
constitute Indebtedness, under any agreement that has been defeased or satisfied
and discharged pursuant to the terms of such agreement or (c) earn-outs and
contingent payments in respect of acquisitions except to the extent that the
liability on account of any such earn-outs or contingent payment becomes fixed,
due and payable for more than ten (10) Business Days without being paid and is
required by U.S. GAAP to be reflected as a liability on the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries. “Indemnified Person”
shall have the meaning provided in Section 13.01(a). “Indemnified Taxes” shall
mean all Taxes imposed on or with respect to any payment made by or on account
of any obligation of any Credit Party under any Credit Document, other than (i)
Excluded Taxes and (ii) Other Taxes. “Independent Assets or Operations” shall
mean, with respect to any Parent Company, that such Parent Company’s total
assets, revenues, income from continuing operations before income taxes and cash
flows from operating activities (excluding in each case amounts related to its
investment in the Borrower and the Restricted Subsidiaries), determined in
accordance with GAAP and as shown on the most recent balance sheet of such
Parent Company, is more than 5.0% of such Parent Company’s corresponding
consolidated amount. “Initial Incremental Term Loan Maturity Date” shall mean,
for any Tranche of Incremental Term Loans, the final maturity date set forth for
such Tranche of Incremental Term Loans in the Incremental Term Loan Commitment
Agreement relating thereto; provided that the initial final maturity date for
all Incremental Term Loans of a given Tranche shall be the same date. “Initial
Maturity Date for Initial Term Loans” shall mean the date that is seven years
after the Closing Date, or if such date is not a Business Day, the next
preceding Business Day. “Initial Term Loan” shall mean the Term Loans made on
the Closing Date pursuant to Section 2.01(a). 24



--------------------------------------------------------------------------------



 
[exhibitno101termloancred031.jpg]
“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01 directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Sections 4.02 and/or 11. “Initial Tranche” shall have the meaning provided in
the definition of the term “Tranche”. “Intellectual Property” shall have the
meaning provided in Section 8.20. “Intercreditor Agreement” shall mean that
certain Intercreditor Agreement in the form of Exhibit M, dated as of the
November 30, 2016, by and among the Collateral Agent and JPMorgan Chase Bank,
N.A., as collateral agent under the ABL Credit Agreement, as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time in accordance with the terms thereof. “Interest Determination Date” shall
mean, with respect to any LIBO Rate Term Loan, the second Business Day prior to
the commencement of any Interest Period relating to such LIBO Rate Term Loan.
“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of the Borrower and its Restricted Subsidiaries in respect
of Indebtedness determined on a consolidated basis in accordance with U.S. GAAP,
including amortization or original issue discount on any Indebtedness and
amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without limitation, the interest portion of any
deferred payment obligation and the interest component of any Capitalized Lease
Obligations, and, to the extent not included in such interest expense, any
losses on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income and gains on
such hedging obligations, and costs of surety bonds in connection with financing
activities. “Interest Payment Date” shall mean (a) with respect to any Base Rate
Term Loan, the last day of each March, June, September and December and (b) with
respect to any LIBO Rate Term Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period. “Interest Period”
shall have the meaning provided in Section 2.09. “Interest Rate Protection
Agreement” shall mean any interest rate swap agreement, interest rate cap
agreement, interest collar agreement, interest rate hedging agreement or other
similar agreement or arrangement. “Internally Generated Cash” shall mean cash
generated from the Borrower and its Restricted Subsidiaries’ operations,
borrowings under the ABL Credit Agreement or any working capital facility
permitted under Section 10.04 and not representing (i) a reinvestment by the
Borrower or any Restricted Subsidiaries of the Net Sale Proceeds of any Asset
Sale or Net Insurance Proceeds of any Recovery Event, (ii) the proceeds of any
issuance of any Equity Interests or any Indebtedness of the Borrower or any
Restricted Subsidiary (excluding borrowings under the ABL Credit Agreement or
borrowings under any working capital facility permitted under Section 10.04) or
(iii) any credit received by the Borrower or any Restricted Subsidiary with
respect to any trade-in of property for substantially similar property or any
“like kind exchange” of assets. “Interpolated Rate” shall mean, at any time, for
any Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time. “Investments” shall have the meaning provided in Section 10.05. 25



--------------------------------------------------------------------------------



 
[exhibitno101termloancred032.jpg]
“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities. “Latest Maturity Date” shall mean, at any
time, the latest Maturity Date applicable to any Term Loan hereunder at such
time, including the latest maturity date of any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time. “LCT Election” shall have the
meaning provided in Section 1.03. “LCT Test Date” shall have the meaning
provided in Section 1.03. “Lead Arrangers” shall mean Citibank, N.A., JPMorgan
Chase Bank, N.A., BofA Securities, Inc. and Goldman Sachs Lending Partners LLC.
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.15,
2.18 or 13.04(b). “Lender Creditors” shall have the meaning provided in Section
14.01. “Leverage Excess Proceeds” shall have the meaning provided in Section
5.02(d). “LIBO Rate” shall mean, with respect to any LIBO Rate Term Loan for any
Interest Period, the London interbank offered rate (“LIBOR”) as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for U.S. Dollars for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall be less than 0.00% per annum, such rate shall be deemed to be 0.00% per
annum for the purposes of this Agreement; provided, further, that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than 0.00% per annum, such
rate shall be deemed to be 0.00% per annum for purposes of this Agreement. “LIBO
Rate Term Loan” shall mean each Term Loan which is designated as a Term Loan
bearing interest at the LIBO Rate by the Borrower at the time of the incurrence
thereof or conversion thereto. “LIBO Screen Rate” shall have the meaning
provided in the definition of “LIBO Rate.” “LIBOR” shall have the meaning
provided in the definition of “LIBO Rate”. “LIBOR Successor Rate” shall have the
meaning provided in Section 2.16(a). “LIBOR Successor Rate Conforming Changes”
shall mean, with respect to any proposed LIBOR Successor Rate, any conforming
changes to the definition of Base Rate, the definition of Interest Period, the
timing and frequency of determining rates and making payments of interest and
other technical, administrative or operational matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower). 26



--------------------------------------------------------------------------------



 
[exhibitno101termloancred033.jpg]
“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing). “Limited Condition
Transaction” shall mean any acquisition (including by way of merger) or similar
Investment (including the assumption or incurrence of Indebtedness), the making
of any Dividend and/or the making of any voluntary or optional payment or
prepayment on or redemption or acquisition for value of any Indebtedness subject
to Section 10.07(a). “Loans” shall mean the loans made by the Lenders to the
Borrower pursuant to this Agreement. “Location” of any Person shall mean such
Person’s “location” as determined pursuant to Section 9-307 of the Uniform
Commercial Code of the State of New York. “Majority Lenders” of any Tranche
shall mean those Non-Defaulting Lenders which would constitute the Required
Lenders under, and as defined in, this Agreement if all outstanding Obligations
of the other Tranches under this Agreement were repaid in full and all
Commitments with respect thereto were terminated. “Margin Stock” shall have the
meaning provided in Regulation U. “Market Capitalization” shall mean an amount
equal to (i) the total number of issued and outstanding shares of capital stock
any Parent Company on the date of declaration of the relevant dividend
multiplied by (ii) the arithmetic mean of the closing prices per share of such
capital stock on the New York Stock Exchange (or, if the primary listing of such
capital stock is on another exchange, on such other exchange) for the 30
consecutive trading days immediately preceding the date of declaration of such
dividend. “Material Adverse Effect” shall mean (i) a material adverse effect on
the business, assets, financial condition or results of operations of the
Borrower and its Restricted Subsidiaries, taken as a whole, (ii) a material and
adverse effect on the rights and remedies of the Administrative Agent and
Lenders, taken as a whole, under the Credit Documents or (iii) a material and
adverse effect on the ability of the Credit Parties, taken as a whole, to
perform their payment obligations under the Credit Documents. “Material Real
Property” shall mean each parcel of Real Property that is acquired after the
Closing Date and owned in fee by any Credit Party that (together with any other
parcels constituting a single site or operating property) has a fair market
value (as determined by the Borrower in good faith) of at least the greater of
$15,000,000 and 3.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period. “Maturity Date” shall mean
(a) with respect to any Initial Term Loans that have not been extended pursuant
to Section 2.14, the Initial Maturity Date for Initial Term Loans, (b) with
respect to any Incremental Term Loans that have not been extended pursuant to
Section 2.14, the Initial Incremental Term Loan Maturity Date applicable thereto
and (c) with respect to any Tranche of Extended Term Loans, the Extended Term
Loan Maturity Date applicable thereto. For the avoidance of doubt, the parties
understand that no waiver of any Default, Event of Default or mandatory
prepayment shall constitute an extension of the Maturity Date. “Minimum
Borrowing Amount” shall mean $1,000,000. “Minimum Purchase Condition” shall have
the meaning provided in Section 2.19(b). “MFN Pricing Test” shall have the
meaning provided in Section 2.15(a). “Moody’s” shall mean Moody’s Investors
Service, Inc. 27



--------------------------------------------------------------------------------



 
[exhibitno101termloancred034.jpg]
“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors, as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time. “Mortgaged Property” shall mean any Material Real Property of the
Borrower or any of its Restricted Subsidiaries which is required to be
encumbered by a Mortgage. “Multiemployer Plan” shall mean a multiemployer plan
as defined in Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under
which the Borrower or a Restricted Subsidiary of the Borrower has any obligation
or liability, including on account of an ERISA Affiliate. “Net Debt Proceeds”
shall mean, with respect to any incurrence of Indebtedness for borrowed money,
an amount in cash equal to the gross cash proceeds received by the respective
Person from such incurrence, net of underwriting discounts, commissions, fees
and other costs of, and expenses associated with, such incurrence. “Net
Insurance Proceeds” shall mean, with respect to any Recovery Event, an amount in
cash equal to the gross cash proceeds received by the respective Person in
connection with such Recovery Event, net of (i) costs of, and expenses
associated with, such Recovery Event (including any costs incurred by the
Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of the Borrower or such
Restricted Subsidiary in respect thereof), (ii) any taxes paid or payable as a
result of such Recovery Event (including the Borrower’s good faith estimate of
any incremental income taxes that will be payable as a result of such Recovery
Event, including pursuant to tax sharing arrangements or any tax distributions),
(iii) required payments of any Indebtedness or other obligations (other than the
Loans and Indebtedness secured on a pari passu or junior basis to the Loans)
which are secured by the assets which were the subject of such Recovery Event or
would be in default under the terms thereof as a result of such theft, loss,
physical destruction, damage, taking or similar event underlying such Recovery
Event and (iv) to the extent such Recovery Event involves any theft, loss,
physical destruction, damage, taking or similar event with respect to
Investments made after the Closing Date the permissibility of which was
contingent upon the utilization of the Available Amount, the portion of the
Available Amount so utilized in connection with such initial Investment. “Net
Sale Proceeds” shall mean, with respect to any Asset Sale (including, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset
Sale), an amount in cash equal to the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(i) costs of, and expenses associated with, such Asset Sale (including fees and
commissions), (ii) any taxes paid or payable as a result of such Asset Sale
(including the Borrower’s good faith estimate of any incremental income taxes
that will be payable as a result of such Asset Sale, including pursuant to tax
sharing arrangements or any tax distributions), (iii) payments of unassumed
liabilities relating to the assets sold and required payments of any
Indebtedness or other obligations (other than the Loans and Indebtedness secured
on a pari passu or junior basis to the Loans) which are secured by the assets
which were sold or would be in default under the terms thereof as a result of
such Asset Sale, (iv) amounts provided as a reserve in accordance with U.S. GAAP
against any liabilities under any indemnification obligation or purchase price
adjustment associated with such Asset Sale (provided that to the extent and at
the time any such amounts are released from such reserve to the Borrower or any
of its Restricted Subsidiaries, such amounts shall constitute Net Sale
Proceeds), (v) cash escrows from the sale price for such Asset Sale (provided
that to the extent and at the time any such amounts are released from escrow to
the Borrower or any of its Restricted Subsidiaries, such amounts shall
constitute Net Sale Proceeds) and (vi) to the extent such Asset Sale involves
any disposition of Investments made after the Closing Date the permissibility of
which was contingent upon the utilization of the Available Amount, the portion
of the Available Amount so utilized in connection with such initial Investment.
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender. “Note” shall mean each Term Note. 28



--------------------------------------------------------------------------------



 
[exhibitno101termloancred035.jpg]
“Notice of Borrowing” shall have the meaning provided in Section 2.03. “Notice
of Conversion/Continuation” shall have the meaning provided in Section 2.06.
“Notice Office” shall mean Citibank Delaware, One Penn’s Way, OPS II, New
Castle, DE 19720, Attn: Agency Operations (Phone: (302) 894-6010; Fax: (646)
274-5080; Borrower inquiries only: AgencyABTFSupport@citi.com; Borrower
notifications: GlAgentOfficeOps@Citi.com). “NYFRB” shall mean the Federal
Reserve Bank of New York. “NYFRB Rate” shall mean, for any day, the greater of
(a) the Federal Funds Rate in effect on such day and (b) the Overnight Bank
Funding Rate in effect on such day (or for any day that is not a Business Day,
for the immediately preceding Business Day); provided that if none of such rates
are published for any day that is a Business Day, the term “NYFRB Rate” shall
mean the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received to the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Obligations” shall mean (x) all now existing or hereafter
arising debts, obligations, covenants, and duties of payment or performance by
any Credit Party of every kind, matured or unmatured, direct or contingent,
owing, arising, due, or payable to any Lender, Agent or Indemnified Person by
any Credit Party arising out of this Agreement or any other Credit Document,
including, without limitation, all obligations to repay principal or interest
(including interest, fees and other amounts accruing during any proceeding under
any Debtor Relief Laws, regardless of whether allowed or allowable in such
proceeding) on the Term Loans, and to pay interest, fees, costs, charges,
expenses, professional fees, and all sums chargeable to any Credit Party or for
which any Credit Party is liable as indemnitor under the Credit Documents,
whether or not evidenced by any note or other instrument and (y) liabilities and
indebtedness of the Borrower or any of its Restricted Subsidiaries owing under
any Designated Interest Rate Protection Agreement or Designated Treasury
Services Agreement (with respect to any Subsidiary Guarantor, other than any
Excluded Swap Obligation of such Subsidiary Guarantor) entered into by the
Borrower or any of its Restricted Subsidiaries, whether now in existence or
hereafter arising. Notwithstanding anything to the contrary contained above, (x)
obligations of any Credit Party under any Designated Interest Rate Protection
Agreement or Designated Treasury Services Agreement shall be secured and
guaranteed pursuant to the Credit Documents only to the extent that, and for so
long as, the other Obligations are so secured and guaranteed and (y) any release
of Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Designated
Interest Rate Protection Agreement or Designated Treasury Services Agreement.
“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person. “Open Market Purchase” shall have
the meaning provided in Section 2.20(a). “Other Hedging Agreements” shall mean
any foreign exchange contracts, currency swap agreements, commodity agreements
or other similar arrangements, or arrangements designed to protect against
fluctuations in currency values or commodity prices. “Other Taxes” shall mean
any and all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes arising from any payment made under, from the
execution, delivery, registration, performance or enforcement of, from the
receipt or perfection of a security interest under, or otherwise with respect 29



--------------------------------------------------------------------------------



 
[exhibitno101termloancred036.jpg]
to, any Credit Document except any such Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.13) that are
imposed as a result of any present or former connection between the relevant
Lender and the jurisdiction imposing such Tax (other than a connection arising
from such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document). “Overnight Bank Funding Rate” shall mean, for any day, the rate
comprised of both overnight federal funds and overnight LIBO Rate borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate). “Parent Company” shall mean any direct
or indirect parent company of the Borrower (other than the Sponsor). “Pari Passu
Intercreditor Agreement” shall mean an intercreditor agreement among the
Administrative Agent, the Collateral Agent and one or more Pari Passu
Representatives for holders of Permitted Pari Passu Notes or Permitted Pari
Passu Loans (or, in either case, Permitted Refinancing Indebtedness in respect
thereof) providing that, inter alia, the Liens on the Collateral in favor of the
Collateral Agent (for the benefit of the Secured Creditors) shall be pari passu
with such Liens in favor of the Pari Passu Representatives (for the benefit of
the holders of Permitted Pari Passu Notes or Permitted Pari Passu Loans (or, in
either case, Permitted Refinancing Indebtedness in respect thereof)), as such
intercreditor agreement may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. The Pari Passu Intercreditor Agreement shall be in a form
customary at such time for transactions of the type contemplated thereby and
otherwise reasonably satisfactory to the Administrative Agent and the Borrower.
“Pari Passu Representative” shall mean, with respect to any series of Permitted
Pari Passu Notes or Permitted Pari Passu Loans (or, in each case, Permitted
Refinancing Indebtedness in respect thereof), the trustee, collateral agent,
security agent or similar agent under the indenture or other agreement pursuant
to which such Permitted Pari Passu Notes or Permitted Pari Passu Loans (or, in
each case, Permitted Refinancing Indebtedness in respect thereof) are issued and
each of their successors in such capacities. “Participant” shall have the
meaning provided in Section 13.04(c). “Participant Register” shall have the
meaning provided in Section 13.04(c). “Patriot Act” shall have the meaning
provided in Section 13.16. “Payment Office” shall mean the office of the
Administrative Agent located at One Penn’s Way, OPS II, New Castle, DE 19720,
Attn: Agency Operations (Phone: (302) 894-6010; Fax: (646) 274-5080; Borrower
inquiries only: AgencyABTFSupport@citi.com; Borrower notifications:
GlAgentOfficeOps@Citi.com), or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto. “PBGC” shall
mean the Pension Benefit Guaranty Corporation established pursuant to Section
4002 of ERISA, or any successor thereto. “Perfection Certificate” shall have the
meaning provided in the Security Agreement. “Permitted Acquisition” shall mean
the acquisition by the Borrower or any of its Restricted Subsidiaries of an
Acquired Entity or Business; provided that (i) the Acquired Entity or Business
acquired is in a business permitted by Section 10.09 and (ii) all applicable
requirements of Section 9.14 are satisfied. 30



--------------------------------------------------------------------------------



 
[exhibitno101termloancred037.jpg]
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion. “Permitted Holders” shall
mean (i) the Sponsor, (ii) any Related Party of the Sponsor and (iii) any
“group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group”, such
Persons specified in clauses (i) or (ii) above, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting stock of Ultimate Parent. “Permitted Investment” shall have the
meaning provided in Section 10.05. “Permitted Junior Debt” shall mean and
include (i) any Permitted Junior Notes and (ii) any Permitted Junior Loans.
“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents. “Permitted Junior Loan
Documents” shall mean, after the execution and delivery thereof, each agreement,
document or instrument relating to the incurrence of Permitted Junior Loans, in
each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. “Permitted Junior Loans” shall mean any Indebtedness of the
Borrower or any Restricted Subsidiary in the form of unsecured or secured loans;
provided that (i) except as provided in clause (v) below, no such Indebtedness,
to the extent incurred by any Credit Party, shall be secured by any asset of the
Borrower or any of its Subsidiaries, (ii) no such Indebtedness, to the extent
incurred by any Credit Party, shall be guaranteed by any Person other than
Holdings, the Borrower or a Subsidiary Guarantor, (iii) no such Indebtedness
shall be subject to scheduled amortization or have a final stated maturity, in
either case prior to the date occurring ninety-one (91) days following the
Latest Maturity Date as of the date such Indebtedness was incurred, except in
the case of Extendable Bridge Loans, (iv) any “asset sale” mandatory prepayment
provision included in the agreement governing such Indebtedness, to the extent
incurred by any Credit Party, shall not prohibit the Borrower or the respective
Subsidiary from repaying obligations under this Agreement before prepaying or
offering to prepay such Indebtedness, (v) in the case of any such Indebtedness
incurred by a Credit Party that is secured (a) such Indebtedness is secured only
by assets comprising Collateral on a junior-lien basis relative to the Liens on
such Collateral securing the Obligations of the Credit Parties, and not secured
by any property or assets of any Credit Party other than the Collateral, (b) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are necessary to reflect the
differing lien priorities or as otherwise reasonably satisfactory to the
Administrative Agent) and (c) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of the Borrower or
any other Credit Party, then the Administrative Agent, the Collateral Agent and
the Junior Representative for such Indebtedness shall have executed and
delivered, and Holdings, the Borrower and the Subsidiary Guarantors shall have
acknowledged, the Additional Intercreditor Agreement and (vi) to the extent
incurred by any Credit Party, the negative covenants and events of default,
taken as a whole, contained in the agreement governing such Indebtedness, shall
not be materially more favorable to the lenders providing such Permitted Junior
Loans than the related provisions contained in this Agreement; provided that (w)
any such terms may be more favorable to the extent they take effect after the
Latest Maturity Date as of the date such Indebtedness was incurred, and (x) in
the event that any agreement evidencing such Indebtedness contains financial
maintenance covenants that are effective prior to the Latest Maturity Date as of
the date such Indebtedness was incurred, the Borrower shall have offered in good
faith to enter into an amendment to this Agreement to add any such financial
covenants as are not then contained in this Agreement (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set out in the
foregoing 31



--------------------------------------------------------------------------------



 
[exhibitno101termloancred038.jpg]
clause (vi), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of an objection during such five (5) Business Day period (including a reasonable
description of the basis upon which it objects)). “Permitted Junior Notes” shall
mean any Indebtedness of the Borrower or any Restricted Subsidiary in the form
of unsecured or secured notes and incurred pursuant to one or more issuances of
such notes; provided that (i) except as provided in clause (vii) below, no such
Indebtedness, to the extent incurred by any Credit Party, shall be secured by
any asset of the Borrower or any of its Subsidiaries, (ii) no such Indebtedness,
to the extent incurred by any Credit Party, shall be guaranteed by any Person
other than Holdings, the Borrower or any Subsidiary Guarantor, (iii) no such
Indebtedness shall be subject to scheduled amortization or have a final stated
maturity, in either case prior to the date occurring ninety-one (91) days
following the Latest Maturity Date as of the date such Indebtedness was
incurred, except in the case of Extendable Bridge Loans, (iv) any “asset sale”
offer to purchase covenant included in the indenture governing such
Indebtedness, to the extent incurred by any Credit Party, shall not prohibit the
Borrower or the respective Subsidiary from repaying obligations under this
Agreement before offering to purchase such Indebtedness, (v) the indenture
governing such Indebtedness shall not include any financial maintenance
covenants, (vi) the “default to other indebtedness” event of default contained
in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” or a “cross-acceleration” and “cross-payment default”
rather than a “cross-default,” (vii) in the case of any such Indebtedness
incurred by a Credit Party that is secured (a) such Indebtedness is secured only
by assets comprising Collateral on a junior-lien basis relative to the Liens on
such Collateral securing the Obligations of the Credit Parties, and not secured
by any property or assets of any Credit Party other than the Collateral, (b) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are necessary to reflect the
differing lien priorities or as otherwise reasonably satisfactory to the
Administrative Agent) and (c) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of the Borrower or
any other Credit Party, then the Administrative Agent, the Collateral Agent and
the Junior Representative for such Indebtedness shall have executed and
delivered, and the Borrower and the Subsidiary Guarantors shall have
acknowledged, the Additional Intercreditor Agreement, and (viii) to the extent
incurred by any Credit Party, the negative covenants and events of default,
taken as a whole, contained in the indenture governing such Indebtedness shall
not be materially more favorable to the holders of such Permitted Junior Notes
than the related provisions contained in this Agreement; provided that any such
terms may be more favorable to the extent they take effect after the Latest
Maturity Date as of the date such Indebtedness was incurred (provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (viii), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of an objection during such five (5) Business Day period
(including a reasonable description of the basis upon which it objects)).
“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. “Permitted Junior Notes Indenture” shall mean any indenture
or similar agreement entered into in connection with the issuance of Permitted
Junior Notes, as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. “Permitted Liens” shall have the meaning provided in Section
10.01. “Permitted Notes” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Pari Passu Notes. “Permitted Pari Passu Loan Documents”
shall mean, after the execution and delivery thereof, each agreement, document
or instrument relating to the incurrence of Permitted Pari Passu Loans, in each
case as the 32



--------------------------------------------------------------------------------



 
[exhibitno101termloancred039.jpg]
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.
“Permitted Pari Passu Loans” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in the form of secured loans; provided that, (i) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, the Borrower or any Subsidiary Guarantor, (ii)
no such Indebtedness shall have a final stated maturity prior to the Latest
Maturity Date as of the date such Indebtedness was incurred, except in the case
of Extendable Bridge Loans, (iii) any “asset sale” mandatory prepayment
provision included in the agreement governing such Indebtedness, to the extent
incurred by any Credit Party, shall not prohibit the Borrower or the respective
Subsidiary from repaying Term Loans under this Agreement on at least a pro rata
basis with such Indebtedness from asset sale proceeds, (iv)(a) such Indebtedness
is secured only by assets comprising Collateral on a pari passu basis relative
to the Liens on such Collateral securing the Obligations of the Credit Parties,
and not secured by any property or assets of any Credit Party other than the
Collateral, (b) the security agreements relating to such Indebtedness are
substantially the same in all material respects as the Security Documents (or
with such differences as are reasonably satisfactory to the Administrative
Agent) and (c) a Pari Passu Representative acting on behalf of the holders of
such Indebtedness shall have become party to the Pari Passu Intercreditor
Agreement; provided that if such Indebtedness is the initial incurrence of
Permitted Pari Passu Loans by a Credit Party, then the Administrative Agent, the
Collateral Agent and the Pari Passu Representative for such Indebtedness shall
have executed and delivered, and Holdings, the Borrower and the Subsidiary
Guarantors shall have acknowledged, the Pari Passu Intercreditor Agreement, (v)
to the extent incurred by any Credit Party, the negative covenants and events of
default, taken as a whole, contained in the agreement governing such
Indebtedness shall not be materially more favorable to the lenders providing
such Permitted Pari Passu Loans than the related provisions contained in this
Agreement; provided that any such terms may be more favorable to the extent they
take effect after the applicable Latest Maturity Date as of the date such
Indebtedness was incurred (provided that a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set out in the foregoing clause (v), shall be conclusive evidence that such
terms and conditions satisfy such requirement unless the Administrative Agent
provides notice to the Borrower of an objection during such five (5) Business
Day period (including a reasonable description of the basis upon which it
objects)) and (vi) such Indebtedness is subject to the MFN Pricing Test.
“Permitted Pari Passu Notes” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary in the form of secured notes and incurred pursuant to one
or more issuances of such notes; provided that, (i) no such Indebtedness, to the
extent incurred by any Credit Party, shall be guaranteed by any Person other
than Holdings, the Borrower or any Subsidiary Guarantor, (ii) no such
Indebtedness shall have a final stated maturity prior to the Latest Maturity
Date as of the date such Indebtedness was incurred, except in the case of
Extendable Bridge Loans, (iii) any “asset sale” offer to purchase covenant
included in the indenture governing such Indebtedness, to the extent incurred by
any Credit Party, shall not prohibit the Borrower or the respective Subsidiary
from repaying Term Loans under this Agreement on at least a pro rata basis with
such Indebtedness from asset sale proceeds, (iv) the indenture governing such
Indebtedness shall not include any financial maintenance covenants, (v) the
“default to other indebtedness” event of default contained in the indenture
governing such Indebtedness shall provide for a “cross- acceleration” or a
“cross-acceleration” and “cross-payment default” rather than a “cross-default,”
(vi) (a) such Indebtedness is secured only by assets comprising Collateral on a
pari passu basis relative to the Liens on such Collateral securing the
Obligations of the Credit Parties, and not secured by any property or assets of
any Credit Party other than the Collateral, (b) the security agreements relating
to such Indebtedness are substantially the same in all material respects as the
Security Documents (or with such differences as are reasonably satisfactory to
the Administrative Agent) and (c) a Pari Passu Representative acting on behalf
of the holders of such Indebtedness shall have become party to the Pari Passu
Intercreditor Agreement; provided that if such Indebtedness is the initial issue
of Permitted Pari Passu Notes by a Credit Party, then the Administrative Agent,
the Collateral Agent and the Pari Passu Representative for such Indebtedness
shall have executed and delivered, and Holdings, the Borrower and the Subsidiary
Guarantors shall have acknowledged, the Pari Passu Intercreditor Agreement, and
(vii) to the extent incurred by any Credit Party, the negative covenants and
events of default, taken as a whole, contained in the indenture governing such
Indebtedness shall not be materially more favorable to the holders of such
Permitted Pari Passu Notes than the related provisions contained in this
Agreement; provided that any such terms may be more 33



--------------------------------------------------------------------------------



 
[exhibitno101termloancred040.jpg]
favorable to the extent they take effect after the Latest Maturity Date as of
the date such Indebtedness was incurred (provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in the foregoing clause (vii), shall
be conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower of an objection
during such five (5) Business Day period (including a reasonable description of
the basis upon which it objects)). “Permitted Pari Passu Notes Documents” shall
mean, after the execution and delivery thereof, each Permitted Pari Passu Notes
Indenture and the Permitted Pari Passu Notes, in each case as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. “Permitted Pari
Passu Notes Indenture” shall mean any indenture or similar agreement entered
into in connection with the issuance of Permitted Pari Passu Notes, as the same
may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.
“Permitted Refinancing Indebtedness” shall mean Indebtedness incurred by the
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness, including any
previously issued Permitted Refinancing Indebtedness, so long as: (1) the
principal amount of such new Indebtedness does not exceed (a) the principal
amount of Indebtedness (including any unused commitments therefor that are able
to be drawn at such time) being so extended, replaced, refunded, refinanced,
renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus (b) any
accrued and unpaid interest and fees on such Refinanced Debt, plus (c) the
amount of any tender or redemption premium paid thereon or any penalty or
premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any costs, fees and expenses incurred in
connection with the issuance of such new Indebtedness and the Refinancing of
such Refinanced Debt; (2) except in the case of Extendable Bridge Loans, such
Permitted Refinancing Indebtedness has a: (a) Weighted Average Life to Maturity
at the time such Permitted Refinancing Indebtedness is incurred that is not less
than the remaining Weighted Average Life to Maturity of the applicable
Refinanced Debt; and (b) final scheduled maturity date equal to or later than
the final scheduled maturity date of the Refinanced Debt (or, if earlier, the
date that is 91 days after the Latest Maturity Date as of the date such
Indebtedness was incurred); (3) to the extent such Permitted Refinancing
Indebtedness Refinances (a) Indebtedness that is expressly subordinated in right
of payment to the Obligations (other than Indebtedness assumed or acquired in an
acquisition and not created in contemplation thereof), such Permitted
Refinancing Indebtedness is subordinated to the Obligations on terms that are,
taken as a whole, not materially less favorable to the Lenders than the
subordination terms applicable to the Refinanced Debt, (b) secured by Liens that
are subordinated to the Liens securing the Obligations, such Permitted
Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are
subordinated to the Liens that secure the Obligations on terms that are, taken
as a whole, not materially less favorable to the Lenders than the Lien
subordination terms applicable to the Refinanced Debt or (c) secured by Liens
that are pari passu with the Liens securing the Obligations, such Permitted
Refinancing Indebtedness is (i) unsecured or (ii) secured by Liens that are pari
passu or subordinated to the Liens that secure the Obligations on terms that
are, taken as a whole, not materially less favorable to the Lenders than the
Collateral sharing provisions applicable to the Refinanced Debt; and 34



--------------------------------------------------------------------------------



 
[exhibitno101termloancred041.jpg]
(4) subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of the Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof); provided
that (a) Permitted Refinancing Indebtedness will not include Indebtedness of a
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor that
refinances Indebtedness of the Borrower or a Subsidiary Guarantor, (b) clause
(2) of this definition will not apply to any Refinancing of any Indebtedness
under clause (iii) or (v) of Section 10.04. “Person” shall mean any individual,
partnership, joint venture, firm, corporation, association, limited liability
company, trust or other enterprise or any government or political subdivision or
any agency, department or instrumentality thereof. “Plan” shall mean any pension
plan as defined in Section 3(2) of ERISA other than a Foreign Pension Plan or a
Multiemployer Plan, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower or a Restricted Subsidiary of
the Borrower or with respect to which the Borrower or a Restricted Subsidiary of
the Borrower has, or may have, any liability, including, for greater certainty,
liability arising from an ERISA Affiliate. “Platform” shall mean Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system. “Pledged Collateral” shall have the meaning provided in the
Security Agreement. “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by Citi as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. “Pro Forma Basis” shall mean, with respect to the calculation of any
test, financial ratio, basket or covenant under this Agreement, including the
Consolidated First Lien Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio and the calculation of Consolidated Total Assets and Consolidated
EBITDA, of any Person and its Restricted Subsidiaries, as of any date, that pro
forma effect will be given to the Transaction, any acquisition, merger,
consolidation, Investment, any issuance, incurrence, assumption or repayment or
redemption of Indebtedness (including Indebtedness issued, incurred or assumed
or repaid or redeemed as a result of, or to finance, any relevant transaction
and for which any such test, financial ratio, basket or covenant is being
calculated) (but excluding the identifiable proceeds of any Indebtedness being
incurred substantially simultaneously therewith or as part of the same
transaction or series of related transactions for purposes of netting cash to
calculate the applicable ratio), any issuance or redemption of preferred stock
or Disqualified Stock, all sales, transfers and other dispositions or
discontinuance of any Subsidiary, line of business, division, segment or
operating unit, any operational change (including the entry into any material
contract or arrangement) or any designation of a Restricted Subsidiary to an
Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of such Person being used to calculate such test, financial
ratio, basket or covenant (the “Reference Period”), or subsequent to the end of
the Reference Period but prior to such date or prior to or simultaneously with
the event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary of the
subject Person or was merged, amalgamated or consolidated with or into the
subject Person or any other Restricted Subsidiary of the subject Person after
the commencement of the Reference Period), as if each such event occurred on the
first day of the Reference Period. For purposes of making any computation
referred to above: (1) if any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date for which a determination under
this definition is made had been the applicable rate for the entire period
(taking into 35



--------------------------------------------------------------------------------



 
[exhibitno101termloancred042.jpg]
account any Interest Rate Protection Agreements or Other Hedging Agreements
applicable to such Indebtedness if such Interest Rate Protection Agreements or
Other Hedging Agreements has a remaining term in excess of such period); (2)
interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with U.S. GAAP; (3) interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate; and (4) interest
on any Indebtedness under a revolving credit facility computed on a pro forma
basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Any pro forma calculation may
include, without limitation, adjustments calculated in accordance with
Regulation S-X under the Securities Act. Any pro forma calculation may include,
without limitation, adjustments calculated to give effect to any Pro Forma Cost
Savings; provided that any such adjustments, other than Specified Permitted
Adjustments, that consist of reductions in costs and other operating
improvements or synergies (whether added pursuant to this definition, the
definition of “Pro Forma Cost Savings” or otherwise added to Consolidated Net
Income or Consolidated EBITDA) shall be calculated in accordance with, and
satisfy the requirements specified in, the definition of “Pro Forma Cost
Savings.” “Pro Forma Cost Savings” shall mean, without duplication of any
amounts referenced in the definition of “Pro Forma Basis,” an amount equal to
the amount of cost savings, operating expense reductions, operating improvements
(including the entry into any material contract or arrangement) and acquisition
synergies, in each case, projected in good faith to be realized (calculated on a
pro forma basis as though such items had been realized on the first day of such
period) as a result of actions taken on or prior to, or to be taken by the
Borrower (or any successor thereto) or any Restricted Subsidiary within 18
months of, the date of such pro forma calculation, net of the amount of actual
benefits realized or expected to be realized during such period that are
otherwise included in the calculation of Consolidated EBITDA from such action;
provided that (a) such cost savings, operating expense reductions, operating
improvements and synergies are factually supportable and reasonably identifiable
(as determined in good faith by a responsible financial or accounting officer,
in his or her capacity as such and not in his or her personal capacity, of the
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 18 months after the date of such pro forma calculation and (b)
no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that, except for the Specified Permitted
Adjustments, (i) the aggregate amount added in respect of the foregoing proviso
(or otherwise added to Consolidated Net Income or Consolidated EBITDA), solely
with respect to acquisitions after the Closing Date, shall not exceed with
respect to any four quarter period 25% of Consolidated EBITDA for such period
(calculated after giving effect to any such adjustments, after giving effect to
the Specified Permitted Adjustments, if applicable) and (ii) the aggregate
amount added in respect of the foregoing proviso (or otherwise added to
Consolidated Net Income or Consolidated EBITDA) shall no longer be permitted to
be added back to the extent the cost savings, operating expense reductions,
operating improvements and synergies have not been achieved within 18 months of
the action or event giving rise to such cost savings, operating expense
reductions, operating improvements and synergies. “PTE” shall mean a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Public Company Costs” shall mean,
as to any Person, costs relating to compliance with the provisions of the
Securities Act and the Securities Exchange Act, and any other comparable body of
laws, rules or regulations, as applicable to companies with equity securities
held by the public, costs associated with, or in anticipation of, or in 36



--------------------------------------------------------------------------------



 
[exhibitno101termloancred043.jpg]
preparation for, compliance with the requirements of the Sarbanes Oxley Act of
2002 and the rules and regulations promulgated in connection therewith, the
rules of national securities exchanges, as applicable to companies with listed
equity, directors’ compensation, fees and expense reimbursement, costs relating
to investor relations, shareholder meetings and reports to shareholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees, in each case to the extent arising solely
by virtue of listing such Person’s equity securities on a national securities
exchange. “Public-Sider” shall mean a Lender whose representatives may trade in
securities of the Borrower or its controlling person or any of its Subsidiaries
or any Parent Company while in possession of the financial statements provided
by the Borrower under the terms of this Agreement. “QFC” shall have the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC Credit Support” shall have the
meaning provided in Section 13.25. “Qualified ECP Guarantor” shall have the
meaning provided in Section 14.11. “Qualified Preferred Stock” shall mean any
preferred capital stock of Holdings or the Borrower so long as the terms of any
such preferred capital stock (x) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision prior to the 91st day after
the Latest Maturity Date as of the date such Qualified Preferred Stock was
issued other than (i) provisions requiring payment solely (or with provisions
permitting Holdings or the Borrower, as applicable, to opt to make payment
solely) in the form of common Equity Interests or Qualified Preferred Stock of
Holdings or the Borrower or cash in lieu of fractional shares, as applicable, or
any Equity Interests of any Parent Company of Holdings or the Borrower, as
applicable, (ii) provisions requiring payment solely as a result of a change of
control or asset sale, so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale are subject to the payment in
full of all Obligations in cash (other than unasserted contingent
indemnification obligations) or such payment is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder) and (iii)
with respect to preferred capital stock issued to any plan for the benefit of
employees of Holdings or the Borrower, as applicable, or its Subsidiaries or by
any such plan to such employees, provisions requiring the repurchase thereof in
order to satisfy applicable statutory or regulatory obligations and (y) give
Holdings or the Borrower the option to elect to pay such dividends or
distributions on a non-cash basis or otherwise do not require the cash payment
of dividends or distributions at any time that such cash payment is not
permitted under this Agreement or would result in an Event of Default hereunder.
“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof. “Recipient”
shall mean the Administrative Agent, any Lender, or any other recipient of any
payment to be made by or on account of any obligation of any Credit Party under
any Credit Document. “Recovery Event” shall mean the receipt by the Borrower or
any of its Restricted Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of the Borrower or any of its Restricted Subsidiaries (but not by reason of any
loss of revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case to the extent such proceeds or awards do not constitute
reimbursement or compensation for amounts previously paid by the Borrower or any
of its Restricted Subsidiaries in respect of any such event. “Reference Period”
shall have the meaning provided in the definition of the term “Pro Forma Basis”.
37



--------------------------------------------------------------------------------



 
[exhibitno101termloancred044.jpg]
“Refinance” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness”. “Refinanced Debt” shall have the meaning
provided in the definition of the term “Permitted Refinancing Indebtedness”.
“Refinancing Effective Date” shall have the meaning specified in Section
2.18(a). “Refinancing Note Documents” shall mean the Refinancing Notes, the
Refinancing Notes Indenture and all other documents executed and delivered with
respect to the Refinancing Notes or Refinancing Notes Indenture, as the same may
be amended, amended and restated, modified, supplemented, extended or renewed
from time to time in accordance with the terms hereof and thereof. “Refinancing
Notes” shall mean Permitted Junior Debt or Permitted Pari Passu Notes (or
Indebtedness that would constitute Permitted Junior Debt or Permitted Pari Passu
Notes except as a result of a failure to comply with any maturity or
amortization requirement applicable thereto), in each case, that constitute
Permitted Refinancing Indebtedness in respect of any Term Loans. “Refinancing
Notes Indenture” shall mean the indenture entered into with respect to the
Refinancing Notes and pursuant to which same shall be issued. “Refinancing Term
Loan Amendment” shall have the meaning specified in Section 2.18(c).
“Refinancing Term Loan Commitments” shall mean one or more commitments hereunder
to provide a new Tranche of Refinancing Term Loans or Refinancing Term Loans
under an existing Tranche of Term Loans. “Refinancing Term Loan Documents” shall
mean the documents executed and delivered with respect to the Refinancing Term
Loans, including, without limitation, any Refinancing Term Loan Amendments, as
such Refinancing Term Loan Documents may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof. “Refinancing Term Loan Lender” shall have the
meaning specified in Section 2.18(b). “Refinancing Term Loan Series” shall have
the meaning specified in Section 2.18(b). “Refinancing Term Loans” shall have
the meaning specified in Section 2.18(a). “Register” shall have the meaning
provided in Section 13.04(b)(iv). “Regulation D” shall mean Regulation D of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof. “Regulation U” shall mean Regulation U of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof. “Regulation X” shall mean Regulation X of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof. “Rejection Notice” shall
have the meaning provided in Section 5.02(k). “Related Party” shall mean (a)
with respect to Platinum Equity Advisors, LLC, (i) any investment fund
controlled by or under common control with Platinum Equity Advisors, LLC, any
officer or director of the foregoing 38



--------------------------------------------------------------------------------



 
[exhibitno101termloancred045.jpg]
persons, or any entity controlled by any of the foregoing persons and (ii) any
spouse or lineal descendant (including by adoption or stepchildren) of the
officers and directors referred to in clause (a)(i); (b) with respect to any
officer of the Borrower or its Subsidiaries, (i) any spouse or lineal descendant
(including by adoption and stepchildren) of such officer and (ii) any trust,
corporation or partnership or other entity, in each case to the extent not an
operating company, of which an 80% or more controlling interest is held by the
beneficiaries, stockholders, partners or owners who are the officer, any of the
persons described in clause (b)(i) above or any combination of these identified
relationships and (c) with respect to any Agent, such Agent’s Affiliates and the
respective directors, officers, employees, agents and advisors of such Agent and
such Agent’s Affiliates. “Release” shall mean actively or passively disposing,
discharging, injecting, spilling, pumping, leaking, leaching, dumping, emitting,
escaping, emptying, pouring, seeping, migrating or the like, of any Hazardous
Material into, through or upon the Environment or within, from or into any
building, structure, facility or fixture. “Relevant Governmental Body” means the
Federal Reserve Board and/or NYFRB, or a committee officially endorsed or
convened by the Federal Reserve Board and/or NYFRB or any successor thereto.
“Replaced Lender” shall have the meaning provided in Section 2.13. “Replacement
Lender” shall have the meaning provided in Section 2.13. “Repricing Transaction”
shall mean (1) the incurrence by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness in the form of syndicated term loans secured by
the Collateral on a pari passu basis relative to the Liens on such Collateral
securing the Obligations (including, without limitation, any new or additional
term loans under this Agreement (including Refinancing Term Loans), whether
incurred directly or by way of the conversion of Initial Term Loans into a new
tranche of replacement term loans under this Agreement) (i) having an Effective
Yield that is less than the Effective Yield for Initial Term Loans, (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Initial Term
Loans or (2) any effective reduction in the Applicable Margin for Initial Term
Loans (e.g., by way of amendment, waiver or otherwise) (with such determination
to be made in the reasonable judgment of the Administrative Agent, consistent
with generally accepted financial practices), in each case, to the extent the
primary purpose of such incurrence or reduction is to reduce the Effective Yield
applicable to the Initial Term Loans; provided that any prepayment, replacement
or amendment in connection with a Change of Control, the implementation of LIBOR
successor provisions, or an acquisition or Investment not permitted by this
Agreement or permitted but with respect to which the Borrower has determined in
good faith that this Agreement will not provide sufficient flexibility for the
operation of the combined business following consummation thereof shall not
constitute a Repricing Transaction. “Required Lenders” shall mean Non-Defaulting
Lenders, the sum of whose outstanding principal of Term Loans as of any date of
determination represents greater than 50% of the sum of all outstanding
principal of Term Loans of Non-Defaulting Lenders at such time. “Requirement of
Law” or “Requirements of Law” shall mean, with respect to any Person, (i) the
charter, articles or certificate of organization or incorporation and bylaws or
other organizational or governing documents of such Person and (ii) any statute,
law, treaty, rule, regulation, order, decree, writ, injunction or determination
of any arbitrator or court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject. “Resolution Authority” means any
body which has authority to exercise any Write-down and Conversion Powers.
“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given pursuant to Section 2, any other officer or employee of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent; provided that, with 39



--------------------------------------------------------------------------------



 
[exhibitno101termloancred046.jpg]
respect to compliance with financial covenants, “Responsible Officer” shall mean
the chief financial officer, treasurer or controller of the Borrower, or any
other officer of the Borrower having substantially the same authority and
responsibility. “Restricted Subsidiary” shall mean each Subsidiary of the
Borrower other than any Unrestricted Subsidiaries. “Returns” shall have the
meaning provided in Section 8.09. “S&P” shall mean S&P Global Ratings, a
division of S&P Global Inc., and any successor owner of such division.
“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Borrower or any of its Restricted Subsidiaries
of real or personal property which has been or is to be sold or transferred by
the Borrower or such Restricted Subsidiary to such Person or to any other Person
to whom funds have been or are to be advanced by such Person in connection
therewith. “Sanctioned Country” shall mean a country, region or territory that
at any time is the subject or target of any comprehensive territorial Sanctions
(as of the Closing Date, the Crimea region of the Ukraine, Cuba, Iran, North
Korea and Syria). “Sanctioned Person” shall mean, at any time, (a) any Person
listed in any Sanctions-related list of designated Persons maintained by the
Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or any European Union member state, (b) any Person organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or (b). “Sanctions”
shall mean economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom. “Scheduled Repayment” shall have
the meaning provided in Section 5.02(a). “Scheduled Repayment Date” shall have
the meaning provided in Section 5.02(a). “Scheduled Unavailability Date” shall
have the meaning provided in Section 2.16(a)(ii). “SEC” shall have the meaning
provided in Section 9.01(g). “Second Lien Notes” shall mean the Borrower’s
10.00% senior secured second lien notes due 2024 pursuant to the Second Lien
Notes Indenture. “Second Lien Notes Indenture” shall mean the Indenture dated as
of May 13, 2019, pursuant to which the Second Lien Notes were issued, as
amended, restated, supplemented or otherwise modified on or prior to the Closing
Date. “Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b) or, if
applicable, Section 9.01(c) in lieu thereof. “Secured Creditors” shall have the
meaning assigned that term in the respective Security Documents. “Securities
Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder. 40



--------------------------------------------------------------------------------



 
[exhibitno101termloancred047.jpg]
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder. “Security
Agreement” shall mean that certain Security Agreement in the form of Exhibit G,
dated as of the Closing Date, by and among the Credit Parties party thereto from
time to time as grantors and the Collateral Agent, as may be amended, amended
and restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms thereof. “Security Document” shall mean and include
each of the Security Agreement, each Mortgage and, after the execution and
delivery thereof, each Additional Security Document. “Senior Notes” shall mean
the Borrower’s 9.250% senior notes due 2024 pursuant to the Senior Notes
Indenture. “Senior Notes Indenture” shall mean the Indenture dated as of October
17, 2016, pursuant to which the Senior Notes were issued, as amended, restated,
supplemented or otherwise modified on or prior to the Closing Date. “Similar
Business” shall mean any business and any services, activities or businesses
incidental, or reasonably related or similar to, or complementary to any line of
business engaged in by the Borrower and its Restricted Subsidiaries on the
Closing Date (after giving effect to the Transaction) or any business activity
that is a reasonable extension, development or expansion thereof or ancillary
thereto. “Solvent” and “Solvency” shall mean, with respect to any Person on any
date of determination, that on such date (i) the fair value of the assets of
such Person and its Subsidiaries, on a consolidated basis, is greater than the
total amount of liabilities, including contingent liabilities, of such Person
and its Subsidiaries, on a consolidated basis (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability); (ii) the present fair saleable value of the assets of such
Person and its Subsidiaries, on a consolidated basis, is greater than the total
amount of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis have, and will have,
adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting. “Specified Credit Party” shall
mean any Credit Party that is not an “eligible contract participant” under the
Commodity Exchange Act (determined prior to giving effect to Section 14.11).
“Specified Permitted Adjustments” shall mean all adjustments identified in the
calculation of “Pro Forma Adjusted EBITDA” as set forth in the “Pro Forma
Adjusted EBITDA Reconciliation” in the confidential information memorandum for
the Initial Term Loans to the extent such adjustments, without duplication,
continue to be applicable to the reference period (it being understood that such
adjustments shall be calculated net of the amount of actual benefits realized or
expected to be realized during such reference period that are otherwise included
in the calculation of Consolidated EBITDA). “Specified Representations” shall
mean the representations and warranties of the Credit Parties set forth in
Sections 8.02, 8.03(iii) (in the case of any Tranche of Term Loans with respect
to which such Specified Representations are made, limited to the incurrence of
such Tranche of Term Loans in the case of the Borrower, the provision of the
applicable Guaranty in the case of each Guarantor and the grant of the Liens in
the Collateral to the Collateral Agent for the benefit of the Secured Creditors
in the case of all Credit Parties), 8.05(b), 8.08(c) (in the 41



--------------------------------------------------------------------------------



 
[exhibitno101termloancred048.jpg]
case of any Tranche of Term Loans with respect to which such Specified
Representations are made, limited to the incurrence and use of proceeds
thereof), 8.08(d) (in the case of any Tranche of Term Loans with respect to
which such Specified Representations are made, limited to the incurrence and use
of proceeds thereof), 8.11, 8.15 (in the case of any Tranche of Term Loans with
respect to which such Specified Representations are made, limited to the
incurrence and use of proceeds thereof) and 8.16 (in the case of any Tranche of
Term Loans with respect to which such Specified Representations are made,
limited to the incurrence and use of proceeds thereof). “Sponsor” shall mean
Platinum Equity Advisors, LLC and its Affiliates (excluding any operating
portfolio company thereof). “Sponsor Affiliate” shall mean the collective
reference to any entities (other than a portfolio company) controlled directly
or indirectly by the Sponsor “Subordinated Indebtedness” shall mean any
Indebtedness that is expressly subordinated in right of payment to the
Obligations. “Subsidiaries Guaranty” shall mean that certain Subsidiaries
Guaranty in the form of Exhibit H, dated as of the Closing Date, by and among
the Credit Parties party thereto from time to time as guarantors and the
Administrative Agent, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
thereof. “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% Equity Interest at
the time. “Subsidiary Guarantor” shall mean each Restricted Subsidiary of the
Borrower in existence on the Closing Date (after giving effect to the
Transaction) other than any Excluded Subsidiary, as well as each Restricted
Subsidiary of the Borrower established, created or acquired after the Closing
Date which becomes a party to the Subsidiaries Guaranty in accordance with the
requirements of this Agreement or the provisions of the Subsidiaries Guaranty.
“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated and (y) the percentage “50%” contained therein were changed to
“66-2/3%.” “Supported QFC” shall have the meaning provided in Section 13.25.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property. “Tax Receivable
Agreement” shall mean that certain Tax Receivable Agreement, dated as of
February 7, 2020, by and between Ultimate Parent and VPE Holdings, LLC, a
Delaware limited liability company, as may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time. 42



--------------------------------------------------------------------------------



 
[exhibitno101termloancred049.jpg]
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto. “Term Loan Commitment” shall mean,
for each Lender, its Initial Term Loan Commitment, its Refinancing Term Loan
Commitment or its Incremental Term Loan Commitment. “Term Loan Percentage” of a
Tranche of Term Loans shall mean, at any time, a fraction (expressed as a
percentage), the numerator of which is equal to the aggregate outstanding
principal amount of all Term Loans of such Tranche at such time and the
denominator of which is equal to the aggregate outstanding principal amount of
all Term Loans of all Tranches at such time. “Term Loans” shall mean the Initial
Term Loans, each Incremental Term Loan, each Refinancing Term Loan and each
Extended Term Loan. “Term Note” shall have the meaning provided in Section
2.05(a). “Test Period” shall mean each period of four consecutive fiscal
quarters of the Borrower (in each case taken as one accounting period) for which
Section 9.01 Financials have been (or were required to be) delivered or are
otherwise internally available; provided that, until the first such Section 9.01
Financials are (or are required to be) delivered hereunder or are otherwise
internally available, “Test Period” shall mean the four consecutive fiscal
quarters of Ultimate Parent or the Borrower for which financial statements have
been delivered pursuant to Section 6.07. “Threshold Amount” shall mean the
greater of $100,000,000 and 20.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended Test Period. “Total
Commitment” shall mean, at any time, the sum of the Total Initial Term Loan
Commitment, the Total Incremental Term Loan Commitment and the Total Refinancing
Term Loan Commitment. “Total Incremental Term Loan Commitment” shall mean, at
any time, the sum of the Incremental Term Loan Commitments of each of the
Lenders with such a Commitment at such time. “Total Initial Term Loan
Commitment” shall mean, at any time, the sum of the Initial Term Loan
Commitments of each of the Lenders with such a Commitment at such time. “Total
Refinancing Term Loan Commitment” shall mean, at any time, the sum of the
Refinancing Term Loan Commitments of each of the Lenders with such a Commitment
at such time. “Tranche” shall mean the respective facilities and commitments
utilized in making Initial Term Loans or Incremental Term Loans made pursuant to
one or more tranches designated pursuant to the respective Incremental Term Loan
Commitment Agreements in accordance with the relevant requirements specified in
Section 2.15 (collectively, the “Initial Tranches” and, each, an “Initial
Tranche”), and after giving effect to the Extension pursuant to Section 2.14,
shall include any group of Extended Term Loans, extended, directly or
indirectly, from the same Initial Tranche and having the same Maturity Date,
interest rate and fees and after giving effect to any Refinancing Term Loan
Amendment pursuant to Section 2.18, shall include any group of Refinancing Term
Loans refinancing, directly or indirectly, the same Initial Tranche having the
same Maturity Date, interest rate and fees; provided that only in the
circumstances contemplated by Section 2.18(b), Refinancing Term Loans may be
made part of a then existing Tranche of Term Loans; provided further that only
in the circumstances contemplated by Section 2.15(c), Incremental Term Loans may
be made part of a then existing Tranche of Term Loans. “Transaction Costs” shall
mean the fees, premiums, commissions and expenses payable by Holdings, the
Borrower and its Subsidiaries and any Parent Company in connection with the
transactions described in the definition of “Transactions.” 43



--------------------------------------------------------------------------------



 
[exhibitno101termloancred050.jpg]
“Transactions” shall mean, collectively, (i) the entering into of the Credit
Documents and the incurrence of the Initial Term Loans on the Closing Date, (ii)
the entering into of Amendment No. 5 to the ABL Credit Agreement and the
borrowings or repayments thereunder on the Closing Date (if any), (iii) the
repayment in full of all “Loans” outstanding under, and as defined in, that
certain Term Loan Credit Agreement, dated as of November 30, 2016, by and among
Holdings, the Borrower, JPMorgan Chase Bank, N.A. as administrative agent and
collateral agent and the lenders party thereto (as amended, amended and
restated, modified, supplemented, extended or renewed prior to the Closing Date,
the “Existing Term Loan Credit Agreement”), together with all accrued and unpaid
interest and fees thereon, in each case as of immediately prior to giving effect
to this Agreement, (iv) the redemption in full of the outstanding principal
amount of (A) the Senior Notes issued pursuant to the Senior Notes Indenture,
(B) the Second Lien Notes issued pursuant to the Second Lien Notes Indenture and
(C) the Holdco Notes issued pursuant to the Holdco Notes Indenture, in each case
together with all accrued and unpaid interest, premiums and fees thereon, in
each case as of immediately prior to giving effect to this Agreement, and (v)
the payment of all Transaction Costs. “Treasury Services Agreement” shall mean
any agreement relating to treasury, depositary and cash management services or
automated clearinghouse transfer of funds. “Type” shall mean the type of Term
Loan determined with regard to the interest option applicable thereto, i.e.,
whether a Base Rate Term Loan or a LIBO Rate Term Loan. “U.S. Dollars” and the
sign “$” shall each mean freely transferable lawful money (expressed in dollars)
of the United States. “U.S. GAAP” shall mean generally accepted accounting
principles in the United States of America as in effect from time to time;
provided that determinations made pursuant to this Agreement in accordance with
U.S. GAAP are subject (to the extent provided therein) to Section 13.07(a).
“U.S. Special Resolution Regimes” shall have the meaning provided in Section
13.25. “U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(c). “UCC” shall mean the Uniform Commercial Code as from time to
time in effect in the relevant jurisdiction. “Ultimate Parent” shall mean Vertiv
Holdings Co, a Delaware corporation (f/k/a GS Acquisition Holdings Corp.). “UK
Bail-In Legislation” means (to the extent that the United Kingdom is not an EEA
Member Country which has implemented, or implements, Article 55 BRRD) Part I of
the United Kingdom Banking Act 2009 and any other law or regulation applicable
in the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (otherwise
than through liquidation, administration or other insolvency proceedings).
“Unaudited Financial Statements” shall have the meaning provided in Section
6.07. “Undisclosed Administration” shall mean, in relation to a Lender or its
direct or indirect parent company, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Lender or such parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed. “Unfunded Pension Liability” of any Plan subject to
Title IV of ERISA shall mean the amount, if any, by which the value of the
accumulated plan benefits under the Plan determined on a plan termination basis
in accordance with actuarial assumptions at such time consistent with those
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the fair
market value of all plan assets of such Plan. “United States” and “U.S.” shall
each mean the United States of America. 44



--------------------------------------------------------------------------------



 
[exhibitno101termloancred051.jpg]
“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
the Borrower listed on Schedule 1.01, (ii) any other Subsidiary of the Borrower
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 9.16 subsequent to the Closing Date, in each
case, except to the extent redesignated as a Restricted Subsidiary in accordance
with such Section 9.16, and (iii) any Subsidiary of an Unrestricted Subsidiary
pursuant to the foregoing clause (i) or (ii). “Weighted Average Life to
Maturity” shall mean, when applied to any Indebtedness at any date, the number
of years obtained by dividing (i) the then outstanding principal amount of such
Indebtedness into (ii) the product obtained by multiplying (x) the amount of
each then remaining installment or other required scheduled payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment. “Wholly-Owned Domestic Subsidiary”
shall mean, as to any Person, any Wholly-Owned Subsidiary of such Person which
is a Domestic Subsidiary of such Person. “Wholly-Owned Restricted Subsidiary”
shall mean, as to any Person, any Wholly-Owned Subsidiary of such Person which
is a Restricted Subsidiary of such Person. “Wholly-Owned Subsidiary” shall mean,
as to any Person, (i) any corporation 100% of whose capital stock is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, association, joint venture or other entity in which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person owns
100% of the Equity Interests at such time (other than, in the case of a Foreign
Subsidiary with respect to preceding clauses (i) or (ii), director’s qualifying
shares and/or other nominal amounts of shares required to be held by Persons
other than the Borrower and its Subsidiaries under applicable law). “Write-Down
and Conversion Powers” shall mean (a) in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule; (b) in relation to any other applicable Bail-In
Legislation: (i) any powers under that Bail-In Legislation to cancel, transfer
or dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and (ii)
any similar or analogous powers under that Bail-In Legislation; and (c) in
relation to any UK Bail-In Legislation: (i) any powers under that UK Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and 45



--------------------------------------------------------------------------------



 
[exhibitno101termloancred052.jpg]
(ii) any similar or analogous powers under that UK Bail-In Legislation. 1.02
Terms Generally; Certain Interpretive Provisions and Classification and
Reclassification. The definitions in Section 1.01 shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments and other agreements (including the Credit
Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Credit Document and (b) references to any law,
statute, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable). It is
understood and agreed that any Lien, sale, lease or other disposition of assets,
Dividend, Indebtedness, Investment, Affiliate transaction or prepayment of
Indebtedness need not be permitted solely by reference to one category of
permitted Lien, sale, lease or other disposition of assets, Dividend,
Indebtedness, Investment, Affiliate transaction or prepayment of Indebtedness
under Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06 and 10.07(a),
respectively, but may instead be permitted in part under any combination thereof
(it being understood that the Borrower may utilize amounts under any category
that is subject to any financial ratio or test, including the Consolidated First
Lien Net Leverage Ratio or Consolidated Total Net Leverage Ratio, prior to
amounts under any other category). For purposes of determining compliance at any
time with Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06 and 10.07(a), in the
event that any Lien, sale, lease or other disposition of assets, Dividend,
Indebtedness, Investment, Affiliate transaction or prepayment of Indebtedness
meets the criteria of more than one of the categories of transactions or items
permitted pursuant to any clause of such Sections 10.01, 10.02, 10.03, 10.04,
10.05, 10.06 and 10.07(a), the Borrower, in its sole discretion, may, from time
to time, classify or reclassify such transaction or item (or portion thereof)
and will only be required to include the amount and type of such transaction (or
portion thereof) in any one category. 1.03 Limited Condition Transactions.
Notwithstanding anything to the contrary in this Agreement, in connection with
any action being taken in connection with a Limited Condition Transaction, for
purposes of: (i) determining compliance with any provision of this Agreement
which requires the calculation of any financial ratio or test, including the
Consolidated First Lien Net Leverage Ratio and Consolidated Total Net Leverage
Ratio (and, for the avoidance of doubt, any financial ratio set forth in Section
2.15(a)); or (ii) testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated EBITDA or
Consolidated Total Assets); or (iii) determining other compliance with this
Agreement (including the determination that no Default or Event of Default (or
any type of Default or Event of Default) has occurred, is continuing or would
result therefrom); in each case, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted hereunder shall be made (1) in the case of any acquisition
(including by way of merger) or similar Investment (including the assumption or
incurrence of Indebtedness in connection therewith), at the time of (or on the
basis of the Section 9.01 Financials for the most recently ended Test Period at
the time of) either (x) the 46



--------------------------------------------------------------------------------



 
[exhibitno101termloancred053.jpg]
execution of the definitive agreement with respect to such acquisition or
Investment, (y) the public announcement of an intention to make an offer in
respect of the target of such acquisition or Investment or (z) the consummation
of such acquisition or Investment, (2) in the case of any Dividend, at the time
of (or on the basis of the Section 9.01 Financials for the most recently ended
Test Period at the time of) (x) the declaration of such Dividend or (y) the
making of such Dividend and (3) in the case of any voluntary or optional payment
or prepayment on or redemption or acquisition for value of any Indebtedness
subject to Section 10.07(a), at the time of (or on the basis of the Section 9.01
Financials for the most recently ended Test Period at the time of) (x) delivery
of irrevocable (which may be conditional) notice with respect to such payment or
prepayment or redemption or acquisition of such Indebtedness or (y) the making
of such voluntary or optional payment or prepayment on or redemption or
acquisition for value of any Indebtedness (the “LCT Test Date”), and if, for the
Limited Condition Transaction (and the other transactions to be entered into in
connection therewith), the Borrower or any of its Restricted Subsidiaries would
have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCT Test Date would have failed to
have been complied with as a result of fluctuations in any such ratio, test or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Assets of the Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations; provided, that,
notwithstanding anything to the contrary herein, if financial statements for one
or more subsequent Test Periods shall have become available, the Borrower may
elect, in its sole discretion, to re-determine all such financial ratios or
tests, with respect to, or as of the last day of, the most recently ended Test
Period on the basis of such financial statements, in which case such date of
redetermination shall thereafter be deemed to be the LCT Test Date for purposes
of such baskets, ratios and financial metrics. If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Dividends, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or irrevocable notice for such Limited Condition Transaction is
terminated, revoked or expires without consummation of such Limited Condition
Transaction, for purposes of determining whether such Subsequent Transaction is
permitted under this Agreement, any such ratio, test or basket shall be required
to be satisfied on a Pro Forma Basis assuming such Limited Condition Transaction
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated. 1.04
Divisions. For all purposes under the Credit Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time. 1.05 Currency
Equivalents Generally. (a) Notwithstanding anything to the contrary in this
Agreement, (i) any representation or warranty that would be untrue or
inaccurate, (ii) any undertaking that would be breached, (iii) any basket that
would be exceeded or (iv) any event that would constitute a Default or an Event
of Default, in each case, solely as a result of fluctuations in applicable
currency exchange rates, shall not be deemed to be untrue, inaccurate, breached,
exceeded or so constituted, as applicable, solely as a result of such
fluctuations in currency exchange rates. (b) For purposes of determining the
Consolidated First Lien Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio, amounts denominated in a currency other than U.S. Dollars will
be converted to U.S. Dollars at the Exchange Rate as of the date of calculation,
and will, in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with U.S. GAAP, of Interest Rate Protection Agreements
and Other Hedging Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Equivalent Amount of such Indebtedness. 47



--------------------------------------------------------------------------------



 
[exhibitno101termloancred054.jpg]
1.06 Treatment of Subsidiaries Prior to Joinder. Each Subsidiary of Holdings
that is required to be joined as a Credit Party pursuant to Section 9.12 shall,
from the time of the requirement that such Subsidiary be joined as a Credit
Party pursuant to Section 9.12 until the completion of such joinder, be deemed
for the purposes of Section 10 of this Agreement to be a Credit Party from and
after the date of formation or acquisition of such Subsidiary; provided that
this Section 1.06 shall only apply to the extent such Subsidiary is actually
subsequently joined as a Credit Party pursuant to Section 9.12 in compliance
with the requirements thereunder. Section 2. Amount and Terms of Credit. 2.01
The Commitments. (a) Subject to and upon the terms and conditions set forth
herein, each Lender with an Initial Term Loan Commitment severally agrees to
make an Initial Term Loan or Initial Term Loans to the Borrower, which Initial
Term Loans (i) shall be incurred by the Borrower pursuant to a single drawing on
the Closing Date, (ii) shall be denominated in U.S. Dollars, (iii) shall except
as hereinafter provided, at the option of the Borrower, be incurred and
maintained as, and/or converted into, one or more Borrowings of Base Rate Term
Loans or LIBO Rate Term Loans; provided that all Initial Term Loans comprising
the same Borrowing shall at all times be of the same Type, and (iv) shall be
made by each such Lender in that aggregate principal amount which does not
exceed the Initial Term Loan Commitment of such Lender on the Closing Date
(before giving effect to the termination thereof pursuant to Section 4.02(a)).
Once repaid, Initial Term Loans may not be reborrowed. (b) Subject to and upon
the terms and conditions set forth herein, each Lender with an Incremental Term
Loan Commitment from time to time severally agrees to make term loans (each, an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) to the
Borrower, which Incremental Term Loans (i) shall be incurred pursuant to a
single drawing on the applicable Incremental Term Loan Borrowing Date, (ii)
shall be denominated in U.S. Dollars, (iii) shall, except as hereinafter
provided, at the option of the Borrower, be incurred and maintained as, and/or
converted into one or more Borrowings of Base Rate Term Loans or LIBO Rate Term
Loans; provided that all Incremental Term Loans of a given Tranche made as part
of the same Borrowing shall at all times consist of Incremental Term Loans of
the same Type, and (iv) shall not exceed for any such Incremental Term Loan
Lender at any time of any incurrence thereof, the Incremental Term Loan
Commitment of such Incremental Term Loan Lender for such Tranche (before giving
effect to the termination thereof on such date pursuant to Section 4.02(b)).
Once repaid, Incremental Term Loans may not be reborrowed. 2.02 Minimum Amount
of Each Borrowing. The aggregate principal amount of each Borrowing of Term
Loans under any Tranche shall not be less than the Minimum Borrowing Amount.
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than eight (8) Borrowings of LIBO Rate Term Loans in the
aggregate for all Tranches of Term Loans. 2.03 Notice of Borrowing. Whenever the
Borrower desires to make a Borrowing of Term Loans hereunder, the Borrower shall
give the Administrative Agent at its Notice Office at least one (1) Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of Base Rate Term Loans to be made hereunder and at least
three (3) Business Days’ (or such shorter period as the Administrative Agent
shall agree in its sole and absolute discretion) prior written notice (or
telephonic notice promptly confirmed in writing) of each LIBO Rate Term Loan to
be made hereunder; provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 12:00 Noon (New York
City time) on such day (or such later time as the Administrative Agent shall
agree in it its sole and absolute discretion). Each such notice (each, a “Notice
of Borrowing”), except as otherwise expressly provided in Section 2.11, shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing by or on behalf of the Borrower, in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent including any form on
an electronic platform or electronic transmission as shall be approved by the
Administrative Agent, appropriately completed by a Responsible Officer of the
Borrower to specify: (i) the aggregate principal amount of the Term Loans to be
made pursuant to such Borrowing, (ii) the date of such Borrowing (which shall be
a Business Day), (iii) whether the respective Borrowing shall consist of Initial
Term Loans, Incremental Term Loans or Refinancing Term Loans, (iv) whether the
Term Loans being made pursuant to such Borrowing are to be initially maintained
as 48



--------------------------------------------------------------------------------



 
[exhibitno101termloancred055.jpg]
Base Rate Term Loans or LIBO Rate Term Loans and (v) in the case of LIBO Rate
Term Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Lender of the Tranche specified in
the respective Notice of Borrowing, notice of such proposed Borrowing, of such
Lender’s proportionate share thereof (determined in accordance with Section
2.07) and of the other matters required by the immediately preceding sentence to
be specified in the Notice of Borrowing. 2.04 Disbursement of Funds. No later
than 1:00 P.M. (New York City time) on the date specified in each Notice of
Borrowing, each Lender with a Commitment of the relevant Tranche will make
available its pro rata portion (determined in accordance with Section 2.07) of
each such Borrowing requested to be made on such date. All such amounts will be
made available in U.S. Dollars and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the Borrower at the
Payment Office the aggregate of the amounts so made available by the Lenders.
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any Borrowing that such Lender does not intend to make available to
the Administrative Agent such Lender’s portion of any Borrowing to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking rules on
interbank compensation and (ii) if recovered from the Borrower, the rate of
interest applicable to the relevant Borrowing, as determined pursuant to Section
2.08. Nothing in this Section 2.04 shall be deemed to relieve any Lender from
its obligation to make Term Loans hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any failure by such Lender
to make Term Loans hereunder. 2.05 Notes. (a) Each Borrower’s obligation to pay
the principal of, and interest on, the Term Loans made by each Lender shall be
evidenced in the Register maintained by the Administrative Agent pursuant to
Section 13.04 and shall, if requested by such Lender, also be evidenced by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B, with blanks appropriately completed in conformity herewith
(each, a “Term Note”). (b) Each Lender will note on its internal records the
amount of each Term Loan made by it and each payment in respect thereof and
prior to any transfer of any of its Notes will endorse on the reverse side
thereof the outstanding principal amount of Term Loans evidenced thereby.
Failure to make any such notation or any error in such notation shall not affect
the Borrower’s obligations in respect of such Term Loans. (c) Notwithstanding
anything to the contrary contained above in this Section 2.05 or elsewhere in
this Agreement, Notes shall only be delivered to Lenders that at any time
specifically request the delivery of such Notes. No failure of any Lender to
request or obtain a Note evidencing its Term Loans to the Borrower shall affect
or in any manner impair the obligations of the Borrower to pay the Term Loans
(and all related Obligations) incurred by the Borrower which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or guaranties therefor provided
pursuant to the various Credit Documents. Any Lender that does not have a Note
evidencing its outstanding Term Loans shall in no event be required to make the
notations otherwise described in the preceding clause (b). At any time when any
Lender requests the delivery of a Note to evidence any of its Term Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Term Loans.
49



--------------------------------------------------------------------------------



 
[exhibitno101termloancred056.jpg]
2.06 Interest Rate Conversions. The Borrower shall have the option to convert,
on any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Term Loans of a given Tranche made
pursuant to one or more Borrowings of one or more Types of Term Loans, into a
Borrowing (of the same Tranche) of another Type of Term Loan; provided that (i)
except as otherwise provided in Section 2.11, (x) LIBO Rate Term Loans may be
converted into Base Rate Term Loans only on the last day of an Interest Period
applicable to the Term Loans being converted and no such partial conversion of
LIBO Rate Term Loans, as the case may be, shall reduce the outstanding principal
amount of such LIBO Rate Term Loans, made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount, (ii) unless the Required Lenders otherwise
agree, Base Rate Term Loans may only be converted into LIBO Rate Term Loans if
no Event of Default is in existence on the date of the conversion, and (iii) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of LIBO Rate Term Loans than is permitted under Section 2.02. Such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 12:00 Noon (New York City time) at least three (3)
Business Days’ prior notice (in the case of any conversion to or continuation of
LIBO Rate Term Loans) or one (1) Business Day’s notice (in the case of any
conversion to Base Rate Term Loans) (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Term Loans of a given Tranche to be so converted, the Borrowing or
Borrowings pursuant to which such Term Loans were incurred and, if to be
converted into LIBO Rate Term Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Term Loans. 2.07 Pro
Rata Borrowings. All Borrowings of Term Loans under this Agreement, subject to
Section 2.10(d), shall be incurred from the Lenders pro rata on the basis of
such Lenders’ Commitments as the case may be. No Lender shall be responsible for
any default by any other Lender of its obligation to make Term Loans hereunder,
and each Lender shall be obligated to make the Term Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to make its Term
Loans hereunder. 2.08 Interest. (a) The Borrower agrees to pay interest in
respect of the unpaid principal amount of each Base Rate Term Loan (including
with respect to any LIBO Rate Term Loan converted into a Base Rate Term Loan
pursuant to Section 2.06 or 2.09) made to the Borrower hereunder from the date
of Borrowing thereof (or, in the circumstances described in the immediately
preceding parenthetical, from the date of conversion of the respective LIBO Rate
Term Loan into a Base Rate Term Loan) on each Interest Payment Date until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Base Rate Term Loan to a LIBO Rate Term Loan
pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which shall
be equal to the sum of the Applicable Margin plus the Base Rate, as in effect
from time to time. (b) The Borrower agrees to pay interest in respect of the
unpaid principal amount of each LIBO Rate Term Loan made to the Borrower from
the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) the conversion of such LIBO Rate
Term Loan to a Base Rate Term Loan pursuant to Section 2.06 or 2.09, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin plus the
applicable LIBO Rate for such Interest Period. (c) Upon the occurrence and
during the continuance of any Event of Default under Section 11.01 (x) overdue
principal and, to the extent permitted by law, overdue interest in respect of
each Term Loan shall bear interest at a rate per annum equal to (i) for Base
Rate Term Loans and associated interest, 2.00% per annum in excess of the
Applicable Margin for Base Rate Term Loans plus the Base Rate, (ii) for LIBO
Rate Term Loans and associated interest, 2.00% per annum in excess of the
Applicable Margin for LIBO Rate Term Loans plus the LIBO Rate and (y) overdue
amounts with respect to fees shall bear interest at a rate per annum equal to
2.00% per annum in excess of the Applicable Margin for Base Rate Term Loans plus
the Base Rate, each as in effect from time to time, in each case with such
interest to be payable on demand. (d) Accrued (and theretofore unpaid) interest
shall be calculated daily and payable (i) on each Interest Payment Date and (ii)
on (w) the date of any conversion of a LIBO Rate Term Loan to a Base Rate Term
Loan (on the amount so converted) prior to the last day of the Interest Period
applicable thereto, (x) the date of any 50



--------------------------------------------------------------------------------



 
[exhibitno101termloancred057.jpg]
prepayment or repayment thereof (on the amount prepaid or repaid), (y) at
maturity (whether by acceleration or otherwise) and (z) after such maturity, on
demand. (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the LIBO Rate for each Interest Period applicable to the
respective LIBO Rate Term Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto. (f) All interest hereunder
shall be computed on the basis of a year of 360 days, except that interest
computed by reference to the Base Rate at times when the Base Rate is based on
the Prime Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Base Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. 2.09 Interest Periods.
At the time the Borrower gives any Notice of Borrowing or Notice of
Conversion/Continuation in respect of the making of, or conversion into, any
LIBO Rate Term Loan (in the case of the initial Interest Period applicable
thereto) or prior to 12:00 Noon (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBO Rate Term
Loan (in the case of any subsequent Interest Period), the Borrower shall have
the right to elect the interest period (each, an “Interest Period”) applicable
to such LIBO Rate Term Loan, which Interest Period shall, at the option of the
Borrower be (x) a one, two, three or six month period, or, if agreed to by all
Lenders, a twelve month period or (y) if agreed to by the Administrative Agent,
a period less than one month; provided that (in each case): (i) all LIBO Rate
Term Loans comprising a Borrowing shall at all times have the same Interest
Period; (ii) the initial Interest Period for any LIBO Rate Term Loan shall
commence on the date of Borrowing of such LIBO Rate Term Loan (including, in the
case of LIBO Rate Term Loans, the date of any conversion thereto from a
Borrowing of Base Rate Term Loans) and each Interest Period occurring thereafter
in respect of such LIBO Rate Term Loan shall commence on the day on which the
next preceding Interest Period applicable thereto expires; (iii) if any Interest
Period for a LIBO Rate Term Loan begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month; (iv) if any Interest Period for a LIBO Rate Term Loan would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a LIBO Rate Term Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; (v) unless the Required Lenders otherwise agree, no Interest
Period for a LIBO Rate Term Loan may be selected at any time when an Event of
Default is then in existence; and (vi) no Interest Period in respect of any
Borrowing of any Tranche of Term Loans shall be selected which extends beyond
the Maturity Date therefor. With respect to any LIBO Rate Term Loans, at the end
of any Interest Period applicable to a Borrowing thereof, the Borrower may elect
to split the respective Borrowing of a single Type under a single Tranche into
two or more Borrowings of different Types under such Tranche or combine two or
more Borrowings under a single Tranche into a single Borrowing of the same Type
under such Tranche, in each case, by having the Borrower give notice thereof
together with its election of one or more Interest Periods, in each case so long
as each resulting Borrowing (x) has an Interest Period which complies with the
foregoing requirements of this Section 2.09, (y) has a principal amount which is
not less than the Minimum Borrowing Amount applicable to Borrowings of the
respective Type and 51



--------------------------------------------------------------------------------



 
[exhibitno101termloancred058.jpg]
Tranche, and (z) does not cause a violation of the requirements of Section 2.02.
If by 12:00 Noon (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBO Rate Term
Loans, the Borrower has failed to elect, or is not permitted to elect, a new
Interest Period to be applicable to such LIBO Rate, the Borrower shall be deemed
to have elected in the case of LIBO Rate Term Loans, to convert such LIBO Rate
Term Loans into Base Rate Term Loans with such conversion to be effective as of
the expiration date of such current Interest Period. 2.10 Increased Costs,
Illegality, etc. (a) In the event: (i) the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) on
any Interest Determination Date that, by reason of any changes arising after the
date of this Agreement affecting the interbank eurodollar market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of “LIBO Rate”; or (ii) the Administrative
Agent is advised by the Required Lenders that the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of a LIBO Rate Term Loan shall be
ineffective and (ii) if any Notice of Borrowing requests a Borrowing of a LIBO
Rate Term Loan, such Borrowing shall be made as a Borrowing of a Base Rate Term
Loan. (b) If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender; (ii) impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or (iii) subject any Lender or the Administrative Agent to
any Taxes (other than (A) Indemnified Taxes, (B) Excluded Taxes or (C) Other
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; and the
result of any of the foregoing shall be to increase the cost to such Lender or
the Administrative Agent of making, continuing, converting or maintaining any
Term Loan (or of maintaining its obligation to make any such Term Loan) or to
reduce the amount of any sum received or receivable by such Lender or the
Administrative Agent hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Administrative Agent, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Administrative Agent, as the case may be, for such additional costs incurred
or reduction suffered. (c) If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the Term
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered. 52



--------------------------------------------------------------------------------



 
[exhibitno101termloancred059.jpg]
(d) If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain or fund LIBO Rate Term Loans,
or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, U.S. Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Term Loans or to convert Base Rate Term Loans to LIBO Rate
Term Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all LIBO Rate Term Loans of such Lender to Base Rate Term
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBO Rate Term Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Term Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted. (e) A certificate of a
Lender or the Administrative Agent setting forth the amount or amounts necessary
to compensate such Lender or the Administrative Agent or its holding company, as
the case may be, as specified in clause (b) or (c) of this Section 2.10, and
certifying that it is the general practice and policy of such Lender to demand
such compensation from similarly situated borrowers in similar circumstances at
such time to the extent it is legally permitted to do so, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Administrative Agent, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof. (f) Failure or delay on the part of any Lender or the Administrative
Agent to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Lender’s or the Administrative Agent’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Administrative Agent pursuant to this Section 2.10 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Administrative Agent, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Administrative Agent’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. 2.11 Compensation. The Borrower agrees to compensate each Lender, upon
its written request made within five (5) Business Days of any event described in
clauses (i) through (iii) below (which request shall set forth in reasonable
detail the basis for requesting such compensation and the calculation of the
amount of such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBO Rate Term Loans but excluding loss of anticipated
profits (and without giving effect to the minimum “LIBO Rate”)) which such
Lender may sustain: (i) if for any reason (other than a default by such Lender
or the Administrative Agent) a Borrowing of, or conversion from or into, LIBO
Rate Term Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation; (ii) if any prepayment or
repayment (including any prepayment or repayment made pursuant to Section 5.01,
Section 5.02 or as a result of an acceleration of the Term Loans pursuant to
Section 11) or conversion of any of its LIBO Rate Term Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any LIBO Rate Term Loans is not made on any date specified in
a notice of prepayment given by the Borrower; or (iv) as a consequence of any
other default by the Borrower to repay LIBO Rate Term Loans when required by the
terms of this Agreement or any Note held by such Lender. 2.12 Change of Lending
Office. Each Lender agrees that on the occurrence of any event giving rise to
the operation of Section 2.10(b), (c) or (d) or Section 5.04 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Term Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.10 and 5.04. 53



--------------------------------------------------------------------------------



 
[exhibitno101termloancred060.jpg]
2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender, (y)
upon the occurrence of an event giving rise to the operation of Section 2.10(b),
(c) or (d) or Section 5.04 with respect to such Lender or (z) in the case of a
refusal by a Lender to consent to certain proposed changes, waivers, discharges
or terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right to replace such Lender (the “Replaced Lender”)
with one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent (to the extent the Administrative Agent’s
consent would be required for an assignment to such Replacement Lender pursuant
to Section 13.04); provided that (i) at the time of any replacement pursuant to
this Section 2.13, the Replacement Lender shall enter into one or more
Assignment and Assumptions pursuant to Section 13.04(b) (and with all fees
payable pursuant to said Section 13.04(b) to be paid by the Replacement Lender
and/or the Replaced Lender (as may be agreed to at such time by and among the
Borrower, the Replacement Lender and the Replaced Lender)) pursuant to which the
Replacement Lender shall acquire all of the Commitments and outstanding Term
Loans of, the Replaced Lender and, in connection therewith, shall pay to (x) the
Replaced Lender in respect thereof an amount equal to the sum of (I) an amount
equal to the principal of, and all accrued interest on, all outstanding Term
Loans of the respective Replaced Lender under each Tranche with respect to which
such Replaced Lender is being replaced and (II) an amount equal to all accrued,
but theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section
4.01 and (ii) all obligations of the Borrower due and owing to the Replaced
Lender at such time (other than those specifically described in clause (i) above
in respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement. Upon receipt by the Replaced Lender of all amounts required to
be paid to it pursuant to this Section 2.13, the Administrative Agent shall be
entitled (but not obligated) and authorized to execute an Assignment and
Assumption on behalf of such Replaced Lender, and any such Assignment and
Assumption so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption, the payment of amounts
referred to in clauses (i) and (ii) above, recordation of the assignment on the
Register pursuant to Section 13.04 and, if so requested by the Replacement
Lender, delivery to the Replacement Lender of the appropriate Note or Notes
executed by the Borrower, (x) the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 5.04, 12.07 and 13.01),
which shall survive as to such Replaced Lender with respect to actions or
occurrences prior to it ceasing to be a Lender hereunder. 2.14 Extended Term
Loans. (a) Notwithstanding anything to the contrary in this Agreement, subject
to the terms of this Section 2.14, the Borrower may at any time and from time to
time request that all or a portion of any Tranche of Term Loans (each, an
“Existing Term Loan Tranche”), be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or any portion of the
principal amount of such Term Loans (any such Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.14. In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Term Loan
Tranche) (each, an “Extension Request”) setting forth the proposed terms of the
Extended Term Loans to be established, which shall (x) be identical as offered
to each Lender under the relevant Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable) and (y) be identical to the Term
Loans under the relevant Existing Term Loan Tranche from which such Extended
Term Loans are to be converted, except that: (i) all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Tranche to the extent provided in the
applicable Extension Amendment; (ii) the Effective Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield
for the Term Loans of such Existing Term Loan Tranche to the extent provided in
the applicable Extension Amendment; (iii) the Extension Amendment may provide
for other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the applicable
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); (iv) Extended Term Loans may have mandatory prepayment terms which
provide for the application of proceeds from mandatory prepayment events to be
made first to prepay the Term Loans under the Existing Term Loan Tranche from
which such Extended Term Loans have been converted before applying any such
proceeds to 54



--------------------------------------------------------------------------------



 
[exhibitno101termloancred061.jpg]
prepay such Extended Term Loans; (v) Extended Term Loans may have optional
prepayment terms (including call protection and terms which allow Term Loans
under the relevant Existing Term Loan Tranche from which such Extended Term
Loans have been converted to be optionally prepaid prior to the prepayment of
such Extended Term Loans) as may be agreed by the Borrower and the Lenders
thereof; and (vi) such Extended Term Loans may have other terms (other than
those described in the preceding clauses (i) through (v)) that differ from those
of the Existing Term Loan Tranche, taken as a whole, that are not materially
more favorable to the Lenders providing such Extended Term Loans than the
provisions applicable to the Existing Term Loan Tranche or as are otherwise
reasonably satisfactory to the Administrative Agent. Any Extended Term Loans
converted pursuant to any Extension Request shall be designated a series (each,
an “Extension Series”) of Extended Term Loans for all purposes of this
Agreement; provided that, subject to the requirements set forth above any
Extended Term Loans converted from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Tranche of Term Loans. (b) [Reserved].
(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as to which the Administrative Agent
may consent) prior to the date on which Lenders under the Existing Term Loan
Tranche are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.14. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Tranche converted into Extended Term Loans pursuant to any Extension
Request. Any Lender (each, an “Extending Term Loan Lender”) wishing to have all
or a portion of its Term Loans under the Existing Term Loan Tranche subject to
such Extension Request converted into Extended Term Loans shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements imposed by
the Administrative Agent). Any Lender that does not respond to the Extension
Request on or prior to the date specified therein shall be deemed to have
rejected such Extension Request. In the event that the aggregate principal
amount of Term Loans under the applicable Existing Term Loan Tranche exceeds the
amount of Extended Term Loans requested pursuant to such Extension Request, Term
Loans of such Existing Term Loan Tranche, subject to such Extension Elections
shall either (i) be converted to Extended Term Loans of such Existing Term Loan
Tranche on a pro rata basis based on the aggregate principal amount of Term
Loans of such Existing Term Loan Tranche included in such Extension Elections,
subject to such rounding requirements as may be established by the
Administrative Agent or (ii) to the extent such option is expressly set forth in
the applicable Extension Request, be converted to Extended Term Loans upon an
increase in the amount of Extended Term Loans so that such excess does not
exist. (d) Extended Term Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Loan Lender providing an Extended
Term Loan thereunder, which shall be consistent with the provisions set forth in
Section 2.14(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment. After giving effect to the
Extension, the Term Loans so extended shall cease to be a part of the Tranche
they were a part of immediately prior to the Extension. (e) Extensions
consummated by the Borrower pursuant to this Section 2.14 shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement.
The Administrative Agent and the Lenders hereby consent to each Extension and
the other transactions contemplated by this Section 2.14 (including, for the
avoidance of doubt, payment of any interest or fees in respect of any Extended
Term Loans on such terms as may be set forth in the applicable Extension
Request) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 5.01, 5.02, 5.03, 13.02 or 13.06) or
any other Credit Document that may otherwise prohibit any Extension or any other
transaction contemplated by this Section 2.14; provided that such consent shall
not be deemed to be an acceptance of any Extension Request. (f) Each of the
parties hereto hereby agrees that this Agreement and the other Credit Documents
may be amended pursuant to an Extension Amendment, without the consent of any
other Lenders, to the extent (but only to the extent) reasonably necessary to
(i) reflect the existence and terms of any Extended Term Loans incurred 55



--------------------------------------------------------------------------------



 
[exhibitno101termloancred062.jpg]
pursuant thereto, (ii) modify the scheduled repayments set forth in Section
5.02(a) with respect to any Existing Term Loan Tranche subject to an Extension
Election to reflect a reduction in the principal amount of the Term Loans
thereunder in an amount equal to the aggregate principal amount of the Extended
Term Loans converted pursuant to the applicable Extension (with such amount to
be applied ratably to reduce scheduled repayments of such Term Loans required
pursuant to Section 5.02(a)), (iii) make such other changes to this Agreement
and the other Credit Documents consistent with the provisions and intent of
Section 13.12(d), (iv) establish new Tranches in respect of Term Loans so
extended and such technical amendments as may be necessary in connection with
the establishment of such new Tranches, in each case, on terms consistent with
this Section 2.14 and (v) effect such other amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14, and each Lender hereby expressly authorizes the
Administrative Agent to enter into any such Extension Amendment. In connection
with any Extension, the Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date (or such later date as may be advised by
local counsel to the Administrative Agent), to the extent required pursuant to
applicable local law. 2.15 Incremental Term Loan Commitments. (a) The Borrower
shall have the right, without requiring the consent of any of the Lenders, to
request at any time and from time to time that one or more Lenders (and/or one
or more other Persons which are Eligible Transferees and which will become
Lenders) provide Incremental Term Loan Commitments to the Borrower and, subject
to the terms and conditions contained in this Agreement and in the relevant
Incremental Term Loan Commitment Agreement, make Incremental Term Loans pursuant
thereto; it being understood and agreed, however, that (i) no Lender shall be
obligated to provide an Incremental Term Loan Commitment as a result of any such
request by the Borrower, (ii) any Lender (including any Eligible Transferee who
will become a Lender) may so provide an Incremental Term Loan Commitment without
the consent of any other Lender, (iii) each Tranche of Incremental Term Loan
Commitments shall be denominated in U.S. Dollars, (iv) the amount of Incremental
Term Loan Commitments made available pursuant to a given Incremental Term Loan
Commitment Agreement shall be in a minimum aggregate amount for all Lenders
which provide an Incremental Term Loan Commitment thereunder (including Eligible
Transferees who will become Lenders) of at least $10,000,000, (v) the aggregate
amount of all Incremental Term Loan Commitments provided pursuant to this
Section 2.15 after the Closing Date, on the date of incurrence thereof, when
taken together with the aggregate principal amount of Permitted Pari Passu
Notes, Permitted Pari Passu Loans and Permitted Junior Debt incurred pursuant to
Section 10.04(xxvii)(A)(1) on such date, shall not exceed (x) the then remaining
Fixed Incremental Amount as of the date of incurrence plus (y) subject to the
satisfaction of the applicable Incurrence-Based Incremental Facility Test, any
Incurrence-Based Incremental Amount that may be incurred thereunder on such
date, (vi) the proceeds of all Incremental Term Loans incurred by the Borrower
may be used for any purpose not prohibited under this Agreement, (vii) the
Borrower, in consultation with the Administrative Agent, shall specifically
designate in the Incremental Term Loan Commitment Agreement the Tranche of the
Incremental Term Loan Commitments being provided thereunder (which Tranche shall
be a new Tranche (i.e., not the same as any existing Tranche of Incremental Term
Loans, Incremental Term Loan Commitments or other Term Loans), unless the
requirements of Section 2.15(c) are satisfied), (viii) if to be incurred as a
new Tranche of Incremental Term Loans, such Incremental Term Loans shall have
the same terms as each other Tranche of Term Loans as in effect immediately
prior to the effectiveness of the relevant Incremental Term Loan Commitment
Agreement, except as to purpose (which is subject to the requirements of the
preceding clause (vi)) and optional prepayment provisions and mandatory
prepayment provisions (which are governed by Section 5.02; provided that each
new Tranche of Incremental Term Loans shall be entitled to share in mandatory
prepayments on a ratable basis with the other Tranches of Term Loans (unless the
holders of the Incremental Term Loans of any Tranche agree to take a lesser
share of any such prepayments)); provided, however, that (I) the maturity and
amortization of such Tranche of Incremental Term Loans may differ, so long as,
except in the case of Extendable Bridge Loans, such Tranche of Incremental Term
Loans shall have (a) a Maturity Date of no earlier than the Latest Maturity Date
as of the date such Indebtedness was incurred and (b) a Weighted Average Life to
Maturity of no less than the Weighted Average Life to Maturity as then in effect
for the Tranche of then outstanding Term Loans with the then longest Weighted
Average Life to Maturity; provided, however, that Extendable Bridge Loans may
have a maturity date earlier than the Latest Maturity Date of all then
outstanding Term Loans and the Weighted Average Life to Maturity thereof may be
shorter than the then longest remaining Weighted Average Life to Maturity of any
then outstanding Term Loans, (II) the Effective Yield applicable to such Tranche
of Incremental Term Loans may 56



--------------------------------------------------------------------------------



 
[exhibitno101termloancred063.jpg]
differ from that applicable to the then outstanding Tranches of Term Loans, with
the Effective Yield applicable thereto to be specified in the respective
Incremental Term Loan Commitment Agreement; provided, however, that if the
Effective Yield for any such Incremental Term Loans incurred prior to the date
that is six (6) months after the Closing Date exceeds the Effective Yield then
applicable to any then outstanding Initial Term Loans by more than 0.50% per
annum, the Applicable Margins for such then outstanding Initial Term Loans shall
be increased as of such date in accordance with the requirements of the
definition of “Applicable Margin” (the “MFN Pricing Test”) and (III) such
Tranche of Incremental Term Loans may have other terms (other than those
described in preceding clauses (I) and (II)) that may differ from those of other
Tranches of Term Loans, including, without limitation, as to the application of
optional or voluntary prepayments among the Incremental Term Loans and the
existing Term Loans and such other differences as may be reasonably satisfactory
to the Administrative Agent, (ix) all Incremental Term Loans (and all interest,
fees and other amounts payable thereon) incurred by the Borrower shall be
Obligations of the Borrower under this Agreement and the other applicable Credit
Documents and shall be secured by the Security Agreements, and guaranteed under
each relevant Guaranty, on a pari passu basis with all other Term Loans secured
by the Security Agreement and guaranteed under each such Guaranty, (x) each
Lender (including any Eligible Transferee who will become a Lender) agreeing to
provide an Incremental Term Loan Commitment pursuant to an Incremental Term Loan
Commitment Agreement shall, subject to the satisfaction of the relevant
conditions set forth in this Agreement, make Incremental Term Loans under the
Tranche specified in such Incremental Term Loan Commitment Agreement as provided
in Section 2.01(b) and such Term Loans shall thereafter be deemed to be
Incremental Term Loans under such Tranche for all purposes of this Agreement and
the other applicable Credit Documents and (xi) all Incremental Term Loan
Commitment Requirements are satisfied. (b) At the time of the provision of
Incremental Term Loan Commitments pursuant to this Section 2.15, the Borrower,
the Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Term Loan Commitment (each, an “Incremental
Term Loan Lender”) shall execute and deliver to the Administrative Agent an
Incremental Term Loan Commitment Agreement (which shall not require the consent
of any other Lender), with the effectiveness of the Incremental Term Loan
Commitment provided therein to occur on the date on which (w) a fully executed
copy of such Incremental Term Loan Commitment Agreement shall have been
delivered to the Administrative Agent, (x) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon upfront or arrangement fees
owing to the Administrative Agent to the extent it served as the arranger for
the Incremental Term Loan Commitments), (y) all Incremental Term Loan Commitment
Requirements are satisfied, and (z) all other conditions set forth in this
Section 2.15 shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Commitment Agreement, and at such time, (i) Schedule 2.01 shall be deemed
modified to reflect the revised Incremental Term Loan Commitments of the
affected Lenders and (ii) to the extent requested by any Incremental Term Loan
Lender, Term Notes will be issued at the Borrower’s expense to such Incremental
Term Loan Lender, to be in conformity with the requirements of Section 2.05
(with appropriate modification) to the extent needed to reflect the new
Incremental Term Loans made by such Incremental Term Loan Lender. (c)
Notwithstanding anything to the contrary contained above in this Section 2.15,
the Incremental Term Loan Commitments provided by an Incremental Term Loan
Lender or Incremental Term Loan Lenders, as the case may be, pursuant to each
Incremental Term Loan Commitment Agreement shall constitute a new Tranche, which
shall be separate and distinct from the existing Tranches pursuant to this
Agreement; provided that, with the consent of the Administrative Agent (not to
be unreasonably withheld, delayed or conditioned), the parties to a given
Incremental Term Loan Commitment Agreement may specify therein that the
Incremental Term Loans made pursuant thereto shall constitute part of, and be
added to, an existing Tranche of Term Loans, in any case so long as the
following requirements are satisfied: (i) the Incremental Term Loans to be made
pursuant to such Incremental Term Loan Commitment Agreement shall have the same
Borrower, the same Maturity Date and the same Applicable Margins as the Tranche
of Term Loans to which the new Incremental Term Loans are being added; (ii) the
new Incremental Term Loans shall have the same Scheduled Repayment Dates as then
remain with respect to the Tranche to which such new Incremental Term Loans are
being added (with the amount of each Scheduled Repayment applicable to such new
Incremental Term Loans to be the same (on a proportionate basis) as is
theretofore applicable to the Tranche to which such new Incremental Term 57



--------------------------------------------------------------------------------



 
[exhibitno101termloancred064.jpg]
Loans are being added, thereby increasing the amount of each then remaining
Scheduled Repayment of the respective Tranche proportionately); and (iii) on the
date of the making of such new Incremental Term Loans, and notwithstanding
anything to the contrary set forth in Section 2.09, such new Incremental Term
Loans shall be added to (and form part of) each Borrowing of outstanding Term
Loans of the applicable Tranche on a pro rata basis (based on the relative sizes
of the various outstanding Borrowings), so that each Lender holding Term Loans
under the respective Tranche of Term Loans participates in each outstanding
Borrowing of Term Loans of the respective Tranche (after giving effect to the
incurrence of such new Incremental Term Loans pursuant to Section 2.01(b)) on a
pro rata basis. To the extent the provisions of the preceding clause (iii)
require that Lenders making new Incremental Term Loans add such Incremental Term
Loans to the then outstanding Borrowings of LIBO Rate Term Loans of such
Tranche, it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having irregular Interest Periods (i.e., an Interest
Period that began during an Interest Period then applicable to outstanding LIBO
Rate Term Loans of such Tranche and which will end on the last day of such
Interest Period), which irregular interest periods shall be permitted
notwithstanding anything to the contrary in this Agreement. All determinations
by the Administrative Agent of the LIBO Rate in such circumstances pursuant to
the immediately preceding sentence shall, absent manifest error, be final and
conclusive and binding on all parties hereto. (d) Subject to compliance with the
other applicable requirements set forth in this Section 2.15, any new
Incremental Term Loan may be established and incurred as a means of effectively
extending the maturity of, effecting a repricing of or a refinancing, in whole
or in part, of any applicable Term Loans then outstanding so long as: (i) the
Lenders with respect to the relevant series of Term Loans and/or Commitments
being extended, repriced or refinanced are offered the opportunity to
participate in such transaction on a pro rata basis (and on the same terms); and
(ii) the amount of any Incremental Term Loans does not exceed the sum of (x) the
principal amount of the applicable Term Loans effectively being extended,
repriced or refinanced, (y) fees and expenses (including any prepayment premium,
penalties or other call protection) related to such extension, repricing or
refinancing, and (z) fees and expenses (including any upfront fees, original
issue discount, underwriting discounts, amendment fees, commissions and
arrangement, underwriting and similar fees) related to the establishment and
incurrence of such Incremental Term Loans. 2.16 LIBOR Successor Rate. (a)
Notwithstanding anything to the contrary in this Agreement or any other Credit
Documents, if the Administrative Agent, in consultation with the Borrower but in
the Administrative Agent’s sole discretion, determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary, or (ii) the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBO Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), then, after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated 58



--------------------------------------------------------------------------------



 
[exhibitno101termloancred065.jpg]
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of LIBOR (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and,
notwithstanding anything to the contrary in Section 13.12, any such amendment
shall become effective at 5:00 p.m. (New York City time) on the fifth Business
Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent notice that such
Required Lenders do not accept such amendment. (b) If no LIBOR Successor Rate
has been determined and the circumstances under clause (a)(i) above exist, the
obligation of the Lenders to make or maintain LIBO Rate Term Loans shall be
suspended (to the extent of the affected LIBO Rate Term Loans or Interest
Periods). Upon receipt of such notice, the Borrower may revoke any pending
Notice of Borrowing for a Borrowing of, and any pending Notice of
Conversion/Continuation for a conversion to or continuation of, LIBO Rate Term
Loans (to the extent of the affected LIBO Rate Term Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein. (c)
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement. 2.17 [Reserved]. 2.18 Refinancing Term Loans.
(a) The Borrower may from time to time by written notice to the Administrative
Agent elect to request the establishment of one or more additional Tranches of
Term Loans under this Agreement (“Refinancing Term Loans”), which refinance,
renew, replace, defease or refund all or any portion of one or more Tranches of
Term Loans under this Agreement selected by the Borrower; provided, that such
Refinancing Term Loans may not be in an amount greater than the aggregate
principal amount of the Term Loans being refinanced, renewed, replaced, defeased
or refunded plus unpaid accrued interest and premium (if any) thereon and
upfront fees, original issue discount, underwriting discounts, fees, commissions
and expenses incurred in connection with the Refinancing Term Loans; provided
that such aggregate principal amount may also be increased to the extent such
additional amount is capable of being incurred at such time pursuant to Section
2.15 and such excess incurrence shall for all purposes hereof be an incurrence
under the relevant subclauses of Section 2.15. Each such notice shall specify
the date (each, a “Refinancing Effective Date”) on which the Borrower proposes
that the Refinancing Term Loans shall be made, which shall be a date not less
than three (3) Business Days after the date on which such notice is delivered to
the Administrative Agent; provided that: (i) except in the case of Extendable
Bridge Loans, the Weighted Average Life to Maturity of such Refinancing Term
Loans shall not be shorter than the remaining Weighted Average Life to Maturity
of the Term Loans being refinanced and the Refinancing Term Loans shall not have
a final stated maturity before the Maturity Date applicable to the Term Loans
being refinanced; (ii) such Refinancing Term Loans shall have pricing (including
interest rates, fees and premiums), amortization, optional prepayment, mandatory
prepayment (so long as such Refinancing Term Loans are not entitled to
participate on a greater than pro rata basis in any mandatory prepayment than
the then outstanding Term Loans) and redemption terms as may be agreed to by the
Borrower and the relevant Refinancing Term Loan Lenders (as defined below);
(iii) such Refinancing Term Loans shall not be guaranteed by any Person other
than Holdings, the Borrower or a Subsidiary Guarantor; (iv) in the case of any
such Refinancing Term Loans that are secured, such Refinancing Term Loans are
secured only by assets comprising Collateral, and not secured by any property or
assets of the Borrower or any of its Subsidiaries other than the Collateral; 59



--------------------------------------------------------------------------------



 
[exhibitno101termloancred066.jpg]
(v) all other terms applicable to such Refinancing Term Loans (except as set
forth above) shall (I) be substantially identical to, or (II) (taken as a whole)
be otherwise not materially more favorable to the Refinancing Term Loan Lenders
than those applicable to the then outstanding Term Loans or otherwise reasonably
satisfactory to the Administrative Agent, except to the extent such covenants
and other terms apply solely to any period after the Latest Maturity Date as of
the date such Indebtedness was incurred (provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent in
good faith at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in this clause (v),
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Borrower of
an objection during such five (5) Business Day period (including a reasonable
description of the basis upon which it objects)). (b) The Borrower may approach
any Lender or any other Person that would be an Eligible Transferee of Term
Loans to provide all or a portion of the Refinancing Term Loans (a “Refinancing
Term Loan Lender”); provided that any Lender offered or approached to provide
all or a portion of the Refinancing Term Loans may elect or decline, in its sole
discretion, to provide a Refinancing Term Loan. Any Refinancing Term Loans made
on any Refinancing Effective Date shall be designated a series (a “Refinancing
Term Loan Series”) of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Term Loan Amendment and subject to the restrictions set
forth in clause (a) above, be designated as an increase in any previously
established Tranche of Term Loans. (c) The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by Section 2.18(a) (including,
for the avoidance of doubt, the payment of interest, fees, amortization or
premium in respect of the Refinancing Term Loans on the terms specified by the
Borrower) and hereby waive the requirements of this Agreement or any other
Credit Document that may otherwise prohibit any transaction contemplated by
Section 2.18(a). The Refinancing Term Loans shall be established pursuant to an
amendment to this Agreement among Holdings, the Borrower and the Refinancing
Term Loan Lenders providing such Refinancing Term Loans (a “Refinancing Term
Loan Amendment”) which shall be consistent with the provisions set forth in
Section 2.18(a). Each Refinancing Term Loan Amendment shall be binding on the
Lenders, the Administrative Agent, the Credit Parties party thereto and the
other parties hereto without the consent of any other Lender and the Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.18 including such technical
amendments as may be necessary or appropriate in connection therewith and to
adjust the amortization schedule in Section 5.02(a) (insofar as such schedule
relates to payments due to Lenders the Term Loans of which are refinanced with
the proceeds of Refinancing Term Loans; provided that no such amendment shall
reduce the pro rata share of any such payment that would have otherwise been
payable to the Lenders, the Term Loans of which are not refinanced with the
proceeds of Refinancing Term Loans). The Administrative Agent shall be
permitted, and each is hereby authorized, to enter into such amendments with the
Borrower to effect the foregoing. 2.19 Reverse Dutch Auction Repurchases. (a)
Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, Holdings, the Borrower or any Restricted Subsidiary may,
at any time and from time to time, conduct reverse Dutch auctions in order to
purchase Term Loans of a particular Tranche (each, an “Auction”) (each such
Auction to be managed exclusively by the Administrative Agent or any other bank
or investment bank of recognized standing selected by the Borrower (with the
consent of the Administrative Agent or such other bank or investment bank)
following consultation with the Administrative Agent (in such capacity, the
“Auction Manager”)), so long as the following conditions are satisfied: (i) each
Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.19(a) and Schedule 2.19(a); 60



--------------------------------------------------------------------------------



 
[exhibitno101termloancred067.jpg]
(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each auction notice and at the time of purchase of Term Loans in
connection with any Auction; (iii) the minimum principal amount (calculated on
the face amount thereof) of all Term Loans that Holdings, the Borrower or such
Restricted Subsidiary offers to purchase in any such Auction shall be no less
than $2,500,000 (unless another amount is agreed to by the Administrative
Agent); and (iv) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans so purchased by Holdings, the Borrower or such
Restricted Subsidiary shall automatically be cancelled and retired on the
settlement date of the relevant purchase (and may not be resold). (b) Holdings,
the Borrower or such Restricted Subsidiary must terminate an Auction if it fails
to satisfy one or more of the conditions set forth above which are required to
be met at the time which otherwise would have been the time of purchase of Term
Loans pursuant to such Auction. Holdings, the Borrower or such Restricted
Subsidiary may withdraw any Auction if the reply amounts are insufficient to
complete the purchase of a minimum principal amount of the Term Loans designated
in writing to the applicable Auction Manager by Holdings, the Borrower or such
Restricted Subsidiary (the “Minimum Purchase Condition”). No Credit Party or any
Restricted Subsidiary shall have any liability to any Lender for any termination
of such Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
such Auction, or for any termination of such Auction as a result of the failure
to satisfy the Minimum Purchase Condition, and any such failure shall not result
in any Default or Event of Default hereunder. With respect to all purchases of
Term Loans made pursuant to this Section 2.19, (x) Holdings, the Borrower or
such Restricted Subsidiary shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
up to the settlement date of such purchase and (y) such purchases (and the
payments made therefor and the cancellation of the purchased Term Loans, in each
case in connection therewith) shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 5.01, 5.02 or 13.06. At the time
of purchases of Term Loans pursuant to an Auction, the then remaining Scheduled
Repayments shall be reduced by the aggregate principal amount (taking the face
amount thereof) of Term Loans repurchased pursuant to such Auction, with such
reduction to be applied to such Scheduled Repayments on a pro rata basis (based
on the then remaining principal amount of each such Scheduled Repayments). (c)
The Administrative Agent and the Lenders hereby consent to the Auctions and the
other transactions contemplated by this Section 2.19 (provided that no Lender
shall have an obligation to participate in any such Auctions) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 5.01, 5.02 and 13.06 (it being understood and acknowledged
that purchases of the Term Loans by Holdings, the Borrower or any Restricted
Subsidiary contemplated by this Section 2.19 shall not constitute Investments by
such Person)) or any other Credit Document that may otherwise prohibit any
Auction or any other transaction contemplated by this Section 2.19. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Section 12 and Section 13.01 mutatis mutandis as
if each reference therein to the “Administrative Agent” were a reference to the
Auction Manager, and the Administrative Agent and the Auction Manager shall
cooperate in a reasonable manner in connection therewith. 2.20 Open Market
Purchases. (a) Notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, Holdings, the Borrower or any of its
Restricted Subsidiaries may, at any time and from time to time, make open market
purchases of Term Loans (each, an “Open Market Purchase”), so long as the
following conditions are satisfied: (i) no Event of Default shall have occurred
and be continuing on the date of such Open Market Purchase; and (ii) the
aggregate principal amount (calculated on the face amount thereof) of all Term
Loans so purchased by Holdings, the Borrower or any of its Restricted
Subsidiaries shall automatically be cancelled and retired on the settlement date
of the relevant purchase (and may not be resold). 61



--------------------------------------------------------------------------------



 
[exhibitno101termloancred068.jpg]
(b) With respect to all purchases of Term Loans made pursuant to this Section
2.20, (x) Holdings, the Borrower or such Restricted Subsidiary shall pay on the
settlement date of each such purchase all accrued and unpaid interest, if any,
on the purchased Term Loans up to the settlement date of such purchase (except
to the extent otherwise set forth in the relevant purchase documents as agreed
by the respective selling Lender) and (y) such purchases (and the payments made
therefor and the cancellation of the purchased Term Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 5.01, 5.02 or 13.06. At the time of
purchases of Term Loans pursuant to any Open Market Purchase, the then remaining
Scheduled Repayments shall be reduced by the aggregate principal amount (taking
the face amount thereof) of Term Loans repurchased pursuant to such Open Market
Purchase, with such reduction to be applied to such Scheduled Repayments on a
pro rata basis (based on the then remaining principal amount of each such
Scheduled Repayments). (c) The Administrative Agent and the Lenders hereby
consent to the Open Market Purchases contemplated by this Section 2.20 and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 5.01, 5.02 and 13.06 (it being understood and
acknowledged that purchases of the Term Loans by Holdings, the Borrower or any
Restricted Subsidiary contemplated by this Section 2.20 shall not constitute
Investments by such Person)) or any other Credit Document that may otherwise
prohibit any Open Market Purchase by this Section 2.20. Section 3. [Reserved].
Section 4. Fees; Reductions of Commitment. 4.01 Fees. (a) The Borrower agrees to
pay to the Administrative Agent such fees as may be agreed to in writing from
time to time by the Borrower and the Administrative Agent. (b) At the time of
the effectiveness of any Repricing Transaction that is consummated prior to the
date that is six (6) months after the Closing Date, the Borrower agrees to pay
to the Administrative Agent, for the ratable account of each Lender with
outstanding Initial Term Loans that are repaid or prepaid (and/or converted)
pursuant to such Repricing Transaction (including, if applicable, each Lender
that withholds its consent to a Repricing Transaction of the type described in
clause (2) of the definition thereof and is replaced as a non-consenting Lender
under Section 2.13), a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Transaction of the type described in clause (1) of the definition
thereof, the aggregate principal amount of all Initial Term Loans prepaid (or
converted) by Borrower in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction of the type described in clause (2) of the
definition thereof, the aggregate principal amount of all Initial Term Loans
outstanding with respect to the Borrower on such date that are subject to an
effective reduction of the Applicable Margin pursuant to such Repricing
Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction. 4.02 Mandatory Reduction of
Commitments. (a) In addition to any other mandatory commitment reductions
pursuant to this Section 4.02, the Total Initial Term Loan Commitment shall
terminate in its entirety on the Closing Date after the funding of all Initial
Term Loans on such date. (b) In addition to any other mandatory commitment
reductions pursuant to this Section 4.02, the Total Incremental Term Loan
Commitment pursuant to an Incremental Term Loan Commitment Agreement (and the
Incremental Term Loan Commitment of each Lender with such a Commitment) shall
terminate in its entirety on the Incremental Term Loan Borrowing Date for such
Total Incremental Term Loan Commitment after the funding of all relevant
Incremental Term Loans on such date. (c) Each reduction to the Total Initial
Term Loan Commitment and the Total Incremental Term Loan Commitment under a
given Tranche pursuant to this Section 4.02 as provided above (or pursuant to
Section 5.02) 62



--------------------------------------------------------------------------------



 
[exhibitno101termloancred069.jpg]
shall be applied proportionately to reduce the Initial Term Loan Commitment or
the Incremental Term Loan Commitment under such Tranche, as the case may be, of
each Lender with such a Commitment. Section 5. Prepayments; Payments; Taxes.
5.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Term Loans of any Tranche, without premium or penalty (other than as provided in
Section 4.01(b)), in whole or in part at any time and from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent at its Notice Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay all of the Term Loans, or in the
case of any partial prepayment, the Tranche of Term Loans to be prepaid, the
amount of the Term Loans to be prepaid, the Types of Term Loans to be repaid,
the manner in which such prepayment shall apply to reduce the Scheduled
Repayments and, in the case of LIBO Rate Term Loans, the specific Borrowing or
Borrowings pursuant to which made, which notice shall be given by the Borrower
(x) prior to 12:00 Noon (New York City time) at least one (1) Business Day prior
to the date of such prepayment in the case of Term Loans maintained as Base Rate
Term Loans and (y) prior to 12:00 Noon (New York City time) at least three (3)
Business Days prior to the date of such prepayment in the case of LIBO Rate Term
Loans (or, in the case of clauses (x) and (y), such shorter period as the
Administrative Agent shall agree in its sole and absolute discretion), and be
promptly transmitted by the Administrative Agent to each of the Lenders; (ii)
each partial prepayment of Term Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $1,000,000 or such lesser amount as
is acceptable to the Administrative Agent; provided that if any partial
prepayment of LIBO Rate Term Loans made pursuant to any Borrowing shall reduce
the outstanding principal amount of LIBO Rate Term Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount, then if such
Borrowing is a Borrowing of LIBO Rate Term Loans, such Borrowing shall
automatically be converted into a Borrowing of Base Rate Term Loans and any
election of an Interest Period with respect thereto given by the Borrower shall
have no force or effect; (iii) each prepayment pursuant to this Section 5.01(a)
in respect of any Term Loans made pursuant to a Borrowing shall be applied pro
rata among such Term Loans; provided that it is understood and agreed that this
clause (iii) may be modified as expressly provided in Section 2.14 in connection
with an Extension Amendment; and (iv) each prepayment of principal of Term Loans
of a given Tranche pursuant to this Section 5.01(a) shall be applied as directed
by the Borrower in the applicable notice of prepayment delivered pursuant to
this Section 5.01(a) or, if no such direction is given, in direct order of
maturity. Notwithstanding anything to the contrary contained in this Agreement,
any such notice of prepayment pursuant to this Section 5.01(a) may state that it
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities, the occurrence
of a Change of Control or any similar event), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. (b)
In the event (i) of a refusal by a Lender to consent to proposed changes,
amendments, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), or (ii) any Lender becomes a Defaulting Lender, the
Borrower may, upon five (5) Business Days’ prior written notice to the
Administrative Agent at the Notice Office (or such shorter notice as may be
agreed by the Administrative Agent) repay all Term Loans of such Lender,
together with accrued and unpaid interest, Fees and other amounts owing to such
Lender in accordance with, and subject to the requirements of, Section 13.12(b),
so long as, in the case of any repayment pursuant to clause (i) hereof, the
consents, if any, required under Section 13.12(b) in connection with the
repayment pursuant to such clause (i) have been obtained. Each prepayment of any
Term Loan pursuant to this Section 5.01(b) shall reduce the then remaining
Scheduled Repayments of the applicable Tranche of Term Loans on a pro rata basis
(based upon the then remaining unpaid principal amounts of Scheduled Repayments
of the respective Tranche after giving effect to all prior reductions thereto).
5.02 Mandatory Repayments. (a) In addition to any other mandatory repayments
pursuant to this Section 5.02, the Borrower shall be required to repay to the
Administrative Agent for the ratable account of the Lenders (i) on the last
Business Day of each March, June, September and December, commencing June 30,
2020 (a “Scheduled Repayment Date”), an 63



--------------------------------------------------------------------------------



 
[exhibitno101termloancred070.jpg]
aggregate principal amount of Initial Term Loans equal to 0.25% of the aggregate
principal amount of all Initial Term Loans outstanding on the Closing Date and
(ii) on the Initial Maturity Date for Initial Term Loans, the aggregate
principal amount of all Initial Term Loans outstanding on such date (each such
repayment described in clauses (i) and (ii), as the same may be reduced as
provided in this Agreement, including in Section 2.19, Section 2.20 or in
connection with voluntary prepayments as provided in Section 5.01 or mandatory
prepayments as provided in Section 5.02(g), or as a result of the application of
prepayments in connection with any Extension as provided in Section 2.14, a
“Scheduled Repayment”). (b) In addition to any other mandatory repayments
pursuant to this Section 5.02, the Borrower shall be required to make, with
respect to each new Tranche (i.e., other than Initial Term Loans, which are
addressed in the preceding clause (a)) of Term Loans to the extent then
outstanding, scheduled amortization payments of such Tranche of Term Loans to
the extent, and on the dates and in the principal amounts, set forth in the
Incremental Term Loan Commitment Agreement, Refinancing Term Loan Amendment or
Extension Amendment applicable thereto. (c) In addition to any other mandatory
repayments pursuant to this Section 5.02, within five (5) Business Days
following each date on or after the Closing Date upon which the Borrower or any
of its Restricted Subsidiaries receives any cash proceeds from any issuance or
incurrence of Indebtedness (other than Indebtedness permitted to be incurred
pursuant to Section 10.04, Refinancing Term Loans and Refinancing Notes), an
amount equal to 100% of the Net Debt Proceeds therefrom shall be applied as a
mandatory repayment in accordance with the requirements of Sections 5.02(g) and
(h). (d) In addition to any other mandatory repayments pursuant to this Section
5.02, within five (5) Business Days following each date on or after the Closing
Date upon which the Borrower or any of its Restricted Subsidiaries receives any
Net Sale Proceeds from any Asset Sale (other than ABL Collateral), an amount
equal to the Applicable Asset Sale/Recovery Event Prepayment Percentage of the
Net Sale Proceeds therefrom shall be applied as a mandatory repayment in
accordance with the requirements of Sections 5.02(g) and (h); provided, however,
with respect to no more than the greater of (x) $50,000,000 and (y) 10.0% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period in the aggregate of such Net Sale Proceeds received
by the Borrower and its Restricted Subsidiaries in any fiscal year of the
Borrower, such Net Sale Proceeds shall not be required to be so applied or used
to make mandatory repayments of Term Loans and any required prepayment shall be
only the amount in excess thereof. Notwithstanding the foregoing, the Borrower
and its Restricted Subsidiaries may apply all or a portion of such Net Sale
Proceeds that would otherwise be required to be applied as a mandatory repayment
hereunder to reinvest in the purchase of assets useful in the business of the
Borrower and its Restricted Subsidiaries within 12 months following the date of
receipt of such Net Sale Proceeds (or, if within such 12-month period, the
Borrower or any of its Restricted Subsidiaries enters into a binding commitment
to so reinvest such Net Sale Proceeds, within 180 days following such 12-month
period during which the Borrower so committed to such plan of reinvestment);
provided, further, that if within 12 months (or, to the extent applicable, 18
months) after the date of receipt by the Borrower or its Restricted Subsidiaries
of such Net Sale Proceeds, the Borrower or its Restricted Subsidiaries have not
so used all or a portion of such Net Sale Proceeds that would otherwise be
required to be applied as a mandatory repayment pursuant to this sentence, the
remaining portion of such Net Sale Proceeds that would otherwise be required to
be applied as a mandatory repayment pursuant to this sentence shall be applied
as a mandatory repayment in accordance with the requirements of Sections 5.02(g)
and (h) on the last day of such 12-month (or, to the extent applicable,
18-month) period. Any Net Sale Proceeds in respect of any such Asset Sale not
required to be applied in accordance with this Section 5.02(d) as a result of
the application of the leverage-based step-down in the definition of Applicable
Asset Sale/Recovery Event Prepayment Percentage shall collectively constitute
“Leverage Excess Proceeds”. (e) In addition to any other mandatory repayments
pursuant to this Section 5.02, on each Excess Cash Flow Payment Date, an amount
equal to the remainder of (i) the Applicable ECF Prepayment Percentage of the
Excess Cash Flow for the related Excess Cash Flow Payment Period less (ii) the
aggregate amount of all (x) voluntary prepayments (including buybacks and
prepayments in connection with Section 5.01(b)) of Term Loans, Refinancing Notes
and Indebtedness incurred pursuant to Section 10.04(xxvii) that rank pari passu
with the Term Loans (limited, in the case of any voluntary prepayment in
accordance with the provisions of Section 2.19 or Section 2.20 or similar
provisions in the definitive documentation with respect to such Refinancing
Notes or other Indebtedness, to the cash payment made by any Credit Party or
Restricted Subsidiary therefor) and (y) prepayments 64



--------------------------------------------------------------------------------



 
[exhibitno101termloancred071.jpg]
of revolving loans under the ABL Credit Agreement or any other revolving credit
facility secured by a Lien on the Collateral ranking pari passu with the Lien on
the Collateral securing the ABL Credit Agreement or senior or pari passu with
the Lien on the Collateral securing the Indebtedness hereunder, in each case, to
the extent accompanied by a permanent reduction in commitments therefor, during
such Excess Cash Flow Payment Period shall be applied as a mandatory repayment
in accordance with the requirements of Sections 5.02(g) and (h); provided, that
no prepayment shall be required with respect to any Excess Cash Flow Payment
Period to the extent Excess Cash Flow for such period is equal to or less than
the greater of (x) $50,000,000 and (y) 10.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
and, in such case, the required prepayment shall be only the amount in excess
thereof. (f) In addition to any other mandatory repayments pursuant to this
Section 5.02, within ten (10) days following each date on or after the Closing
Date upon which the Borrower or any of its Restricted Subsidiaries receives any
Net Insurance Proceeds from any Recovery Event with (other than in respect of
ABL Collateral), an amount equal to the Applicable Asset Sale/Recovery Event
Prepayment Percentage of the Net Insurance Proceeds from such Recovery Event
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h); provided, however, with respect to no more than the
greater of (x) $50,000,000 and (y) 10.0% of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for the most recently ended Test Period in the
aggregate of such Net Insurance Proceeds received by the Borrower and its
Restricted Subsidiaries in any fiscal year of the Borrower, such Net Insurance
Proceeds shall not give rise to a mandatory repayment and any required
prepayment shall be only the amount in excess thereof. Notwithstanding the
foregoing, the Borrower and its Restricted Subsidiaries may apply all or a
portion of such Net Insurance Proceeds that would otherwise be required to be
applied as a mandatory repayment hereunder to reinvest in the purchase of assets
useful in the business of the Borrower and its Restricted Subsidiaries within 12
months following the date of receipt of such Net Insurance Proceeds (or, if
within such 12-month period, the Borrower or any of its Restricted Subsidiaries
enters into a binding commitment to so reinvest in such Net Insurance Proceeds,
within 18 months following the date of receipt of such proceeds); provided,
further, that if within 12 months (or, to the extent applicable, 18 months)
after the date of receipt by the Borrower or any of its Restricted Subsidiaries
of such Net Insurance Proceeds, the Borrower or any of its Restricted
Subsidiaries have not so used all or a portion of such Net Insurance Proceeds
that would otherwise be required to be applied as a mandatory repayment pursuant
to this sentence, an amount equal to the remaining portion of such Net Insurance
Proceeds that would otherwise be required to be applied as a mandatory repayment
hereunder shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h) on the last day of such 12-month (or,
to the extent applicable, 18-month) period, as the case may be. (g) Each amount
required to be applied pursuant to Sections 5.02(d), (e) and (f) in accordance
with this Section 5.02(g) shall be applied to repay the outstanding principal
amount of Term Loans, with each Tranche of then outstanding Term Loans to be
allocated its Term Loan Percentage of each amount so required to be applied;
provided that to the extent any Permitted Pari Passu Notes or Permitted Pari
Passu Loans (or, in either case, any Permitted Refinancing Indebtedness in
respect thereof that is secured on a pari passu basis with the Obligations)
requires any mandatory prepayment or repurchase from any Net Sale Proceeds or
Net Insurance Proceeds that would otherwise be required to be applied to prepay
Term Loans in accordance with clause (d) or (f) above, up to a pro rata portion
(based on the aggregate principal amount of Term Loans and such pari passu
secured Indebtedness then outstanding) of such Net Sale Proceeds or Net
Insurance Proceeds may be applied to prepay or repurchase such pari passu
secured Indebtedness in lieu of prepaying Term Loans as provided above.
Prepayments pursuant to Section 5.02(c) shall be applied to the Tranche or
Tranches of Term Loans selected by the Borrower. Except as otherwise provided
below, all repayments of outstanding Term Loans of a given Tranche pursuant to
Sections 5.02(c), (d), (e) and (f) (and applied pursuant to this clause (g))
shall be applied to reduce the Scheduled Repayments of the applicable Tranche in
direct order of maturity of such Scheduled Repayments. (h) With respect to each
repayment of Term Loans required by this Section 5.02, the Borrower may (subject
to the priority payment requirements of Section 5.02(g)) designate the Types of
Term Loans of the applicable Tranche which are to be repaid and, in the case of
LIBO Rate Term Loans, the specific Borrowing or Borrowings of the applicable
Tranche pursuant to which such LIBO Rate Term Loans were made; provided that:
(i) repayments of LIBO Rate Term Loans pursuant to this Section 5.02 may only be
made on the last day of an Interest Period applicable thereto unless all such
LIBO Rate Term Loans of the applicable Tranche with Interest Periods ending on
such date of required repayment and all Base Rate Term Loans of the applicable
Tranche have been paid in full; and (ii) each repayment of any Term Loans made
pursuant to a Borrowing shall be applied pro rata among 65



--------------------------------------------------------------------------------



 
[exhibitno101termloancred072.jpg]
such Term Loans. In the absence of a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion. (i) In addition to any other
mandatory repayments pursuant to this Section 5.02, all then outstanding Term
Loans of any Tranche of Term Loans shall be repaid in full on the Maturity Date
for such Tranche of Term Loans. (j) Notwithstanding any other provisions of this
Section 5.02, (i) to the extent that any or all of the Net Sale Proceeds of any
Asset Sale by a Foreign Subsidiary (a “Foreign Asset Sale”), the Net Insurance
Proceeds of any Recovery Event incurred by a Foreign Subsidiary (a “Foreign
Recovery Event”) or Excess Cash Flow attributable to Foreign Subsidiaries are
prohibited or delayed by applicable local law, rule or regulation or applicable
organizational documents of such Foreign Subsidiary from being repatriated to
the United States, the portion of such Net Sale Proceeds, Net Insurance Proceeds
or Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 5.02 but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law, rule or regulation or applicable organizational documents of such Foreign
Subsidiary will not permit repatriation to the United States (the Borrower
hereby agreeing to use all commercially reasonable efforts to overcome or
eliminate any such restrictions on repatriation and/or minimize any such costs
of prepayment and/or use the other cash sources of the Borrower and its
Restricted Subsidiaries to make the relevant prepayment), and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Sale Proceeds, Net
Insurance Proceeds or Excess Cash Flow is permitted under the applicable local
law, rule or regulation or applicable organizational documents of such Foreign
Subsidiary, such repatriation will be immediately effected and such repatriated
Net Sale Proceeds, Net Insurance Proceeds or Excess Cash Flow will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation other than any such taxes
already taken into account by the definition of “Net Sale Proceeds”, “Net
Insurance Proceeds” or “Excess Cash Flow”, as applicable) to the repayment of
the Term Loans pursuant to this Section 5.02 or (ii) to the extent that the
Borrower has reasonably determined in good faith that repatriation of any of or
all the Net Sale Proceeds of any Foreign Asset Sale, Net Insurance Proceeds of
any Foreign Asset Sale or Foreign Recovery Event or Excess Cash Flow
attributable to Foreign Subsidiaries would have material adverse tax cost
consequences with respect to such Net Sale Proceeds, Net Insurance Proceeds or
Excess Cash Flow, such Net Sale Proceeds, Net Insurance Proceeds or Excess Cash
Flow so affected may be retained by the applicable Foreign Subsidiary. (k) The
Borrower shall notify the Administrative Agent in writing of any mandatory
repayment of Term Loans required to be made pursuant to Section 5.02(d), (e) or
(f) at least three (3) Business Days prior to the date of such repayment. Each
such notice shall specify the date of such repayment and provide the amount of
such repayment. The Administrative Agent will promptly notify the Lenders of the
contents of the Borrower’s repayment notice and of such Lender’s pro rata share
of any repayment. Each Lender may reject all or a portion of its pro rata share
of any mandatory repayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to Section 5.02(d), (e) or (f) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 P.M. (New York City time) on the
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such repayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans to which such Lender is
otherwise entitled. Any Declined Proceeds may be retained by the Borrower in
accordance with this Agreement. 5.03 Method and Place of Payment. All payments
under this Agreement and under any Note shall be made (i) to the Administrative
Agent at its Payment Office for the account of the Lender or Lenders entitled
thereto, or, except as otherwise specifically provided herein, directly to such
Lender or Lenders, in each case not later than 2:00 p.m. (New York City time) on
the date when due, (ii) in U.S. Dollars in immediately available funds and (iii)
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Any payment received after such time on such date
referred to in the first sentence of this Section 5.03 shall, at the option of
the Administrative Agent, be deemed to have been received on the next Business
Day. Whenever any payment to 66



--------------------------------------------------------------------------------



 
[exhibitno101termloancred073.jpg]
be made hereunder or under any Note shall be stated to be due on a day which is
not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension. 5.04 Net
Payments. (a) All payments made by or on account of any Credit Party under any
Credit Document shall be made free and clear of, and without deduction or
withholding for, any Taxes, except as required by applicable law. If any Taxes
are required to be withheld or deducted from such payments by any applicable
withholding agent, then the Credit Parties jointly and severally agree that (i)
to the extent such deduction or withholding is on account of an Indemnified Tax
or Other Tax, the sum payable by the applicable Credit Party shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.04), the applicable Lender (or, in the case of amounts payable to
the Administrative Agent, the Administrative Agent) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent will make such deductions or withholdings,
and (iii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law. In addition, but without duplication of any other amounts
payable under this Section 5.04, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law. The
Borrower will furnish to the Administrative Agent within 45 days after the date
of the payment by any Credit Party of any Taxes pursuant to this Section 5.04
certified copies of tax receipts evidencing such payment by the applicable
Credit Party. The Borrower shall indemnify and hold harmless the Administrative
Agent and each Lender, and reimburse the Administrative Agent and each Lender,
within 10 Business Days of written request therefor, for the amount of any
Indemnified Taxes (including any Indemnified Taxes imposed on amounts payable
under this Section 5.04) payable or paid by the Administrative Agent or such
Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. (b) Any Lender that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent, certifying as
to any entitlement of such Lender to an exemption from, or a reduced rate of,
withholding Tax. In addition, each Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such other documentation prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether such Lender
is subject to backup withholding or information reporting requirements. Each
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in Section
5.04(c)) expired, obsolete or inaccurate in any respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so. (c) Without limiting the
generality of the foregoing: (x) Each Lender that is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall deliver to
the Borrower and the Administrative Agent on or prior to the Closing Date or, in
the case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 2.13 or 13.04(b) (unless the relevant Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) or Form W-8BEN-E (or successor form) claiming eligibility for
benefits of an income tax treaty to which the United States is a party or Form
W-8ECI (or successor form), (ii) in the case of a Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” a certificate substantially in the
form of Exhibit C (any such certificate, a “U.S. Tax Compliance Certificate”)
and two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (or successor form) or W-8BEN-E (or successor form), or (iii) to the
extent a Lender is not the beneficial 67



--------------------------------------------------------------------------------



 
[exhibitno101termloancred074.jpg]
owner (for example, where the Lender is a partnership or a participating
Lender), two accurate and complete original signed copies of Internal Revenue
Service Form W-8IMY (or successor form) of the Lender, accompanied by Form
W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance Certificate, Form
W-8IMY, Form W-9 and/or any other required information (or successor or other
applicable form) from each beneficial owner that would be required under this
Section 5.04(c) if such beneficial owner were a Lender (provided that, if the
Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owner(s)); (y) Each Lender
that is a United States person, as defined in Section 7701(a)(30) of the Code,
shall deliver to the Borrower and the Administrative Agent, at the times
specified in Section 5.04(b), two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States federal backup withholding requirements; and (z) if any payment
made to a Lender under any Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of Section 5.04(c)(z), “FATCA” shall include any amendment made to
FATCA after the Closing Date. Notwithstanding any other provision of this
Section 5.04, a Lender shall not be required to deliver any documentation that
such Lender is not legally eligible to deliver. (d) If the Administrative Agent
or any Lender determines, in its sole discretion exercised in good faith, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Credit Parties or with respect to which a Credit
Party has paid additional amounts pursuant to Section 5.04(a), it shall pay to
the relevant Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by such Credit Party
under Section 5.04(a) with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses,
including any Taxes, of the Administrative Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the relevant
Credit Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 5.04(d), in no event
will the Administrative Agent or any Lender be required to pay any amount to any
Credit Party pursuant to this Section 5.04(d) to the extent such payment would
place the Administrative Agent or such Lender in a less favorable position (on a
net after-Tax basis) than such party would have been in if the tax giving rise
to such refund had never been imposed and the applicable indemnification
payments or additional amounts had never been paid. Nothing in this Section
5.04(d) shall be construed to obligate the Administrative Agent or any Lender to
disclose its Tax returns or any other information regarding its Tax affairs or
computations to any Person or otherwise to arrange its Tax affairs in any manner
other than as it determines in its sole discretion. Section 6. Conditions
Precedent to Credit Events on the Closing Date. The obligation of each Lender to
make Term Loans on the Closing Date, is subject at the time of the making of
such Term Loans to the satisfaction or waiver of the following conditions: 6.01
Term Loan Credit Agreement. On or prior to the Closing Date, Holdings and the
Borrower shall have executed and delivered to the Administrative Agent a
counterpart of this Agreement. 6.02 Opinions of Counsel. On the Closing Date,
the Administrative Agent shall have received an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date in form
and substance reasonably satisfactory to the Administrative Agent from each of
(i) Willkie Farr & Gallagher LLP, 68



--------------------------------------------------------------------------------



 
[exhibitno101termloancred075.jpg]
special counsel to the Credit Parties, (ii) Morgan, Lewis & Bockius LLP,
California counsel to the Credit Parties, and (iii) Taft Stettinius & Hollister
LLP, Ohio counsel to the Credit Parties. 6.03 Corporate Documents; Proceedings,
etc. (a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary or other Responsible Officer of such Credit Party, in
the form of Exhibit E with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent. (b) The Administrative Agent shall have received good
standing certificates (or equivalent evidence) and bring-down telegrams or
facsimiles, if any, for the Credit Parties which the Administrative Agent
reasonably may have requested. 6.04 Intercreditor Agreement. On the Closing
Date, JPMorgan Chase Bank, N.A., as collateral agent under the ABL Credit
Agreement, shall have received notice of the Refinancing (as defined in the
Intercreditor Agreement) from the Collateral Agent. 6.05 Security Agreements .
On the Closing Date, each Credit Party shall have executed and delivered the
Security Agreement substantially in the form of Exhibit G (as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time, the “Security Agreement”) covering all of such Credit Party’s present and
future Collateral referred to therein, and shall have delivered (or caused to be
delivered) to the Collateral Agent: (i) proper financing statements (Form UCC-1
or the equivalent) authorized for filing under the UCC or other appropriate
filing offices of each jurisdiction as may be necessary to perfect the security
interests purported to be created by the Security Agreement; (ii) all of the
Pledged Collateral, if any, referred to in the Security Agreement and then owned
by such Credit Party together with executed and undated endorsements for
transfer in the case of Pledged Collateral constituting certificated securities,
along with evidence that all other actions necessary to perfect (to the extent
required by the Security Agreement) the security interests in Pledged Collateral
purported to be created by the Security Agreement have been taken; provided,
that the requirements of this clause (ii) shall not apply to any certificated
securities that were previously delivered to JPMorgan Chase Bank, N.A. in its
capacity as collateral agent under the Existing Term Loan Credit Agreement;
(iii) certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrower or any other Credit Party as debtor
and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name the Borrower
or any other Credit Party as debtor (none of which shall cover any of the
Collateral except to the extent evidencing Permitted Liens); and (iv) an
executed Perfection Certificate. 6.06 Subsidiaries Guaranty. On the Closing
Date, each Subsidiary Guarantor shall have executed and delivered the
Subsidiaries Guaranty substantially in the form of Exhibit H (as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time, the “Subsidiaries Guaranty”). 6.07 Financial Statements. On or prior to
the Closing Date, the Administrative Agent shall have received (i) the audited
combined balance sheets of the Borrower (or a Parent Company) and its
Subsidiaries for the two most recent years ending at least 90 days prior to the
Closing Date, and the related audited statements of 69



--------------------------------------------------------------------------------



 
[exhibitno101termloancred076.jpg]
operations and comprehensive income and statements of cash flows of the Borrower
(or such Parent Company) and its Subsidiaries for the fiscal years then ended
(collectively, the “Audited Financial Statements”) and (ii) the unaudited
combined balance sheets of the Borrower (or a Parent Company) and its
Subsidiaries as of each fiscal quarter ending after the date of the most recent
balance sheet delivered pursuant to clause (i) and at least 45 days prior to the
Closing Date (the date of the last such applicable fiscal year or quarter, as
applicable, the “Financial Statements Date”), and the related unaudited
statements of operations and comprehensive income and statements of cash flows
of the Borrower (or such Parent Company) and its Subsidiaries for the portion of
the fiscal year then ended (the “Unaudited Financial Statements”). The financial
statements referred to in clauses (i) and (ii) shall be prepared in accordance
with U.S. GAAP subject in the case of the Unaudited Financial Statements to
changes resulting from audit and normal year-end audit adjustments and to the
absence of certain footnotes. 6.08 Solvency Certificate. On the Closing Date,
the Administrative Agent shall have received a solvency certificate from the
chief financial officer or treasurer (or officer with equivalent duties) of the
Borrower substantially in the form of Exhibit I. 6.09 Fees, etc. On the Closing
Date, the Borrower shall have paid to the Agents all costs, fees and expenses
(including, without limitation, legal fees and expenses) to the extent invoiced
at least three (3) Business Days prior the Closing Date and other compensation
payable to the Agents or any Lender that have been separately agreed and are
payable in respect of the Transactions to the extent then due. 6.10
Representations and Warranties. The representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on the Closing Date (it being understood and agreed that (x)
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date). 6.11 Patriot Act; Beneficial
Ownership Regulation. (i) The Agents shall have received from the Credit
Parties, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing at
least ten (10) Business Days prior to the Closing Date and (ii) if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Administrative Agent and each Lender that requests a Beneficial
Ownership Certification shall have received, at least three (3) Business Days
prior to the Closing Date, a Beneficial Ownership Certification in relation to
the Borrower. 6.12 Borrowing Notice. Prior to the making of the Initial Term
Loans on the Closing Date, the Administrative Agent shall have received a Notice
of Borrowing meeting the requirements of Section 2.03. 6.13 Officer’s
Certificate. On the Closing Date, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying as to the satisfaction of the condition in Section 6.10. 6.14
[Reserved]. 6.15 Flood Documentation. The Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Property (together
with, to the extent applicable, a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and each Credit
Party relating thereto). 6.16 Repayment of Existing Indebtedness. The Borrower
shall have paid in full, or satisfied and discharged, the outstanding principal
amount of (A) the Senior Notes issued pursuant to the Senior Notes Indenture,
(B) the Second Lien Notes issued pursuant to the Second Lien Notes Indenture,
(C) the Holdco Notes pursuant to the Holdco Notes Indenture and (D) all “Loans”
outstanding under and as defined in the Existing Term Loan Credit Agreement, in
each case together with all accrued and unpaid interest, premiums and fees
thereon, in each case as of immediately prior to, or substantially
simultaneously with, giving effect to this Agreement. 70



--------------------------------------------------------------------------------



 
[exhibitno101termloancred077.jpg]
Section 7. Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender to make Term Loans after the Closing Date shall be
subject to the satisfaction or waiver of the conditions set forth in Section
2.15 or Section 2.18, as applicable. Section 8. Representations, Warranties and
Agreements. In order to induce the Lenders to enter into this Agreement and to
make the Term Loans, the Borrower (and, solely with respect to Sections 8.01,
8.02, 8.03, 8.04, and 8.16 with respect to itself, Holdings), makes the
following representations and warranties, in each case after giving effect to
the Transaction. 8.01 Organizational Status. Each of Holdings, the Borrower and
each of its Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in good standing (to the extent such concept is
applicable) under the laws of the jurisdiction of its organization, (ii) has the
corporate, partnership, limited liability company or unlimited holding company
power and authority, as the case may be, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (iii) is, to the extent such concepts are applicable under the laws of the
relevant jurisdiction, duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except
for failures to be so qualified which, individually and in the aggregate would
not reasonably be expected to have a Material Adverse Effect. 8.02 Power and
Authority; Enforceability. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law). 8.03 No Violation. Neither
the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party, nor compliance by it with the terms and
provisions thereof, (i) will contravene any provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (except pursuant to the Security Documents) upon any
of the property or assets of any Credit Party pursuant to the terms of, any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any
Credit Party is a party or by which it or any of its property or assets is bound
or to which it may be subject (except, in the case of preceding clauses (i) and
(ii), other than in the case of any contravention, breach, default and/or
conflict, that would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party. 8.04 Approvals.
Except to the extent the failure to obtain or make the same would not reasonably
be expected to have a Material Adverse Effect, no order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with (except for (x) those that have otherwise been obtained or made on or prior
to the Closing Date and which remain in full force and effect on the Closing
Date and (y) filings which are necessary to perfect the security interests
created under the Security Documents), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to be obtained
or made by, or on behalf of, any Credit Party to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with, the
execution, delivery and performance of any Credit Document. 71



--------------------------------------------------------------------------------



 
[exhibitno101termloancred078.jpg]
8.05 Financial Statements; Financial Condition. (a) (i) The Audited Financial
Statements present fairly in all material respects the consolidated financial
position of the Borrower (or a Parent Company, as applicable) and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby. All of the foregoing Audited Financial Statements have
been audited by Ernst and Young, KPMG LLP or other independent certified public
accountants of recognized national standing and prepared in accordance with U.S.
GAAP consistently applied, except as otherwise expressly noted. (ii) The
Unaudited Financial Statements present fairly in all material respects the
consolidated financial position of the Borrower (or a Parent Company, as
applicable) and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal year-end audit adjustments. All of the foregoing Unaudited
Financial Statements have been prepared in accordance with U.S. GAAP
consistently applied, except as otherwise expressly noted therein. (b) On the
Closing Date, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent after giving effect to the consummation of the Transactions. (c) Since
the Closing Date there has been no change, event or occurrence that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. 8.06 Litigation. There are no actions, suits or
proceedings pending or, to the knowledge of the Borrower, threatened in writing
(i) with respect to the Transaction or any Credit Document or (ii) that either
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect. 8.07 True and Complete Disclosure. (a) All
written information (other than information consisting of statements, estimates
and forecasts, as to which no representation, warranty or covenant is made) that
has been or will be made available to the Administrative Agent or any Lender by
any Credit Party or any representative of a Credit Party at its direction and on
its behalf in connection with this Agreement, the other Credit Documents or any
transaction contemplated herein or therein, when taken as a whole and after
giving effect to all supplements thereto, is and will be complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein, in each case in light of the circumstances under
which such statements are made, not materially misleading. (b) As of the Closing
Date, to the best knowledge of the Borrower, the information included in the
Beneficial Ownership Certification provided on or prior to the Closing Date to
any Lender pursuant to this Agreement is true and correct in all respects. 8.08
Use of Proceeds; Margin Regulations. (a) All proceeds of the Initial Term Loans
incurred on the Closing Date will be used by the Borrower to finance the
Transactions and for working capital or for any purpose not prohibited under
this Agreement. (b) All proceeds of Incremental Term Loans will be used for
purposes not in violation of Section 2.15(a)(vi). (c) No part of any Credit
Event (or the proceeds thereof) will be used to purchase or carry any Margin
Stock or to extend credit for the purpose of purchasing or carrying any Margin
Stock. Neither the making of any Term Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate the 72



--------------------------------------------------------------------------------



 
[exhibitno101termloancred079.jpg]
provisions of Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System. (d) The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to the Borrower and its Subsidiaries or, to the
knowledge of the Borrower, any other party hereto. 8.09 Tax Returns and
Payments. Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) the Borrower and each of its Restricted Subsidiaries has
timely filed or caused to be timely filed with the appropriate taxing authority
all Tax returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, the Borrower and/or any of its Restricted Subsidiaries, (ii) the Returns
accurately reflect in all material respects all liability for Taxes of the
Borrower and its Restricted Subsidiaries for the periods covered thereby, and
(iii) the Borrower and each of its Restricted Subsidiaries have paid all Taxes
payable by them, other than those that are being contested in good faith by
appropriate proceedings and fully provided for as a reserve on the financial
statements of the Borrower and its Restricted Subsidiaries in accordance with
U.S. GAAP. There is no action, suit, proceeding, investigation, audit or claim
now pending or, to the knowledge of the Borrower, threatened in writing by any
authority regarding any Taxes relating to the Borrower or any of its Restricted
Subsidiaries which is reasonably likely to be adversely determined, and, if
adversely determined, would be reasonably be expected to result in a Material
Adverse Effect. 8.10 ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that would reasonably be expected to result in a Material
Adverse Effect. Each Plan is in compliance in form and operation with its terms
and with the applicable provisions of ERISA, the Code and other applicable law,
except for such non-compliance that would not reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to result in
a Material Adverse Effect, each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service or is in the
form of a prototype document that is the subject of a favorable opinion letter.
(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect. (c) If
each of the Borrower, each Restricted Subsidiary of the Borrower and each ERISA
Affiliate were to withdraw from all Multiemployer Plans in a complete withdrawal
as of the date this assurance is given, the aggregate withdrawal liability that
would be incurred would not reasonably be expected to have a Material Adverse
Effect. (d) There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower, any Restricted Subsidiary of the Borrower or any ERISA Affiliate,
threatened, which would reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect. (e)
The Borrower, any Restricted Subsidiary of the Borrower and any ERISA Affiliate
have made all material contributions to or under each Plan and Multiemployer
Plan required by law within the applicable time limits prescribed thereby, the
terms of such Plan or Multiemployer Plan, respectively, or any contract or
agreement requiring contributions to a Plan or Multiemployer Plan except where
any failure to comply, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. 73



--------------------------------------------------------------------------------



 
[exhibitno101termloancred080.jpg]
(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan. 8.11 The Security Documents. (a)
The provisions of the Security Agreement are effective to create in favor of the
Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of the Credit Parties in the
Collateral (as described in the Security Agreement) specified therein in which a
security interest can be created under applicable law, and upon (i) the timely
and proper filing of financing statements listing each applicable Credit Party,
as a debtor, and the Collateral Agent, as secured creditor, in the secretary of
state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) the receipt by the Collateral Agent of
all Instruments (as defined in the Security Agreement), Chattel Paper (as
defined in the Security Agreement) and certificated pledged Equity Interests
that constitute “securities” governed by Article 8 of the New York UCC, in each
case constituting Collateral in suitable form for transfer by delivery or
accompanied by instruments of transfer or assignment duly executed in blank,
(iii) sufficient identification of commercial tort claims (as applicable), (iv)
execution of a control agreement establishing the Collateral Agent’s “control”
(within the meaning of the New York UCC) with respect to any deposit account,
(v) the recordation of the Patent Security Agreement, if applicable, and the
Trademark Security Agreement, if applicable, in the respective form attached to
the Security Agreement, in each case in the United States Patent and Trademark
Office and (vi) the recordation of the Copyright Security Agreement, if
applicable, in the form attached to the Security Agreement with the United
States Copyright Office, the Collateral Agent, for the benefit of the Secured
Creditors, has (to the extent provided in the Security Agreement) a fully
perfected security interest in all right, title and interest in all of the
Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions. (b) Upon delivery in
accordance with Section 9.12 or 9.13 as applicable, each Mortgage will create,
as security for the obligations purported to be secured thereby, a valid and
enforceable (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) and, upon
recordation in the appropriate recording office, perfected security interest in
and mortgage lien on the respective Mortgaged Property in favor of the
Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Creditors, superior and prior to the
rights of all third Persons (except as may exist pursuant to the Permitted
Encumbrances related thereto) and subject to no other Liens (other than
Permitted Liens related thereto). 8.12 Properties. All Real Property owned by
any Credit Party as of the Closing Date, and the nature of the interest therein,
is correctly set forth in Schedule 8.12, which Schedule 8.12 also indicates each
property that constitutes a Material Real Property as of the Closing Date. Each
of the Borrower and each of its Restricted Subsidiaries has good and marketable
title or valid leasehold interest in the case of Real Property, and good and
valid title in the case of tangible personal property, to all material tangible
properties owned by it, including all material property reflected in the most
recent historical balance sheets referred to in Section 8.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens, except where the failure to have
such title or interests would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on the use or operation of such
Real Property or personal property necessary for the ordinary conduct of the
Borrower and its Restricted Subsidiaries’ business, taken as a whole. 8.13
Capitalization. All outstanding shares of capital stock of the Borrower have
been duly and validly issued and are fully paid and non-assessable (other than
any assessment on the shareholders of the Borrower that 74



--------------------------------------------------------------------------------



 
[exhibitno101termloancred081.jpg]
may be imposed as a matter of law) and are owned by Holdings. The Borrower does
not have outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock. 8.14 Subsidiaries. On and as of
the Closing Date and after giving effect to the consummation of the
Transactions, the Borrower has no Subsidiaries other than those Subsidiaries
listed on Schedule 8.14. Schedule 8.14 correctly sets forth, as of the Closing
Date and after giving effect to the Transactions, the percentage ownership
(direct and indirect) of the Borrower in each class of capital stock of each of
its Subsidiaries and also identifies the direct owner thereof. 8.15 Compliance
with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA. (a) Each of the
Borrower and its Subsidiaries is in compliance with all applicable statutes,
regulations and orders of (including any laws relating to terrorism, money
laundering, embargoed persons or the Patriot Act), and all applicable
restrictions imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including, without limitation, applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as, individually and in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect. The Borrower will
not directly (or knowingly indirectly) use the proceeds of the Initial Term
Loans to violate or result in a violation of any such applicable statutes,
regulations, orders or restrictions referred to in the immediately preceding
sentence. (b) The Borrower has implemented and maintains in effect policies and
procedures reasonably and appropriately designed to ensure material compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or the Transaction will violate any Anti-Corruption
Law or applicable Sanctions. 8.16 Investment Company Act. None of Holdings, the
Borrower or any of its Restricted Subsidiaries is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, required to be
registered as such. 8.17 [Reserved]. 8.18 Environmental Matters. (a) The
Borrower and each of its Restricted Subsidiaries are in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. To the knowledge of any Credit Party, there are no
pending or threatened Environmental Claims against the Borrower or any of its
Restricted Subsidiaries or any Real Property currently or formerly owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries. There are no
facts, circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Restricted Subsidiaries, or to the
knowledge of any Credit Party, any Real Property currently or formerly owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries that
would be reasonably expected (i) to form the basis of an Environmental Claim
against the Borrower or any of its Restricted Subsidiaries or (ii) to cause any
Real Property owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by the Borrower or any of its
Restricted Subsidiaries under any applicable Environmental Law. 75



--------------------------------------------------------------------------------



 
[exhibitno101termloancred082.jpg]
(b) To the knowledge of any Credit Party, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by the Borrower
or any of its Restricted Subsidiaries where such generation, use, treatment,
storage, transportation or Release has (i) violated or would be reasonably
expected to violate any applicable Environmental Law, (ii) give rise to an
Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law. (c) Notwithstanding anything to the contrary in this Section
8.18, the representations and warranties made in this Section 8.18 shall be
untrue only if the effect of any or all conditions, violations, claims,
restrictions, failures and noncompliances of the types described above would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. 8.19 Labor Relations. Except as set forth in Schedule
8.19 or except to the extent the same has not, either individually or in the
aggregate, had and would not reasonably be expected to have a Material Adverse
Effect, (a) there are no strikes, lockouts, slowdowns or other labor disputes
pending against the Borrower or any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Restricted Subsidiaries, (b) to the knowledge of the Borrower, there are no
questions concerning union representation with respect to the Borrower or any of
its Restricted Subsidiaries, (c) the hours worked by and payments made to
employees of the Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of the Borrower, no wage and hour department investigation has been made of the
Borrower or any of its Restricted Subsidiaries. 8.20 Intellectual Property. Each
of the Borrower and each of its Restricted Subsidiaries owns or has the right to
use all the patents, trademarks, domain names, service marks, trade names,
copyrights, inventions, trade secrets, formulas, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) (collectively, “Intellectual
Property”), necessary for the present conduct of its business, without any known
conflict with the Intellectual Property rights of others, except for such
failures to own or have the right to use and/or conflicts as have not had, and
would not reasonably be expected to have, a Material Adverse Effect. Section 9.
Affirmative Covenants. The Borrower and each of its Restricted Subsidiaries
hereby covenants and agrees that on and after the Closing Date and until the
Term Loans (in each case together with interest thereon), Fees and all other
Obligations (other than any indemnification obligations arising hereunder which
are not then due and payable and obligations in respect of Interest Rate
Protection Agreements, Other Hedging Agreements and Treasury Services
Agreements) incurred hereunder and thereunder, are paid in full: 9.01
Information Covenants. The Borrower will furnish to the Administrative Agent for
distribution to each Lender, including each Lender’s Public-Siders, except as
otherwise provided below: (a) Quarterly Financial Statements. Within 45 days
after the close of each of the first three quarterly accounting periods in each
fiscal year of the Borrower, (i) the consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and retained earnings and statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly accounting period, in
each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by
the chief financial officer of the Borrower that they fairly present in all
material respects in accordance with U.S. GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period. (b) Annual Financial Statements. Within 90 days
after the close of each fiscal year of the Borrower, (i) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income and retained earnings and
statement of cash flows for such fiscal year setting forth comparative figures
for the preceding fiscal year and certified, in the case 76



--------------------------------------------------------------------------------



 
[exhibitno101termloancred083.jpg]
of consolidated financial statements, by Ernst & Young, KPMG LLP or other
independent certified public accountants of recognized national standing,
together with an opinion of such accounting firm (which opinion shall be without
a “going concern” or like qualification or exception (other than any emphasis of
matter paragraph) and without any qualification or exception as to the scope of
such audit (except for qualifications for a change in accounting principles with
which such accountants concur and which shall have been disclosed in the notes
to the financial statements or other than as a result of, or with respect to,
(A) an upcoming maturity date under this Agreement or the ABL Credit Agreement,
(B) any actual or potential inability to satisfy any financial maintenance
covenant under any of its Indebtedness (including, without limitation, the ABL
Credit Agreement) on a future date or in a future period or (C) the activities,
operations, financial results, assets or liability of any Unrestricted
Subsidiary)) to the effect such statements fairly present in all material
respects in accordance with U.S. GAAP the financial condition of the Borrower
and its Subsidiaries as of the date indicated and the results of their
operations for the periods indicated, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
fiscal year. (c) Notwithstanding the foregoing, the obligations referred to in
Sections 9.01(a) and 9.01(b) above may be satisfied with respect to financial
information of the Borrower and its Subsidiaries by furnishing (A) the
applicable financial statements of any Parent Company or (B) the Borrower’s or
such Parent Company’s Form 10-K or 10-Q, as applicable, filed with the SEC (and
the public filing of such report with the SEC shall constitute delivery under
this Section 9.01); provided that with respect to each of the preceding clauses
(A) and (B), (1) to the extent such information relates to a Parent Company, if
and so long as such Parent Company will have Independent Assets or Operations,
such information is accompanied by, or the Borrower shall separately deliver
within the applicable time periods set forth in Sections 9.01(a) and 9.01(b)
above, consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to such
Parent Company and its Independent Assets or Operations, on the one hand, and
the information relating to the Borrower and the consolidated Restricted
Subsidiaries on a stand-alone basis, on the other hand and (2) to the extent
such information is in lieu of information required to be provided under Section
9.01(b), such materials are accompanied by a report and opinion by Ernst &
Young, KPMG LLP or other independent certified public accountants of recognized
national standing or another accounting firm reasonably acceptable to the
Administrative Agent, which report and opinion (a) will be prepared in
accordance with generally accepted auditing standards and (b) will be without a
“going concern” or like qualification or exception (other than any emphasis of
matter paragraph) and without any qualification or exception as to the scope of
such audit (except for qualifications for a change in accounting principles with
which such accountants concur and which shall have been disclosed in the notes
to the financial statements or other than as a result of, or with respect to,
(I) an upcoming maturity date under this Agreement or the ABL Credit Agreement,
(II) any actual or potential inability to satisfy any financial maintenance
covenant under any of its Indebtedness (including, without limitation, the ABL
Credit Agreement) on a future date or in a future period or (III) the
activities, operations, financial results, assets or liability of any
Unrestricted Subsidiary). (d) [Reserved]. (e) Officer’s Certificates. At the
time of the delivery of the Section 9.01 Financials, a compliance certificate
from a Responsible Officer of the Borrower substantially in the form of Exhibit
J, certifying on behalf of the Borrower that, to such Responsible Officer’s
knowledge, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (i) if delivered with the
financial statements required by Section 9.01(b), set forth in reasonable detail
the amount of (and the calculations required to establish the amount of) Excess
Cash Flow for the applicable Excess Cash Flow Payment Period, (ii) certify that
there have been no changes to Schedules 1(a), 2(b), 9, 11(a), 11(b), 11(c), 12
and 13 of the Perfection Certificate, in each case since the Closing Date or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent such changes are required to be reported to the Collateral Agent
pursuant to the terms of such Security Documents), and (iii) certify that there
have been no changes to the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial 77



--------------------------------------------------------------------------------



 
[exhibitno101termloancred084.jpg]
owners identified in such certification, in each case since the Closing Date or,
if later, since the date of the most recent certificate delivered pursuant to
this Section 9.01(e), or if there have been any such changes, a list in
reasonable detail of such changes (but, in each case with respect to this clause
(iii), solely to the extent (x) such changes would result in a change to the
list of beneficial owners identified in any such certification and (y) the
Beneficial Ownership Regulation is applicable to the Credit Parties specified in
the Beneficial Ownership Certification delivered to any Lender). (f) Notice of
Default, Litigation and Material Adverse Effect. Promptly after any Responsible
Officer of the Borrower obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default or any default
or event of default under the ABL Credit Agreement, any Permitted Pari Passu
Notes Documents, any Permitted Pari Passu Loan Documents or any Permitted Junior
Debt or other debt instrument in excess of the Threshold Amount, (ii) any
litigation, or governmental investigation or proceeding pending against Holdings
or any of its Subsidiaries (x) which, either individually or in the aggregate,
has had, or would reasonably be expected to have, a Material Adverse Effect or
(y) with respect to any Credit Document, or (iii) any other event, change or
circumstance that has had, or would reasonably be expected to have, a Material
Adverse Effect. (g) Other Reports and Filings. Promptly after the filing or
delivery thereof, copies of all financial information, proxy materials and
reports, if any, which Holdings or any of its Subsidiaries shall publicly file
with the Securities and Exchange Commission or any successor thereto (the
“SEC”). (h) Environmental Matters. Promptly after any Responsible Officer of the
Borrower obtains knowledge thereof, notice of any of the following environmental
matters to the extent such environmental matters, either individually or when
aggregated with all other such environmental matters, would reasonably be
expected to have a Material Adverse Effect: (i) any pending or threatened
Environmental Claim against the Borrower or any of its Restricted Subsidiaries
or any Real Property owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries; (ii) any condition or occurrence on or arising from any
Real Property owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries that (a) results in noncompliance by the Borrower or any of its
Restricted Subsidiaries with any applicable Environmental Law or (b) would
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any of its Restricted Subsidiaries or any such Real Property; (iii)
any condition or occurrence on any Real Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency and all
notices received by the Borrower or any of its Restricted Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Borrower or any of its Restricted Subsidiaries as potentially responsible
parties for remediation costs or which otherwise notify the Borrower or any of
its Restricted Subsidiaries of potential liability under CERCLA. All such
notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto. 78



--------------------------------------------------------------------------------



 
[exhibitno101termloancred085.jpg]
The Borrower represents and warrants that it, Holdings or any other Parent
Company and any Subsidiary, in each case, if any, either (i) has no registered
or publicly traded securities outstanding, or (ii) files its financial
statements with the SEC and/or makes its financial statements available to
potential holders of its 144A securities, and, accordingly, the Borrower hereby
(i) authorizes the Administrative Agent to make financial statements and other
information provided pursuant to clauses (a) and (b) above, along with the
Credit Documents and the list of Disqualified Lenders, available to
Public-Siders and (ii) agrees that at the time the Section 9.01 Financials are
provided hereunder, they shall already have been, or shall substantially
concurrently be, made available to holders of its securities. The Borrower will
not request that any other material be posted to Public-Siders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do not constitute material non-public information within the meaning
of the federal securities laws or that the Borrower has no outstanding publicly
traded securities, including 144A securities (it being understood that the
Borrower shall have no obligation to request that any material be posted to
Public-Siders). Notwithstanding anything herein to the contrary, in no event
shall the Borrower request that the Administrative Agent make available to
Public-Siders budgets or any certificates, reports or calculations with respect
to the Borrower’s compliance with the covenants contained herein. (i) Notices to
Holders. Promptly after the sending, filing or receipt thereof, the Borrower
will provide to the Administrative Agent any material notices provided to, or
received from, holders of (I) Refinancing Notes, Permitted Pari Passu Notes,
Permitted Pari Passu Loans, Permitted Junior Debt or other Indebtedness, in each
case of this clause (I), with a principal amount in excess of the Threshold
Amount, or (II) the ABL Credit Agreement (including, for the avoidance of doubt,
any notices relating to an actual or purported default or event of default
thereunder and any notices to the extent the action or occurrence described
therein would reasonably be expected to be materially adverse to the interests
of the Lenders, but excluding any administrative notices or regular reporting
requirements thereunder). (j) Financial Statements of Unrestricted Subsidiaries.
Simultaneously with the delivery of each set of Section 9.01 Financials, the
related consolidating financial statements reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements. (k) Insurance. Evidence of insurance renewals
as required under Section 9.03. (l) Other Information. From time to time, (x)
such other information or documents (financial or otherwise) with respect to the
Borrower or any of its Restricted Subsidiaries as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender necessary for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation. Notwithstanding the foregoing,
neither the Borrower nor any of its Restricted Subsidiaries will be required to
provide any information pursuant to this Section 9.01(l) to the extent that the
provision thereof would violate any law, rule or regulation or result in the
breach of any binding contractual obligation or the loss of any professional
privilege; provided that in the event that the Borrower or any of its Restricted
Subsidiaries does not provide information that otherwise would be required to be
provided hereunder in reliance on such exception, the Borrower shall use
commercially reasonable efforts to provide notice to the Administrative Agent
promptly upon obtaining knowledge that such information is being withheld (but
solely if providing such notice would not violate such law, rule or regulation
or result in the breach of such binding contractual obligation or the loss of
such professional privilege). 9.02 Books, Records and Inspections; Conference
Calls. (a) The Borrower will, and will cause each of its Restricted Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries in conformity in all material respects with U.S. GAAP shall be made of
all dealings and transactions in relation to its business and activities (it
being understood and agreed that Foreign Subsidiaries may maintain individual
books and records in conformity with generally accepted accounting principles
that are applicable in their respective jurisdictions of organization). The
Borrower will, and 79



--------------------------------------------------------------------------------



 
[exhibitno101termloancred086.jpg]
will cause each of its Restricted Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or, during the
continuance of an Event of Default under Section 11.01 or 11.05, any Lender to
visit and inspect, under guidance of officers of the Borrower or such Restricted
Subsidiary, any of the properties of the Borrower or such Restricted Subsidiary
(subject to the rights of lessees or sublessees thereof and subject to any
restrictions or limitations in the applicable lease, sublease or other written
occupancy arrangement pursuant to which the Borrower or such Restricted
Subsidiary is a party), and to examine the books of account of the Borrower or
such Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants (provided that neither the
Borrower nor any of its Restricted Subsidiaries will be required to provide any
information to the extent that the provision thereof would violate any law, rule
or regulation or result in the breach of any binding contractual obligation or
the loss of any professional privilege; provided, that in the event that the
Borrower or any of its Restricted Subsidiaries does not provide information that
otherwise would be required to be provided hereunder in reliance on such
exception, the Borrower shall use commercially reasonable efforts to provide
notice to the Administrative Agent promptly upon obtaining knowledge that such
information is being withheld (but solely if providing such notice would not
violate such law, rule or regulation or result in the breach of such binding
contractual obligation or the loss of such professional privilege)), all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any such Lender may reasonably
request; provided that the Administrative Agent shall give the Borrower an
opportunity to participate in any discussions with its accountants; provided,
further, that in the absence of the existence of an Event of Default under
Section 11.01 or 11.05, (i) only the Administrative Agent on behalf of the
Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 9.02 and (ii) the Administrative Agent shall not exercise its
inspection rights under this Section 9.02 more often than two times during any
fiscal year and only one such time shall be at the Borrower’s expense; provided,
further, however, that when an Event of Default under Section 11.01 or 11.05
exists, the Administrative Agent or any Lender and their respective designees
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. (b) If requested by
the Administrative Agent, the Borrower will, within 30 days (or, if after using
commercially reasonable efforts to schedule such call, at such later date as
agreed to by the Administrative Agent in its reasonable discretion) after the
date of the delivery (or, if later, required delivery) of the quarterly and
annual financial information pursuant to Sections 9.01(a) and (b), hold a
conference call or teleconference, at a time selected by the Borrower and
reasonably acceptable to the Administrative Agent, with all of the Lenders that
choose to participate, to review the financial results of the previous fiscal
quarter or year, as the case may be, of the Borrower (it being understood that
any such call may be combined with any similar call held for any of the
Borrower’s or any Parent Company’s other lenders or equity holders). 9.03
Maintenance of Property; Insurance. (a) The Borrower will, and will cause each
of its Restricted Subsidiaries to, (i) except as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, keep all tangible property necessary to the business of the Borrower and
its Restricted Subsidiaries in reasonably good working order and condition,
ordinary wear and tear, casualty and condemnation excepted, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is, in the good faith determination of
the Borrower, consistent and in accordance with industry practice for companies
similarly situated owning similar properties and engaged in similar businesses
as the Borrower and its Restricted Subsidiaries, and (iii) furnish to the
Administrative Agent, upon its request therefor, all information reasonably
requested as to the insurance carried. The provisions of this Section 9.03 shall
be deemed supplemental to, but not duplicative of, the provisions of any
Security Documents that require the maintenance of insurance. (b) If any portion
of any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
Flood Insurance Laws, then the Borrower shall, or shall cause the applicable
Credit Party to (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence reasonably
requested by the 80



--------------------------------------------------------------------------------



 
[exhibitno101termloancred087.jpg]
Administrative Agent as to such compliance, including, without limitation,
evidence of annual renewals of such insurance. (c) The Borrower will, and will
cause each of its Restricted Subsidiaries to, at all times keep its property
constituting Collateral insured in favor of the Collateral Agent, and all
liability and property policies or certificates (or certified copies thereof)
with respect to such insurance that is a U.S. policy (i) shall be endorsed in a
customary manner to the Collateral Agent for the benefit of the Secured
Creditors (including, without limitation, by naming the Collateral Agent as loss
payee, mortgagee and/or additional insured) and (ii) if agreed by the insurer
(which agreement the Borrower shall use commercially reasonable efforts to
obtain), shall state that such insurance policies shall not be canceled without
at least 30 days’ prior written notice thereof (or, with respect to non-payment
of premiums, 10 days’ prior written notice) by the respective insurer to the
Collateral Agent; provided, that the requirements of this Section 9.03(c) shall
not apply to (x) insurance policies covering (1) directors and officers,
fiduciary or other professional liability, (2) employment practices liability,
(3) workers compensation liability, (4) automobile and aviation liability, (5)
health, medical, dental and life insurance, and (6) such other insurance
policies and programs as to which a secured lender is not customarily granted an
insurable interest therein as the Collateral Agent may approve; and (y)
self-insurance programs. (d) If the Borrower or any of its Restricted
Subsidiaries shall fail to maintain insurance in accordance with this Section
9.03, or the Borrower or any of its Restricted Subsidiaries shall fail to so
endorse all policies with respect thereto, after any applicable grace period,
the Administrative Agent shall have the right (but shall be under no obligation)
to procure such insurance, and the Credit Parties jointly and severally agree to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance. 9.04 Existence; Franchises. The Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done, all
things necessary to preserve and keep in full force and effect its existence,
franchises, licenses and permits in each case to the extent material; provided,
however, that nothing in this Section 9.04 shall prevent (i) sales of assets and
other transactions by the Borrower or any of its Restricted Subsidiaries in
accordance with Section 10.02, (ii) the abandonment by the Borrower or any of
its Restricted Subsidiaries of any franchises, licenses or permits that the
Borrower reasonably determines are no longer material to the operations of the
Borrower and its Restricted Subsidiaries taken as a whole or (iii) the
withdrawal by the Borrower or any of its Restricted Subsidiaries of its
qualification as a foreign corporation, partnership, limited liability company
or unlimited liability company, as the case may be, in any jurisdiction if such
withdrawal would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. 9.05 Compliance with Statutes, etc.
The Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable statutes, regulations (including, without limitation, FCPA, OFAC and
the PATRIOT Act) and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure material compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. 9.06 Compliance with Environmental Laws. (a) The
Borrower will comply, and will cause each of its Restricted Subsidiaries to
comply, with all Environmental Laws and permits applicable to, or required by,
the ownership, lease or use of Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries, except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and will keep or cause to be kept
all such Real Property free and clear of any Liens imposed pursuant to such
Environmental Laws (other than Liens imposed on leased Real Property resulting
from the acts or omissions of the owner of such leased Real Property or of other
tenants of such leased Real Property who are not within the control of the
Borrower), except such Liens as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
have not had, and would not reasonably be expected to have, a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries will 81



--------------------------------------------------------------------------------



 
[exhibitno101termloancred088.jpg]
generate, use, treat, store, Release or dispose of, or permit the generation,
use, treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, or transport or permit the transportation of
Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, Released or disposed of at any such
Real Properties or transported to or from such Real Properties in compliance
with all applicable Environmental Laws. (b) (i) After the receipt by the
Administrative Agent or any Lender of any notice of the type described in
Section 9.01(h) or (ii) at any time that the Borrower or any of its Restricted
Subsidiaries are not in compliance with Section 9.06(a), at the written request
of the Administrative Agent, the Borrower will provide or cause the applicable
Credit Party to provide an environmental site assessment report concerning any
Mortgaged Property owned, leased or operated by the Borrower or any other Credit
Party that is the subject of or could reasonably be expected to be the subject
of such notice or noncompliance, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, indicating the presence or
absence of Hazardous Materials and the reasonable worst case cost of any removal
or remedial action in connection with such Hazardous Materials on such Mortgaged
Property. If the Credit Parties fail to provide the same within 30 days after
such request was made, the Administrative Agent may order the same, the
reasonable cost of which shall be borne (jointly and severally) by the Borrower
and the other Credit Parties. 9.07 ERISA. Promptly upon a Responsible Officer of
the Borrower obtaining knowledge thereof, the Borrower will deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth the full details as to such occurrence and the action, if any,
that the Borrower, any Restricted Subsidiary or an ERISA Affiliate is required
or proposes to take, together with any notices required or proposed to be given
or filed by the Borrower, such Restricted Subsidiary, the Plan administrator or
such ERISA Affiliate to or with the PBGC or any other Governmental Authority, or
a Plan participant and any notices received by the Borrower, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto: that (a) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(b) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if the Borrower, any Restricted
Subsidiary of the Borrower and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans which is reasonably expected to result in a
Material Adverse Effect, (d) the Borrower, any Restricted Subsidiary of the
Borrower or any ERISA Affiliate adopts, or commences contributions to, any Plan
subject to Section 412 of the Code, or adopts any amendment to a Plan subject to
Section 412 of the Code which is reasonably expected to result in a Material
Adverse Effect, (e) that a contribution required to be made with respect to a
Foreign Pension Plan has not been timely made which failure is reasonably likely
to result in a Material Adverse Effect; or (f) that a Foreign Pension Plan has
been or is reasonably expected to be terminated, reorganized, partitioned or
declared insolvent and such event is reasonably expected to result in a Material
Adverse Effect. The Borrower will also deliver to the Administrative Agent, upon
request by the Administrative Agent, a complete copy of the most recent annual
report (on Internal Revenue Service Form 5500-series, including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) filed with the
Internal Revenue Service or other Governmental Authority of each Plan that is
maintained or sponsored by the Borrower or a Restricted Subsidiary. 9.08 End of
Fiscal Years; Fiscal Quarters. The Borrower will cause (i) its, and each of its
Restricted Subsidiaries’ fiscal years to end on or near December 31 of each
year; provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year (or the fiscal year of its
Restricted Subsidiaries) to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any amendments to this
Agreement that are necessary, in the judgment of the Administrative Agent and
the Borrower, to reflect such change in fiscal year, and (ii) each of its, and
each of its Restricted Subsidiaries’ fiscal quarters to end on or near March 31,
June 30, September 30 and December 31. 9.09 [Reserved]. 82



--------------------------------------------------------------------------------



 
[exhibitno101termloancred089.jpg]
9.10 Payment of Taxes. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower will pay and discharge, and will cause
each of its Restricted Subsidiaries to pay and discharge, all Taxes imposed upon
it or upon its income or profits or upon any properties belonging to it, prior
to the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of the Borrower or any
of its Restricted Subsidiaries not otherwise permitted under Section 10.01(i);
provided that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to pay any such Tax which is being contested in good faith and by
appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with U.S. GAAP (or, for Foreign Subsidiaries, in
conformity with generally accepted accounting principles that are applicable in
their respective jurisdictions of organization). 9.11 Use of Proceeds. The
Borrower will use the proceeds of the Term Loans, only as provided in Section
8.08. 9.12 Additional Security; Further Assurances; etc. (a) The Borrower will,
and will cause each of the Subsidiary Guarantors to, grant to the Collateral
Agent for the benefit of the Secured Creditors security interests and Mortgages
in such assets and properties (in the case of Real Property, limited to Material
Real Property) of the Borrower and the Subsidiary Guarantors as are acquired
after the Closing Date (other than assets constituting Excluded Collateral) and
as may be reasonably requested from time to time by the Administrative Agent
(collectively, as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Additional Security Documents”). All
such security interests and Mortgages shall be granted pursuant to documentation
consistent with any Security Documents entered into on the Closing Date or
otherwise reasonably satisfactory in form and substance to the Administrative
Agent and (subject to exceptions as are reasonably acceptable to the
Administrative Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to take pursuant to clause (e) below)
valid and enforceable perfected security interests and Mortgages (except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law)), subject to the Intercreditor Agreement, any
Additional Intercreditor Agreement and any Pari Passu Intercreditor Agreement,
superior to and prior to the rights of all third Persons and subject to no other
Liens except for Permitted Liens. The Additional Security Documents or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect (subject to exceptions as are reasonably acceptable to the
Administrative Agent) the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Security Documents. Notwithstanding any other
provision in this Agreement or any other Credit Document, no Excluded Subsidiary
shall be required to pledge any of its assets to secure any obligations of the
Borrower under the Credit Documents or guarantee the obligations of the Borrower
under the Credit Documents. (b) Subject to the terms of the Intercreditor
Agreement, any Additional Intercreditor Agreement and any Pari Passu
Intercreditor Agreement, with respect to any Person that is or becomes a
Restricted Subsidiary after the Closing Date, (i) deliver to the Collateral
Agent the certificates, if any, representing all (or such lesser amount as is
required) of the Equity Interests of such Subsidiary, together with undated
stock powers or other appropriate instruments of transfer executed and delivered
in blank by a duly authorized officer of the holder(s) of such Equity Interests,
and all intercompany notes owing from such Subsidiary to any Credit Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Credit Party (to the extent required pursuant to the
Security Agreement), (ii) cause such new Subsidiary (other than an Excluded
Subsidiary) (A) to execute a joinder agreement to the Subsidiaries Guaranty and
a joinder agreement to each applicable Security Document, substantially in the
form annexed thereto, and (B) to take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Security Document to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent and
(iii) solely in the case of any Foreign Subsidiary, at the request of the
Administrative Agent, deliver or cause to be delivered to the Administrative
Agent an opinion, addressed to the Administrative Agent and the other Lenders,
of counsel reasonably acceptable to the Administrative Agent as to such matters
set forth in this Section 9.12(b) as the Administrative Agent may reasonably
request. 83



--------------------------------------------------------------------------------



 
[exhibitno101termloancred090.jpg]
(c) The Borrower will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of the Borrower to, at the expense of the Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral
Agent, promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Borrower’s expense, any document or instrument supplemental
to or confirmatory of the Security Documents to the extent deemed by the
Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document. (d) If the
Administrative Agent reasonably determines that it or the Lenders are required
by law or regulation to have appraisals prepared in respect of any Mortgaged
Property, the Borrower will, at its own expense, provide to the Administrative
Agent appraisals which satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended. (e) The Borrower agrees that each action
required by clauses (a) through (d) of this Section 9.12 shall be completed in
no event later than 90 days after such action is required to be taken pursuant
to such clauses or requested to be taken by the Administrative Agent or the
Required Lenders (or (x) with respect to any required Mortgages, such later date
on which the Borrower has received confirmation from the Administrative Agent
that (A) flood insurance due diligence has been completed in a manner reasonably
satisfactory to the Administrative Agent and all Lenders (including, for the
avoidance of doubt, delivery by the Borrower to the Administrative Agent of a
completed “Life-of-Loan” FEMA standard flood hazard determination and, if such
applicable Real Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area, a notice about special flood hazard area status and flood disaster
assistance executed by the Borrower and any Credit Party relating thereto) and
(B) it is reasonably satisfied that flood insurance complies with Section 9.03
hereto and (y) in each case, such longer period as the Administrative Agent
shall otherwise agree, including with respect to any Real Property acquired
after the Closing Date that the Borrower has notified the Administrative Agent
that it intends to dispose of pursuant to a disposition permitted by Section
10.02), as the case may be; provided that, in no event will the Borrower or any
of its Restricted Subsidiaries be required to take any action to obtain consents
from third parties with respect to its compliance with this Section 9.12. 9.13
Post-Closing Date Actions. The Borrower agrees that it will, or will cause its
relevant Subsidiaries to, complete each of the actions described on Schedule
9.13 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree. 9.14 Permitted Acquisitions. (a)
Subject to the provisions of this Section 9.14 and the requirements contained in
the definition of Permitted Acquisition, the Borrower and its Restricted
Subsidiaries may from time to time after the Closing Date effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition) no Event of Default shall have occurred and be continuing at the
time of the consummation of the proposed Permitted Acquisition or immediately
after giving effect thereto. (b) With respect to any Permitted Acquisition
involving the creation or acquisition of a Restricted Subsidiary, or the
acquisition of Equity Interests of any Person, the Equity Interests thereof
created or acquired in connection with such Permitted Acquisition (other than
any such Equity Interests constituting Excluded Collateral) shall be pledged for
the benefit of the Secured Creditors pursuant to (and to the extent required by)
the Security Agreement. (c) Each Borrower shall cause each Restricted Subsidiary
(other than an Excluded Subsidiary) which is formed to effect, or is acquired
pursuant to, a Permitted Acquisition to comply with, and to execute and deliver
all of the documentation as and to the extent (and within the time periods)
required by, Section 9.12, to the reasonable satisfaction of the Administrative
Agent. 84



--------------------------------------------------------------------------------



 
[exhibitno101termloancred091.jpg]
9.15 Credit Ratings. The Borrower shall use commercially reasonable efforts to
obtain and maintain (but not maintain any specific rating) (a) a corporate
family and/or corporate credit rating, as applicable, and (b) public ratings in
respect of the Term Loans provided pursuant to this Agreement, from, in each
case, at least two of S&P, Moody’s and Fitch. 9.16 Designation of Subsidiaries.
The Borrower may at any time and from time to time after the Closing Date
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary by written
notice to the Administrative Agent; provided that (i) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (ii) in the case of the designation of any Subsidiary as an
Unrestricted Subsidiary, such designation shall constitute an Investment in such
Unrestricted Subsidiary (calculated as an amount equal to the sum of (x) the
fair market value of the Subsidiary designated immediately prior to such
designation (such fair market value to be calculated without regard to any
Obligations of such Subsidiary under the Subsidiaries Guaranty) and (y) the
aggregate principal amount of any Indebtedness owed by such Subsidiary to the
Borrower or any of its Restricted Subsidiaries immediately prior to such
designation, all calculated, except as set forth in the parenthetical to clause
(x) above, on a consolidated basis in accordance with U.S. GAAP), and such
Investment shall be permitted under Section 10.05, (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of (I) the ABL Credit Agreement or (II) any Refinancing Notes
Indenture, any Permitted Pari Passu Notes Document, any Permitted Pari Passu
Loan Document, any Permitted Junior Notes Document or other debt instrument, in
each case of this clause (II), with a principal amount in excess of the
Threshold Amount, (iv) following the designation of an Unrestricted Subsidiary
as a Restricted Subsidiary, the Borrower shall comply with the provisions of
Section 9.12 with respect to such designated Restricted Subsidiary, (v) no
Restricted Subsidiary may be a Subsidiary of an Unrestricted Subsidiary (and any
Subsidiary of an Unrestricted Subsidiary that is acquired or formed after the
date of designation shall automatically be designated as an Unrestricted
Subsidiary) and (vi) in the case of the designation of any Subsidiary as an
Unrestricted Subsidiary, each of (i) the Subsidiary to be so designated and (ii)
its Subsidiaries has not, at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Borrower or any Restricted Subsidiary
(other than Equity Interests in an Unrestricted Subsidiary). The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Borrower’s Investment in such Subsidiary. Section 10. Negative Covenants. The
Borrower and each of its Restricted Subsidiaries (and Holdings in the case of
Section 10.09(b)) hereby covenant and agree that on and after the Closing Date
and until the Term Loans (together with interest thereon), Fees and all other
Obligations (other than any indemnification obligations arising hereunder which
are not then due and payable and obligations in respect of Interest Rate
Protection Agreements, Other Hedging Agreements or Treasury Services Agreements)
incurred hereunder and thereunder, are paid in full: 10.01 Liens. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon or with respect to any property
or assets (real or personal, tangible or intangible) of the Borrower or any of
its Restricted Subsidiaries, whether now owned or hereafter acquired; provided
that the provisions of this Section 10.01 shall not prevent the creation,
incurrence, assumption or existence of, or any filing in respect of, the
following (Liens described below are herein referred to as “Permitted Liens”):
(i) Liens for Taxes, assessments or governmental charges or levies not yet
overdue for 30 days or not yet due and payable or Liens for Taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with U.S. GAAP (or, for Foreign
Subsidiaries, in conformity with generally accepted accounting principles that
are applicable in their respective jurisdictions of organization); (ii) Liens in
respect of property or assets of the Borrower or any of its Restricted
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, contractors’, materialmen’s, repairer’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (i) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the 85



--------------------------------------------------------------------------------



 
[exhibitno101termloancred092.jpg]
forfeiture or sale of the property or assets, subject to any such Lien for which
adequate reserves have been established in accordance with U.S. GAAP (or, for
Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdictions of
organization) or (ii) in respect of which no obligations are past due; (iii)
Liens (x) in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 10.01(iii) (or to the extent not listed
on such Schedule 10.01(iii), where the principal amount of obligations secured
by such Liens is less than $30,000,000 in the aggregate) and (y) Liens securing
Permitted Refinancing Indebtedness in respect of any Indebtedness secured by the
Liens referred to in clause (x); (iv) (x) Liens created pursuant to the Credit
Documents and (y) Liens securing Obligations (as defined in the ABL Credit
Agreement) under the ABL Credit Agreement and the credit documents related
thereto and incurred pursuant to Section 10.04(i)(y) and, including any Interest
Rate Protection Agreements, Other Hedging Agreements and Treasury Services
Agreements that are guaranteed or secured by the guarantees and security
interests thereunder; provided, in the case of this clause (y), that the
collateral agent under the ABL Credit Agreement shall have entered into the
Intercreditor Agreement; (v) leases, subleases, licenses or sublicenses
(including licenses or sublicenses of software, technology and other
Intellectual Property) granted to other Persons not materially interfering with
the conduct of the business of the Borrower or any of its Restricted
Subsidiaries; (vi) Liens (x) upon assets of the Borrower or any of its
Restricted Subsidiaries securing Indebtedness permitted by Section 10.04(iii);
provided that such Liens do not encumber any asset of the Borrower or any of its
Restricted Subsidiaries other than the assets acquired with such Indebtedness
and after-acquired property that is affixed or incorporated into such assets and
proceeds and products thereof; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender on customary terms and (y) Liens securing
Permitted Refinancing Indebtedness in respect of any Indebtedness secured by the
Liens referred to in clause (x); (vii) [reserved]; (viii) easements,
rights-of-way, restrictions (including zoning and other land use restrictions),
covenants, conditions, licenses, encroachments, protrusions and other similar
charges or encumbrances and title deficiencies, which in the aggregate do not
materially interfere with the conduct of the business of the Borrower or any of
its Restricted Subsidiaries; (ix) Liens arising from precautionary UCC or other
similar financing statement filings regarding operating leases or consignments
entered into in the ordinary course of business and Liens provided for by any
transfer of an account permitted under the Credit Documents or a commercial
consignment which do not secure payment or performance of an obligation; (x)
attachment and judgment Liens, to the extent and for so long as the underlying
judgments and decrees do not constitute an Event of Default pursuant to Section
11.09 and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made; (xi) statutory, common law and contractual landlords’
liens under leases to which the Borrower or any of its Restricted Subsidiaries
is a party; (xii) Liens (other than Liens imposed under ERISA or any pension
standards legislation of any other applicable jurisdiction) incurred in the
ordinary course of business in connection with workers’ compensation claims,
unemployment insurance, employee source deductions, wages, vacation pay,
statutory pension plans and social security benefits and Liens securing the
performance of bids, tenders, 86



--------------------------------------------------------------------------------



 
[exhibitno101termloancred093.jpg]
leases and contracts in the ordinary course of business, statutory obligations,
surety, stay, customs or appeal bonds, performance bonds and other obligations
of a like nature (including (i) those to secure health, safety and environmental
obligations and (ii) those required or requested by any Governmental Authority
other than letters of credit) incurred in the ordinary course of business;
(xiii) Permitted Encumbrances; (xiv) (A) Liens on property or assets acquired
pursuant to a Permitted Acquisition, or on property or assets of a Restricted
Subsidiary of the Borrower in existence at the time such Restricted Subsidiary
is acquired pursuant to a Permitted Acquisition; provided that (x) any
Indebtedness that is secured by such Liens is permitted to exist under Section
10.04, and (y) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of the Borrower or any of its Restricted Subsidiaries and (B)
Liens securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (A); (xv) deposits or pledges to
secure bids, tenders, contracts (other than contracts for the repayment of
borrowed money), leases, statutory obligations, surety, stay, customs and appeal
bonds and other obligations of like nature (including (i) those to secure
health, safety and environmental obligations and (ii) those required or
requested by any Governmental Authority other than letters of credit), and as
security for the payment of rent, in each case arising in the ordinary course of
business; (xvi) Liens on assets of non-Credit Parties securing Indebtedness of
non-Credit Parties permitted pursuant to Section 10.04(viii); (xvii) any
interest or title of, and any Liens created by, a lessor, lessee, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease, sublease,
license or sublicense agreement (including software and other technology
licenses) in the ordinary course of business; (xviii) Liens on property subject
to Sale-Leaseback Transactions to the extent such Sale- Leaseback Transactions
are permitted by Section 10.02(xii); (xix) any encumbrances or restrictions
(including, without limitation, put and call agreements) with respect to the
Equity Interests of any joint venture or similar arrangement permitted by the
terms of this Agreement arising pursuant to the agreement evidencing such joint
venture or similar arrangement; (xx) Liens in favor of the Borrower or any
Restricted Subsidiary securing intercompany Indebtedness permitted by Section
10.05; provided that any Liens securing Indebtedness that are required to be
subordinated pursuant to Section 10.05 shall be subordinated to the Liens
created pursuant to the Security Documents; (xxi) Liens on specific items of
inventory or other goods (and proceeds thereof) of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods, and pledges or deposits in
the ordinary course of business; (xxii) Liens on insurance policies and the
proceeds thereof (whether accrued or not) and rights or claims against an
insurer, in each case securing insurance premium financings permitted under
Section 10.04(x); (xxiii) Liens that may arise on inventory or equipment of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business as a result of such inventory or equipment being located on premises
owned by Persons other than the Borrower and its Restricted Subsidiaries
(including Liens arising out of conditional sale, title retention (including
extended retention of title), consignment or similar arrangements for the sale
of goods); 87



--------------------------------------------------------------------------------



 
[exhibitno101termloancred094.jpg]
(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; (xxv) Liens (i) of a collection bank
arising under Section 4-210 of the UCC (or similar provisions of other
applicable laws) on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement; (xxvii) Liens that are contractual rights of set-off (i) relating to
the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence or issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business; (xxviii) Liens attaching solely
to cash earnest money deposits in connection with any letter of intent or
purchase agreement in connection with a Permitted Acquisition or other
Investment permitted hereunder; (xxix) other Liens to the extent securing
liabilities with a principal amount not in excess of the greater of $250,000,000
and 45.0% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period (measured at the time of incurrence) in
the aggregate at any time outstanding; (xxx) Liens on Collateral securing
obligations in respect of Indebtedness permitted by Section 10.04(xxvii); (xxxi)
cash deposits with respect to any Refinancing Notes, any Permitted Pari Passu
Notes, any Permitted Pari Passu Loans or any Permitted Junior Debt or any other
Indebtedness, in each case to the extent permitted by Section 10.07; (xxxii)
Liens on accounts receivable sold in connection with the sale or discount of
accounts receivable permitted by Section 10.02(iv); (xxxiii) Liens arising out
of conditional sale, title retention, consignment or similar arrangements for
sale of goods entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business; (xxxiv) Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes; (xxxv) (i) zoning, building,
entitlement and other land use regulations by Governmental Authorities with
which the normal operation of the business of the Borrower and the Restricted
Subsidiaries complies, and (ii) any zoning or similar law or right reserved to
or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the business of the Borrower or any Restricted Subsidiary; 88



--------------------------------------------------------------------------------



 
[exhibitno101termloancred095.jpg]
(xxxvi) deposits made in the ordinary course of business to secure liability to
insurance carriers or under self-insurance arrangements in respect of such
obligations; (xxxvii) receipt of progress payments and advances from customers
in the ordinary course of business to the extent the same creates a Lien on the
related inventory and proceeds thereof; (xxxviii) so long as no Event of Default
has occurred and is continuing at the time of granting such Liens, Liens on cash
deposits in an aggregate amount not to exceed the greater of $45,000,000 and
8.5% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
the most recently ended Test Period securing any Interest Rate Protection
Agreement or Other Hedging Agreement permitted hereunder; (xxxix) [reserved];
(xl) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued); (xli) leases and subleases of
real property that do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries; (xlii) Liens on
cash or Cash Equivalents (and the related escrow accounts) in connection with
the issuance into (and pending the release from) escrow of any Refinancing
Notes, any Permitted Pari Passu Notes, any Permitted Pari Passu Loans or any
Permitted Junior Debt; (xliii) Liens on property or assets used to redeem,
repay, defease or satisfy and discharge Indebtedness; provided that such
redemption, repayment, defeasance or satisfaction and discharge is not
prohibited by this Agreement and that such deposit shall be deemed for purposes
of Section 10.07 (to the extent applicable) to be a prepayment of such
Indebtedness; and (xliv) other ordinary course Liens or Liens consistent with
past practice, in each case, incidental to the conduct of the Borrower’s and its
Restricted Subsidiaries’ businesses or the ownership of its property, not
securing any Indebtedness of the Borrower or a Restricted Subsidiary, and which
do not in the aggregate materially detract from the value of the Borrower’s and
its Restricted Subsidiaries’ property when taken as a whole, or materially
impair the use thereof in the operation of its business. In connection with the
granting of Liens of the type described in this Section 10.01 by the Borrower or
any of its Restricted Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
lien releases or lien subordination agreements in favor of the holder or holders
of such Liens, in either case solely with respect to the item or items of
equipment or other assets subject to such Liens). 10.02 Consolidation, Merger,
or Sale of Assets, etc. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, wind up, liquidate or dissolve its affairs or enter
into any partnership, joint venture, or transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of all or any part of its property
or assets, or enter into any Sale-Leaseback Transaction, except that: (i) any
Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation; (ii) the Borrower and its Restricted Subsidiaries
may sell assets (including Equity Interests), so long as (x) the Borrower or the
respective Restricted Subsidiary receives at least fair market value (as
determined in good faith by the Borrower or such Restricted Subsidiary, as the
case may be) and (y) in the case of any single transaction that involves assets
or Equity Interests having a fair market value of more than the greater of
$30,000,000 and 6.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period, at least 75% of the
consideration received by the 89



--------------------------------------------------------------------------------



 
[exhibitno101termloancred096.jpg]
Borrower or such Restricted Subsidiary shall be in the form of cash, Cash
Equivalents or, subject to the proviso below, Designated Non-cash Consideration
(taking into account the amount of cash and Cash Equivalents, the principal
amount of any promissory notes and the fair market value, as determined by the
Borrower or such Restricted Subsidiary, as the case may be, in good faith, of
any other consideration (including Designated Non-cash Consideration)) and is
paid at the time of the closing of such sale; provided, however, that for
purposes of this clause (y), the following shall be deemed to be cash: (A) any
liabilities (as shown on such Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of such
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee with
respect to the applicable disposition and for which the Borrower and the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities, notes, other obligations or assets
received by such Borrower or such Restricted Subsidiary from such transferee
that are convertible by such Borrower or such Restricted Subsidiary into cash or
Cash Equivalents (to the extent of the cash or Cash Equivalents received in the
conversion) within 180 days following the closing of the applicable asset sale,
(C) consideration consisting of Indebtedness of the Borrower or such Restricted
Subsidiary that is not Subordinated Indebtedness received from such transferee,
(D) accounts receivable of a business retained by the Borrower or any of its
Restricted Subsidiaries, as the case may be, following the sale of such
business; provided that such accounts receivable (1) are not past due more than
90 days and (2) do not have a payment date greater than 120 days from the date
of the invoices creating such accounts receivable and (E) any Designated
Non-cash Consideration received by the Borrower or any of its Restricted
Subsidiaries in such asset sale having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (y) that is at that time outstanding, not to exceed the greater of
(1) $150,000,000 and (2) 30.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended Test Period (measured at the
time of the receipt of such Designated Non-cash Consideration) (with the fair
market value of each item of Designated Non-cash Consideration being measured at
the time received and without giving effect to subsequent changes in value);
(iii) each of the Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii)); (iv) each of the Borrower and its Restricted
Subsidiaries may sell or discount, in each case in the ordinary course of
business, accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof and not as part of
any financing transaction; (v) each of the Borrower and its Restricted
Subsidiaries may grant licenses, sublicenses, leases or subleases to other
Persons not materially interfering with the conduct of the business of the
Borrower or any of its Restricted Subsidiaries, taken as a whole, including of
Intellectual Property; (vi) (w) any Domestic Subsidiary of the Borrower may be
merged, consolidated, dissolved, amalgamated or liquidated with or into the
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any state thereof or the District of Columbia and, if
such surviving Person is not the Borrower, such Person expressly assumes, in
writing, all the obligations of the Borrower under the Credit Documents pursuant
to an assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent) or any Subsidiary Guarantor (so long as the surviving
Person of such merger, consolidation, dissolution, amalgamation or liquidation
is a Wholly-Owned Domestic Subsidiary of the Borrower, is a corporation, limited
liability company or limited partnership and is or becomes a Subsidiary
Guarantor concurrently with such merger, consolidation or liquidation), (x) any
Excluded Subsidiary (other than an Unrestricted Subsidiary) of the Borrower may
be merged, consolidated, dissolved, amalgamated or liquidated with or into any
other Excluded Subsidiary (other than an Unrestricted Subsidiary) of the
Borrower and (y) any Excluded Subsidiary (other than an Unrestricted Subsidiary)
of the Borrower may be merged, consolidated, dissolved, amalgamated or
liquidated with or into any Credit Party (so long as such Credit Party is the
surviving corporation of such merger, consolidation, dissolution, amalgamation
or liquidation); provided 90



--------------------------------------------------------------------------------



 
[exhibitno101termloancred097.jpg]
that any such merger, consolidation, dissolution, amalgamation or liquidation
shall only be permitted pursuant to this clause (vi), so long as (I) no Event of
Default then exists or would exist immediately after giving effect thereto and
(II) any security interests granted to the Collateral Agent for the benefit of
the Secured Creditors in the assets (and Equity Interests) of any such Person
subject to any such transaction shall not be impaired in any material respect as
a result of such merger, consolidation, amalgamation or liquidation; (vii)
[reserved]; (viii) each of the Borrower and its Restricted Subsidiaries may make
sales or leases of (A) inventory in the ordinary course of business, (B) goods
held for sale in the ordinary course of business and (C) immaterial assets with
a fair market value, in the case of this clause (C), of less than the greater of
$25,000,000 and 5.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period (measured at the time of
such sale or lease, as applicable); (ix) each of the Borrower and its Restricted
Subsidiaries may sell or otherwise dispose of (i) outdated, obsolete, surplus or
worn out property, in each case, in the ordinary course of business and (ii)
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries; (x) each of the Borrower and its Restricted
Subsidiaries may sell or otherwise dispose of assets acquired pursuant to a
Permitted Acquisition so long as (x) such assets are not used or useful to the
core or principal business of the Borrower and its Restricted Subsidiaries, (y)
such assets have a fair market value not in excess of the greater of (A)
$50,000,000 and (B) 10.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended Test Period (measured at the
time of disposition thereof), and (z) such assets are sold, transferred or
disposed of on or prior to the first anniversary of the relevant Permitted
Acquisition; (xi) in order to effect a sale, transfer or disposition otherwise
permitted by this Section 10.02, a Restricted Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into another Person, or may be
dissolved or liquidated; (xii) each of the Borrower and its Restricted
Subsidiaries may effect Sale-Leaseback Transactions (a) involving real property
acquired after the Closing Date and not more than 180 days prior to such
Sale-Leaseback Transaction for cash and fair market value (as determined by the
Borrower) or (b) with respect to any other Sale-Leaseback Transactions not
described in subclause (xii)(a), having an aggregate fair market value not in
excess of the greater of $25,000,000 and 5.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time of such Sale-Leaseback Transaction); (xiii) [reserved];
(xiv) each of the Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary; (xv) each of the Borrower and its Restricted Subsidiaries may make
transfers of property subject to casualty or condemnation proceedings upon the
occurrence of the related Recovery Event; (xvi) each of the Borrower and its
Restricted Subsidiaries may abandon, allow to lapse or expire or otherwise
become invalid Intellectual Property rights in the ordinary course of business,
in the exercise of its reasonable good faith judgment; (xvii) each of the
Borrower and its Restricted Subsidiaries may make voluntary terminations of or
unwind Interest Rate Protection Agreements, Other Hedging Agreements and
Treasury Services Agreements; 91



--------------------------------------------------------------------------------



 
[exhibitno101termloancred098.jpg]
(xviii) each of the Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Borrower or any of its Restricted Subsidiaries and acquisitions by the Borrower
or any of its Restricted Subsidiaries resulting from foreclosures by such
Persons or properties of third parties; (xix) each of the Borrower and its
Restricted Subsidiaries may terminate leases and subleases; (xx) each of the
Borrower and its Restricted Subsidiaries may use cash and Cash Equivalents (or
other assets that were Cash Equivalents when the relevant Investment was made)
to make payments that are not otherwise prohibited by this Agreement; (xxi) each
of the Borrower or its Restricted Subsidiaries may sell or otherwise dispose of
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
sale or disposition are promptly applied to the purchase price of such
replacement property; (xxii) sales, dispositions or contributions of property
(A) between Credit Parties (other than Holdings), (B) between Restricted
Subsidiaries (other than Credit Parties), (C) by Restricted Subsidiaries that
are not Credit Parties to the Credit Parties (other than Holdings) or (D) by
Credit Parties to any Restricted Subsidiary that is not a Credit Party; provided
with respect to clause (D) that (1) the portion (if any) of any such sale,
disposition or contribution of property made for less than fair market value and
(2) any noncash consideration received in exchange for any such sale,
disposition or contribution of property, shall in each case constitute an
Investment in such Restricted Subsidiary subject to Section 10.05; (xxiii)
dispositions of Investments (including Equity Interests) in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; (xxiv) transfers of condemned property as a result
of the exercise of “eminent domain” (or the equivalent under other applicable
law) or other similar powers to the respective Governmental Authority or agency
that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
provided that the proceeds of such dispositions are applied in accordance with
Section 5.02(f); (xxv) any disposition of any asset between or among the
Restricted Subsidiaries as a substantially concurrent interim disposition in
connection with a disposition otherwise permitted pursuant to this Section
10.02; (xxvi) dispositions permitted by Section 10.03; and (xxvii) dispositions
or other transactions undertaken in good faith for Tax planning purposes, so
long as after giving effect to such dispositions or other transactions, the
security interest of the Collateral Agent in the Collateral for the benefit of
the Secured Creditors is not materially impaired. To the extent the Required
Lenders (or such other percentage of the Lenders as may be required by this
Section 10.02) waive the provisions of this Section 10.02 with respect to the
sale of any Collateral, or any Collateral is sold as permitted by this Section
10.02 (other than to the Borrower or a Subsidiary Guarantor), such Collateral
shall be sold free and clear of the Liens created by the Security Documents, and
the Administrative Agent and the Collateral Agent shall be authorized to take
any actions deemed appropriate by them in order to effect the foregoing. 92



--------------------------------------------------------------------------------



 
[exhibitno101termloancred099.jpg]
10.03 Dividends. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Borrower or any of its Restricted Subsidiaries on or after the Closing
Date, except that: (i) any Restricted Subsidiary of the Borrower may authorize,
declare and pay Dividends or return capital or make distributions and other
similar payments with regard to its Equity Interests to the Borrower or to other
Restricted Subsidiaries of the Borrower which directly or indirectly own equity
therein; (ii) any non-Wholly-Owned Subsidiary of the Borrower may declare and
pay cash Dividends to its shareholders generally so long as the Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary); (iii) so long as no Event of Default
exists at the time of the applicable Dividend, redemption or repurchase or would
exist immediately after giving effect thereto, the Borrower may pay cash
Dividends to Holdings to allow Holdings to pay cash dividends or make cash
distributions to any other Parent Company to redeem or repurchase,
contemporaneously with such Dividend, Equity Interests of such Holdings or such
other Parent Company from management, employees, officers and directors (and
their successors and assigns) of Holdings, such other Parent Company, the
Borrower and its Restricted Subsidiaries; provided that (A) the aggregate amount
of Dividends made by the Borrower to Holdings pursuant to this clause (iii), and
the aggregate amount paid by Holdings or such other Parent Company in respect of
all such Equity Interests so redeemed or repurchased shall not (net of any cash
proceeds received by Holdings from issuances of its Equity Interests (other than
to the extent included in the Available Amount) and contributed to the Borrower
in connection with such redemption or repurchase), in either case, exceed during
any fiscal year of the Borrower, the greater of $50,000,000 and 10.0% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period (measured at the time of such Dividend) (provided
that the amount of cash Dividends permitted to be, but not, paid in any fiscal
year pursuant to this clause (iii) shall increase the amount of cash Dividends
permitted to be paid in the succeeding two fiscal years pursuant to this clause
(iii)); (B) such amount in any calendar year may be increased by an amount not
to exceed: (I) the cash proceeds of key man life insurance policies received by
the Borrower or any of its Restricted Subsidiaries after the Closing Date; plus
(II) the net proceeds from the sale of Equity Interests of Holdings or any
Parent Company, in each case to members of management, managers, directors or
consultants of any Parent Company or any of its Subsidiaries that occurs after
the Closing Date, where the net proceeds of such sale are received by or
contributed to the Borrower; provided that the amount of any such net proceeds
that are utilized for any Dividend under this clause (iii) will not be
considered to be net proceeds of Equity Interests for purposes of clause (a)(ii)
of the definition of “Available Amount”; less (III) the amount of any Dividends
previously made with the cash proceeds described in the preceding clause (I);
and (C) cancellation of Indebtedness owing to the Borrower from members of
management, officers, directors, employees of the Borrower or any of its
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any other Parent Company will not be deemed to constitute a Dividend for
purposes of this Agreement; (iv) the Borrower may authorize, declare and pay
cash Dividends to Holdings so long as the proceeds thereof are promptly used by
Holdings (or subsequently paid to any other Parent Company) to pay expenses
incurred by Holdings or any other Parent Company in connection with offerings,
registrations, or exchange listings of equity or debt securities and maintenance
of same (A) where the net proceeds of such offering are to be received by or
contributed to the Borrower, (B) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received or
contributed or loaned, or (C) otherwise on an interim basis prior to completion
of such offering so long as Holdings and any other Parent Company shall cause
the amount of such expenses to be repaid to the Borrower or the relevant
Restricted Subsidiary of the Borrower out of the proceeds of such offering
promptly if such offering is completed; (v) the Borrower may authorize, declare
and pay cash Dividends to Holdings so long as the proceeds thereof are promptly
used by Holdings (or subsequently paid to any other Parent Company) to pay 93



--------------------------------------------------------------------------------



 
[exhibitno101termloancred100.jpg]
costs (including all professional fees and expenses) incurred by Holdings or any
other Parent Company in connection with reporting obligations under or otherwise
incurred in connection with compliance with applicable laws, applicable rules or
regulations of any governmental, regulatory or self-regulatory body or stock
exchange, including in respect of any reports filed with respect to the
Securities Act, the Securities Exchange Act or the respective rules and
regulations promulgated thereunder; (vi) the Borrower may authorize, declare and
pay cash dividends or other distributions, or make loans or advances to, any
Parent Company or the equity interest holders thereof in amounts required for
any Parent Company or the equity interest holders thereof to pay, in each case
without duplication: (A) franchise Taxes (and other fees and expenses) required
to maintain their existence to the extent such Taxes, fees and expenses are
reasonably attributable to the operations of Holdings, the Borrower and its
Restricted Subsidiaries; (B) with respect to any taxable period for which the
Borrower and/or any of its Subsidiaries are members of a consolidated, combined
or similar income tax group for U.S. federal and/or applicable state, local or
foreign income or similar tax purposes of which a direct or indirect parent of
the Borrower is the common parent, the portion of any U.S. federal, state, local
and/or foreign income and similar taxes (including any alternative minimum
taxes) of such tax group that is attributable to the taxable income of the
Borrower and/or such Subsidiaries; provided (1) that the amount of such payments
made in respect of any taxable period in the aggregate do not exceed the amount
that the Borrower and/or such Subsidiaries would have been required to pay in
respect of such taxable period had the Borrower and/or such Subsidiaries been a
stand-alone corporate taxpayer or tax group for all applicable taxable periods
ending after the date hereof, (2) that the permitted payment pursuant to this
clause (B) attributable to any Unrestricted Subsidiary for any taxable period
shall be limited to the amount actually paid by such Unrestricted Subsidiary to
the Borrower or any Restricted Subsidiary and (3) that with respect to any
taxable period (or portion thereof) ending prior to the Closing Date,
distributions otherwise permitted under this clause (B) shall be permitted only
to the extent such tax distribution relates to income tax audit adjustments that
arise after the Closing Date; (C) customary salary, bonus and other benefits
payable to officers and employees of any Parent Company to the extent such
salaries, bonuses and other benefits are reasonably attributable to the
ownership or operations of the Borrower and its Restricted Subsidiaries; (D)
general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of the Borrower and its
Restricted Subsidiaries; (E) cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower or any
Parent Company; (F) the purchase or other acquisition by Holdings or any other
Parent Company of the Borrower of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all of the Equity Interests
in a Person; provided that if such purchase or other acquisition had been made
by the Borrower, it would have constituted a Permitted Acquisition permitted to
be made pursuant to Section 9.14; provided that (A) such dividend, distribution,
loan or advance shall be made concurrently with the closing of such purchase or
other acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Borrower or any Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 10.02) into the
Borrower or any Restricted Subsidiary of the Person formed or acquired in order
to consummate such purchaser or other acquisition; 94



--------------------------------------------------------------------------------



 
[exhibitno101termloancred101.jpg]
(G) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of the Borrower
and its Restricted Subsidiaries; and (H) without duplication of any other
amounts permitted pursuant to Section 10.03(v) or this clause (vi), Public
Company Costs; (vii) reasonable and customary indemnities to directors, officers
and employees of Holdings or any other Parent Company in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries; (viii) the Borrower may authorize,
declare and pay cash Dividends to Holdings so long as the proceeds thereof are
promptly used by Holdings (or subsequently paid to any other Parent Company) for
payment of (x) obligations under or in respect of director and officer insurance
policies to the extent reasonably attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries or (y) indemnification obligations
owing to the Sponsor and Sponsor Affiliates under the Advisory Agreement; (ix)
any Dividend used to fund the Transactions, including Transaction Costs; (x) the
Borrower may authorize, declare and pay cash Dividends to Holdings (who may
subsequently authorize, declare and pay cash Dividends to any other Parent
Company) so long as the proceeds thereof are used to pay the Sponsor or Sponsor
Affiliate fees, expenses and indemnification payments that are then permitted to
be paid pursuant to Sections 10.06(v) and 10.06(vii); (xi) repurchases of Equity
Interests deemed to occur upon exercise of stock options or warrants or similar
equity incentive awards; (xii) a Dividend to any Parent Company to fund a
payment of dividends on such Parent Company’s common stock after the Closing
Date, not to exceed, in any fiscal year, 6% of such Parent Company’s Market
Capitalization; (xiii) any Dividends to the extent the same are made solely with
the Available Amount, so long as, solely to the extent clause (a)(i)(B) of the
definition of “Available Amount” is being utilized, at the time of, and after
giving effect to such Dividend on a Pro Forma Basis, (i) no Event of Default
shall have occurred and be continuing and (ii) the Consolidated Total Net
Leverage Ratio does not exceed 4.50 to 1.00; (xiv) purchases of minority
interests in Restricted Subsidiaries that are not Wholly-Owned Subsidiaries by
the Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Investments pursuant to Section
10.05(xvii), shall not exceed the greater of $30,000,000 and 6.0% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period (measured at the time of such purchase); (xv) the
authorization, declaration and payment of Dividends or the payment of other
distributions by the Borrower in an aggregate amount since the Closing Date not
to exceed the greater of $125,000,000 and 25.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time of such Dividend); (xvi) the Borrower and each Restricted
Subsidiary may authorize, declare and make Dividend payments or other
distributions payable solely in the Equity Interests of such Person so long as
in the case of Dividend or other distribution by a Restricted Subsidiary, the
Borrower or a Restricted Subsidiary receives at least its pro rata share of such
dividend or distribution; (xvii) the Borrower may authorize, declare and pay
Dividends with the cash proceeds contributed to its common equity from the net
cash proceeds of any equity issuance by any Parent 95



--------------------------------------------------------------------------------



 
[exhibitno101termloancred102.jpg]
Company, so long as, with respect to any such payments, no Event of Default
shall have occurred and be continuing or would result therefrom; provided that
the amount of any such cash proceeds that are utilized for any Dividend under
this clause (xvii) will not be considered to be cash proceeds of Equity
Interests for purposes of clause (a)(ii) of the definition of “Available Amount”
or the Contribution Amount; (xviii) the Borrower and any Restricted Subsidiary
may authorize, declare and pay Dividends within 90 days after the date of
declaration thereof, if at the date of declaration of such payment, such payment
would have complied with another provision of this Section 10.03; (xix) any
Dividends, so long as (x) at the time of, and after giving effect to such
Dividend, no Event of Default shall have occurred and be continuing and (y) on a
Pro Forma Basis, the Consolidated Total Net Leverage Ratio does not exceed 3.25
to 1.00; (xx) the Borrower may authorize, declare and pay cash dividends or
other distributions, or make loans or advances to, any Parent Company so long as
(a) the proceeds thereof are used to make payments to minority shareholders
pursuant to appraisal or dissenter’s rights with respect to shares in an
Acquired Entity or Business held by such shareholders immediately prior to the
acquisition and (b) such acquisition was made in compliance with Section
10.03(vi)(F); (xxi) any Dividend, payment or distribution to any Parent Company
to fund payments required to be made by such Parent Company pursuant to the Tax
Receivable Agreement. In determining compliance with this Section 10.03 (and in
determining amounts paid as Dividends pursuant hereto for purposes of the
definition of Consolidated EBITDA and Consolidated Net Income), amounts loaned
or advanced to Holdings pursuant to Section 10.05(vi) shall, to the extent such
loan or advance remains unpaid, be deemed to be cash Dividends paid to Holdings
to the extent provided in said Section 10.05(vi). 10.04 Indebtedness. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
contract, create, incur, assume or suffer to exist any Indebtedness, except: (i)
(x) Indebtedness incurred pursuant to this Agreement and the other Credit
Document (including in respect of any Incremental Term Loan Commitments); and
(y) Indebtedness incurred pursuant to the ABL Credit Agreement in an aggregate
principal amount not to exceed $600,000,000; (ii) Indebtedness under Interest
Rate Protection Agreements entered into with respect to other Indebtedness
permitted under this Section 10.04 so long as the entering into of such Interest
Rate Protection Agreements are bona fide hedging activities and are not for
speculative purposes; (iii) Indebtedness of the Borrower and its Restricted
Subsidiaries evidenced by Capitalized Lease Obligations and purchase money
Indebtedness (including obligations in respect of mortgages, industrial revenue
bonds, industrial development bonds and similar financings) in connection with
the acquisition, construction, installation, repair, replacement or improvement
of fixed or capital assets and any Permitted Refinancing Indebtedness in respect
thereof; provided that in no event shall the aggregate principal amount of all
such Indebtedness incurred or assumed in each case after the Closing Date
pursuant to this clause (iii) exceed the greater of $180,000,000 and 35.0% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period (measured at the time of incurrence) at any one time
outstanding; (iv) to the extent constituting Indebtedness, any Indebtedness in
respect of payments to minority shareholders pursuant to appraisal or
dissenters’ rights with respect to shares in an Acquired Entity or Business held
by such shareholders immediately prior to the Permitted Acquisition, as
applicable; (v) (A) Indebtedness of a Restricted Subsidiary of the Borrower
acquired pursuant to a Permitted Acquisition (or Indebtedness assumed at the
time of a Permitted Acquisition of an asset securing such Indebtedness);
provided that (x) such Indebtedness was not incurred in connection with, or in
96



--------------------------------------------------------------------------------



 
[exhibitno101termloancred103.jpg]
anticipation or contemplation of, such Permitted Acquisition and (y) the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period, shall not exceed 4.50 to 1.00
and (B) any Permitted Refinancing Indebtedness in respect thereof; (vi)
intercompany Indebtedness and cash management pooling obligations and
arrangements among the Borrower and its Restricted Subsidiaries to the extent
permitted by Section 10.05(vi); (vii) Indebtedness outstanding on the Closing
Date and listed on Schedule 10.04 (or to the extent not listed on such Schedule
10.04, where the outstanding principal amount of such Indebtedness is less than
$30,000,000 in the aggregate) and any Permitted Refinancing Indebtedness in
respect thereof; (viii) Indebtedness of non-Credit Parties; provided that the
aggregate principal amount of Indebtedness outstanding pursuant to this clause
(viii) shall not at any time exceed the greater of $120,000,000 and 25.0% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period (measured at the time of incurrence); (ix)
[reserved]; (x) Indebtedness incurred in the ordinary course of business to
finance insurance premiums or take-or-pay obligations contained in supply
arrangements; (xi) Indebtedness incurred in the ordinary course of business in
respect of netting services, overdraft protections, employee credit card
programs, automatic clearinghouse arrangements and other similar services in
connection with cash management and deposit accounts and Indebtedness in
connection with the honoring of a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, including in each case, obligations under any
Treasury Services Agreements; (xii) Indebtedness in respect of Other Hedging
Agreements so long as the entering into of such Other Hedging Agreements are
bona fide hedging activities and are not for speculative purposes; (xiii)
unsecured Indebtedness of the Borrower (which may be guaranteed on a
subordinated basis by Holdings (so long as it is a Guarantor) and any or all
Subsidiary Guarantors), in an aggregate outstanding principal amount (together
with any Permitted Refinancing Indebtedness in respect thereof) not to exceed
the greater of $240,000,000 and 45.0% of Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries for the most recently ended Test Period (measured at
the time of incurrence) at any time, assumed or incurred in connection with any
Permitted Acquisition permitted under Section 9.14, so long as such Indebtedness
(and any guarantees thereof) are subordinated to the Obligations upon terms and
conditions acceptable to the Administrative Agent and any Permitted Refinancing
Indebtedness in respect thereof; (xiv) Indebtedness consisting of obligations
under deferred compensation (including indemnification obligations, obligations
in respect of purchase price adjustments, earn-outs, incentive noncompetes and
other contingent obligations) or other similar arrangements incurred or assumed
in connection with any Permitted Acquisition or any other Investment, in each
case, permitted under this Agreement; (xv) additional Indebtedness of the
Borrower and its Restricted Subsidiaries not to exceed the greater of
$250,000,000 and 45.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period (measured at the time of
incurrence) in aggregate principal amount outstanding at any time and any
Permitted Refinancing Indebtedness in respect thereof; (xvi) Contingent
Obligations for customs, stay, performance, appeal, judgment, replevin and
similar bonds and suretyship arrangements, and completion guarantees and other
obligations of a like nature, all in the ordinary course of business; 97



--------------------------------------------------------------------------------



 
[exhibitno101termloancred104.jpg]
(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business; (xviii) guarantees made by the Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
(x) such guarantees are permitted by Section 10.05 and (y) no Restricted
Subsidiary that is not a Subsidiary Guarantor shall guarantee Indebtedness of a
Credit Party pursuant to this clause (xviii); (xix) guarantees made by any
non-Credit Party of Indebtedness of any other non-Credit Party permitted to be
outstanding under this Section 10.04; (xx) guarantees made by Restricted
Subsidiaries acquired pursuant to a Permitted Acquisition of Indebtedness
acquired or assumed pursuant thereto in accordance with this Section 10.04, or
any refinancing thereof pursuant to this Section 10.04; provided that such
guarantees may only be made by Restricted Subsidiaries who were guarantors of
the Indebtedness originally acquired or assumed pursuant to this Section 10.04
at the time of the consummation of the Permitted Acquisition to which such
Indebtedness relates; (xxi) customary Contingent Obligations in connection with
sales, other dispositions and leases permitted under Section 10.02 (but not in
respect of Indebtedness for borrowed money or Capitalized Lease Obligations)
including indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value; (xxii) guarantees of Indebtedness of directors, officers and
employees of the Borrower or any of its Restricted Subsidiaries in respect of
expenses of such Persons in connection with relocations and other ordinary
course of business purposes; (xxiii) guarantees of Indebtedness of a Person in
connection with a joint venture; provided that the aggregate principal amount of
any Indebtedness so guaranteed that is then outstanding, when added to the
aggregate amount of unreimbursed payments theretofore made in respect of such
guarantees and the amount of Investments then outstanding (and deemed
outstanding) under clause (xix) of Section 10.05, shall not exceed the greater
of $210,000,000 and 40.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended Test Period (measured at the
time of incurrence) and any Permitted Refinancing Indebtedness in respect
thereof; (xxiv) Contribution Indebtedness and any Permitted Refinancing
Indebtedness in respect thereof; (xxv) Indebtedness arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, to the
extent such Indebtedness is extinguished reasonably promptly after receipt of
notice thereof; (xxvi) (x) severance, pension and health and welfare retirement
benefits or the equivalent thereof to current and former officers, employees and
directors of the Borrower or its Restricted Subsidiaries incurred in the
ordinary course of business, (y) Indebtedness representing deferred compensation
or stock-based compensation to current and former officers, employees and
directors of the Borrower and the Restricted Subsidiaries and (z) Indebtedness
consisting of promissory notes issued by any Credit Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Company permitted by Section 10.03; (xxvii) (A) Permitted Pari Passu Notes,
Permitted Pari Passu Loans or Permitted Junior Debt in an amount not to exceed
(1) the then remaining Fixed Incremental Amount as of the date of incurrence
thereof plus (2) subject to the satisfaction of the applicable Incurrence-Based
Incremental Facility test, any Incurrence-Based Incremental Amounts that may be
incurred thereunder on such date, in each case, so long 98



--------------------------------------------------------------------------------



 
[exhibitno101termloancred105.jpg]
as (i) all such Indebtedness is incurred in accordance with the requirements of
the definitions of “Permitted Pari Passu Notes,” “Permitted Pari Passu Loans,”
“Permitted Junior Notes” or “Permitted Junior Loans”, as the case may be, (ii)
there shall be no obligor in respect of such indebtedness that is not a Credit
Party and (iii) no Event of Default then exists or would result therefrom
(provided, that with respect to any such Indebtedness incurred to finance a
Limited Condition Transaction, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05) (it being
understood that the reclassification mechanics set forth in the definition of
“Incremental Amount” shall apply to amounts incurred pursuant to this Section
10.04(xxvii)(A)); and (B) Permitted Refinancing Indebtedness in respect of
Indebtedness incurred pursuant to subclause (A); (xxviii) (x) guarantees made by
the Borrower or any of its Restricted Subsidiaries of obligations (not
constituting debt for borrowed money) of the Borrower or any of its Restricted
Subsidiaries owing to vendors, suppliers and other third parties incurred in the
ordinary course of business and (y) Indebtedness of any Credit Party (other than
Holdings) as an account party in respect of trade letters of credit issued in
the ordinary course of business; (xxix) (A) Permitted Junior Debt of the
Borrower and its Restricted Subsidiaries incurred under Permitted Junior Debt
Documents so long as (i) all such Indebtedness is incurred in accordance with
the requirements of the definitions of “Permitted Junior Notes” or “Permitted
Junior Loans”, as the case may be, (ii) no Event of Default then exists or would
result therefrom (provided, that with respect to any such Indebtedness incurred
to finance a Limited Condition Transaction, such requirement shall be limited to
the absence of an Event of Default pursuant to Section 11.01 or Section 11.05),
(iii) any such Indebtedness incurred or guaranteed by a Credit Party is not
secured by any assets of the Borrower or any Restricted Subsidiary and (iv) the
aggregate principal amount of such Permitted Junior Debt issued or incurred
after the Closing Date shall not cause the Consolidated Total Net Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period, to exceed 4.50 to 1.00 and (B) any Permitted Refinancing
Indebtedness in respect of Indebtedness incurred pursuant to subclause (A);
provided that the amount of Permitted Junior Debt which may be incurred pursuant
to this clause (xxix) by non-Credit Parties shall not exceed the greater of
$240,000,000 and 45.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period (measured at the time of
incurrence) at any time outstanding; (xxx) Indebtedness arising out of
Sale-Leaseback Transactions permitted by Section 10.01(xviii); (xxxi)
Indebtedness under Refinancing Notes, 100% of the Net Debt Proceeds of which are
applied to repay outstanding Term Loans in accordance with Section 5.02(c); and
(xxxii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above. The Borrower or any Restricted
Subsidiary may incur Indebtedness permitted by this Section 10.04 (including, to
the extent permitted by this Section 10.04, through the use of the same basket
or other exception used to originally incur the debt securities being satisfied
and discharged), to satisfy and discharge any debt securities permitted to be
incurred by this Section 10.04, at the same time as such debt securities are
outstanding, so long as the net proceeds of such Indebtedness are promptly
deposited with the trustee to satisfy and discharge the applicable indenture in
accordance with such debt securities. 10.05 Advances, Investments and Loans. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, lend money or credit or make advances to any Person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person (each of the
foregoing, an “Investment” and, collectively, “Investments” and with the value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value or any write- ups, write-downs or write-offs thereof
but giving effect to any cash return or cash distributions received by the
Borrower and its Restricted Subsidiaries with respect thereto), except that the
following shall be permitted (each of the following, a “Permitted Investment”
and collectively, “Permitted Investments”): 99



--------------------------------------------------------------------------------



 
[exhibitno101termloancred106.jpg]
(i) the Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Restricted Subsidiary; (ii) the Borrower and its
Restricted Subsidiaries may acquire and hold cash and Cash Equivalents; (iii)
the Borrower and its Restricted Subsidiaries may hold the Investments held by
them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05; (iv) the
Borrower and its Restricted Subsidiaries may acquire and hold Investments
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of suppliers and customers, and Investments
received in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business; (v) the Borrower and its Restricted Subsidiaries may enter into
Interest Rate Protection Agreements to the extent permitted by Section
10.04(ii), and Other Hedging Agreements to the extent permitted by Section
10.04(xii); (vi) (a) the Borrower and any Restricted Subsidiary may make
intercompany loans to and other investments (including cash management pooling
obligations and arrangements) in Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03), including in connection with tax planning
and reorganization activities, so long as, after giving effect thereto, the
security interest of the Collateral Agent for the benefit of the Secured
Creditors in the Collateral, taken as a whole, is not materially impaired, (b)
any non-Credit Party may make intercompany loans to and other investments
(including cash management pooling obligations and arrangements) in the Borrower
or any of its Restricted Subsidiaries so long as in the case of such
intercompany loans (other than cash management pooling obligations and
arrangements) to Credit Parties (other than Holdings), all payment obligations
of the respective Credit Parties are subordinated to their obligations under the
Credit Documents on terms reasonably satisfactory to the Administrative Agent,
(c) the Credit Parties may make intercompany loans to, guarantees on behalf of,
and other investments (including cash management pooling obligations and
arrangements) in, Restricted Subsidiaries that are not Credit Parties, (d) any
Restricted Subsidiary that is not a Credit Party may make intercompany loans to,
and other investments (including cash management pooling obligations and
arrangements) in, any other Restricted Subsidiary that is also not a Credit
Party and (e) Credit Parties may make intercompany loans and other investments
(including cash management pooling obligations and arrangements) in any
Restricted Subsidiary that is not a Credit Party so long as such Investment is
part of a series of simultaneous Investments by Restricted Subsidiaries in other
Restricted Subsidiaries that results in the proceeds of the initial Investment
being invested in one or more Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03); (vii) Permitted Acquisitions shall be
permitted in accordance with Section 9.14; (viii) loans and advances by the
Borrower and its Restricted Subsidiaries to officers, directors and employees of
the Borrower and its Restricted Subsidiaries in connection with (i)
business-related travel, relocations and other ordinary course of business
purposes (including travel and entertainment expenses) shall be permitted and
(ii) any such Person’s purchase of Equity Interests of Holdings or any Parent
Company; provided that no cash is actually advanced pursuant to this clause (ii)
unless immediately repaid; (ix) advances of payroll payments to employees of the
Borrower and its Restricted Subsidiaries in the ordinary course of business; 100



--------------------------------------------------------------------------------



 
[exhibitno101termloancred107.jpg]
(x) non-cash consideration may be received in connection with any asset sale
permitted pursuant to Section 10.02(ii) or (x); (xi) additional Restricted
Subsidiaries of the Borrower may be established or created if the Borrower and
such Subsidiary comply with the requirements of Section 9.12, if applicable;
provided that to the extent any such new Subsidiary is created solely for the
purpose of consummating a transaction pursuant to an acquisition permitted by
this Section 10.05, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transaction, such new Subsidiary
shall not be required to take the actions set forth in Section 9.12, as
applicable, until the respective acquisition is consummated (at which time the
surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof); (xii) extensions of trade credit may be made in the ordinary course of
business (including advances made to distributors consistent with past
practice), Investments received in satisfaction or partial satisfaction of
previously extended trade credit from financially troubled account debtors,
Investments consisting of prepayments to suppliers made in the ordinary course
of business and loans or advances made to distributors in the ordinary course of
business; (xiii) earnest money deposits may be made to the extent required in
connection with Permitted Acquisitions and other Investments to the extent
permitted under Section 10.01(xxviii); (xiv) Investments in deposit accounts,
securities accounts or commodities accounts opened in the ordinary course of
business; (xv) Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business; (xvi) Investments in the ordinary course of business consisting of UCC
Article 3 (or the equivalent under other applicable law) endorsements for
collection or deposit; (xvii) purchases of minority interests in Restricted
Subsidiaries that are not Wholly-Owned Subsidiaries by the Borrower and the
Guarantors; provided that the aggregate amount of such purchases, when added to
the aggregate amount of Dividends pursuant to Section 10.03(xiv), shall not
exceed the greater of $30,000,000 and 6.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time such Investment is made); (xviii) Investments to the
extent made with the Available Amount; (xix) in addition to Investments
permitted by clauses (i) through (xviii) and (xx) through (xxxi) of this Section
10.05, the Borrower and its Restricted Subsidiaries may make additional loans,
advances and other Investments to or in a Person (including a joint venture) in
an aggregate outstanding amount for all loans, advances and other Investments
made pursuant to this clause (xix), not to exceed the greater of $250,000,000
and 45.0% of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Test Period (measured at the time such Investment is
made); (xx) the licensing, sublicensing or contribution of Intellectual Property
rights pursuant to arrangements with Persons other than the Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Borrower or such Restricted Subsidiary, as the case
may be, in good faith; (xxi) loans and advances to any Parent Company in lieu
of, and not in excess of the amount of (after giving effect to any other loans,
advances or Dividends made to any Parent Company), Dividends permitted to be
made to any Parent Company in accordance with Section 10.03; provided that any
such loan or advance shall reduce the amount of such applicable Dividends
thereafter permitted under Section 101



--------------------------------------------------------------------------------



 
[exhibitno101termloancred108.jpg]
10.03 by a corresponding amount (if such applicable subsection of Section 10.03
contains a maximum amount); (xxii) Investments to the extent that payment for
such Investments is made solely in the form of common Equity Interests or
Qualified Preferred Stock of Holdings or any Equity Interests of any other
Parent Company to the seller of such Investments; (xxiii) Investments of a
Person that is acquired and becomes a Restricted Subsidiary or of a company
merged or amalgamated or consolidated into any Restricted Subsidiary, in each
case after the Closing Date and in accordance with this Section 10.05 and/or
Section 10.02, as applicable, to the extent such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation, do not constitute a material portion of the aggregate assets
acquired in such transaction and were in existence on the date of such
acquisition, merger, amalgamation or consolidation; (xxiv) Investments in a
Restricted Subsidiary that is not a Credit Party or in a joint venture, in each
case, to the extent such Investment is substantially contemporaneously repaid in
full with a dividend or other distribution from such Restricted Subsidiary or
joint venture; (xxv) to the extent that they constitute Investments, purchases
and acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case, in
the ordinary course of business; (xxvi) Investments by the Borrower and its
Restricted Subsidiaries (a) consisting of deposits, prepayment and other credits
to suppliers or landlords made in the ordinary course of business or (b) in
connection with obtaining, maintaining or renewing client contracts, each made
in the ordinary course of business; (xxvii) guaranties made in the ordinary
course of business of or relating to (a) obligations owed to landlords,
suppliers, customers, franchisees and licensees of the Borrower or its
Subsidiaries and (b) operating leases (for the avoidance of doubt, excluding
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness; (xxviii) Investments consisting of the licensing, sublicensing or
contribution of Intellectual Property pursuant to joint marketing arrangements
with other Persons; (xxix) Investments in Unrestricted Subsidiaries having an
aggregate fair market value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this Section 10.05(xxix) not to
exceed the greater of $150,000,000 and 30.0% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
(measured at the time such Investment is made) at any one time outstanding;
(xxx) any Investments, so long as, on the date of such Investment, (i) no Event
of Default under Section 11.01 or 11.05 has occurred and is continuing and (ii)
on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio does not exceed
3.25 to 1.00; and (xxxi) Investments by the Borrower and its Restricted
Subsidiaries in joint ventures in an aggregate amount for all Investments made
pursuant to this clause (xxxi), not to exceed, when added to the aggregate
amount then guaranteed under clause (xxiii) of Section 10.04 and all
unreimbursed payments theretofore made in respect of guarantees pursuant to
clause (xxiii) of Section 10.04, the greater of $120,000,000 and 25.0% of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period (measured at the time such Investment is made). To
the extent an Investment is permitted to be made by a Credit Party directly in
any Restricted Subsidiary or any other Person who is not a Credit Party (each
such person, a “Target Person”) under any provision of this 102



--------------------------------------------------------------------------------



 
[exhibitno101termloancred109.jpg]
Section 10.05, such Investment may be made by advance, contribution or
distribution by a Credit Party to a Restricted Subsidiary or Holdings, and
further advanced or contributed by such Restricted Subsidiary or Holdings for
purposes of making the relevant Investment in the Target Person without
constituting an additional Investment for purposes of this Section 10.05 (it
being understood that such Investment must satisfy the requirements of, and
shall count toward any thresholds in, a provision of this Section 10.05 as if
made by the applicable Credit Party directly to the Target Person). 10.06
Transactions with Affiliates. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries
involving aggregate payments or consideration in excess of the greater of
$55,000,000 and 10% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period (measured at the time of
such transaction), other than on terms and conditions deemed in good faith by
the board of directors of the Borrower (or any committee thereof) to be not less
favorable to the Borrower or such Restricted Subsidiary as would reasonably be
obtained by the Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except: (i) Dividends (and loans and advances in lieu thereof) may be paid to
the extent provided in Section 10.03; (ii) loans and other transactions among
Holdings, the Borrower and its Restricted Subsidiaries (and any Parent Company);
(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Borrower and
its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of the Borrower and the other Restricted Subsidiaries, to any other
Parent Company); (iv) the Borrower and its Restricted Subsidiaries may enter
into, and may make payments under, employment or other service-related
agreements, employee benefits plans, stock option plans, indemnification
provisions, stay bonuses, severance and other similar compensatory arrangements
with current and former officers, employees, consultants and directors of
Holdings, the Borrower and its Restricted Subsidiaries in the ordinary course of
business; (v) solely during calendar year 2020, so long as no Event of Default
shall exist (both before and immediately after giving effect thereto) under
Section 11.01 or 11.05, Holdings and/or the Borrower may pay fees to the Sponsor
or the Sponsor Affiliates (or dividend such funds to any Parent Company to be
paid to the Sponsor or the Sponsor Affiliates) in an amount not to exceed
$2,000,000 and perform its other obligations pursuant to the terms of the
Advisory Agreement; provided further that upon the occurrence and during the
continuance of Event of Default under Section 11.01 or 11.05, such amounts may
accrue on a subordinated basis, but not be payable in cash during such period,
but all such accrued amounts (plus accrued interest, if any, with respect
thereto) may be payable in cash upon the cure or waiver of such Event of
Default; (vi) the Transactions (including Transaction Costs) shall be permitted;
(vii) the Borrower may make payments (or make dividends to Holdings or any other
Parent Company to make payments) (i) to reimburse the Sponsor or the Sponsor
Affiliates for its reasonable out- of-pocket expenses and to indemnify it,
pursuant to the terms of the Advisory Agreement and (ii) to reimburse any
shareholders for their respective reasonable out-of-pocket expenses and to
indemnify them, pursuant to the terms of any stockholders agreement with respect
to Holdings or any other Parent Company, as in effect on the Closing Date,
subject to amendments not materially adverse to the Lenders in any material
respect; (viii) transactions described on Schedule 10.06(viii) or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect; 103



--------------------------------------------------------------------------------



 
[exhibitno101termloancred110.jpg]
(ix) Investments in the Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 10.05; (x) [reserved]; (xi) transactions
between the Borrower and any Person that is an Affiliate solely due to the fact
that a director of such Person is also a director of the Borrower or any Parent
Company; provided, however, that such director abstains from voting as a
director of the Borrower or such Parent Company, as the case may be, on any
matter involving such other Person; (xii) payments by Holdings, the Borrower or
any of its Restricted Subsidiaries to any Parent Company for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
the acquisitions or divestitures, which payments are approved by a majority of
the board of directors of the Borrower in good faith; (xiii) guarantees of
performance by the Borrower and its Restricted Subsidiaries of Unrestricted
Subsidiaries in the ordinary course of business, except for guarantees of
Indebtedness in respect of borrowed money; (xiv) the issuance of Equity
Interests in the form of common stock or Qualified Preferred Stock of the
Borrower to any Parent Company, or to any director, officer, employee or
consultant thereof; (xv) transactions with joint ventures entered into in the
ordinary course of business; (xvi) transactions with Unrestricted Subsidiaries,
customers, clients, lessors, landlords, suppliers, contractors, or purchasers or
sellers of goods or services that are Affiliates, in each case, in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower and its Restricted Subsidiaries, or made in the
reasonable determination of senior management or the board of directors or
equivalent governing body of the Borrower or any Parent Company; and (xvii) to
the extent not otherwise prohibited by this Agreement, transactions between or
among Holdings, the Borrower and any of its Restricted Subsidiaries shall be
permitted (including equity issuances). 10.07 Limitations on Payments,
Certificate of Incorporation, By-Laws and Certain Other Agreements, etc. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to:
(a) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Permitted Junior Debt, Subordinated Indebtedness or Refinancing
Notes (other than Refinancing Notes secured by Liens ranking pari passu with the
Liens securing the Indebtedness under this Agreement), in each case, in an
outstanding principal amount greater than the greater of $55,000,000 and 10.0%
of Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
most recently ended Test Period (it being understood that payments of regularly
scheduled interest and payments of fees, expenses and indemnification
obligations and any payment that is intended to prevent any Indebtedness from
being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i) (1) of the Code, in each case, shall be permitted)
except that (A) the Borrower may consummate the 104



--------------------------------------------------------------------------------



 
[exhibitno101termloancred111.jpg]
Transactions, and (B) Permitted Junior Debt, Subordinated Indebtedness and such
Refinancing Notes may be repaid, prepaid, redeemed, repurchased or defeased (and
any applicable deposit of money or securities with the trustee with respect
thereto or any other Person for the purpose of paying such Permitted Junior Debt
or Refinancing Notes when due may be made) (i) with the Available Amount;
provided, that solely to the extent clause (a)(i)(B) of the definition of
“Available Amount” is being utilized, (x) no Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
repayment or prepayment or immediately after giving effect thereto and (y) the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period, shall not exceed 4.50 to 1.00,
(ii) so long as no Event of Default has occurred or would result therefrom and
on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio does not exceed
3.25 to 1.00 and (iii) in an aggregate amount not to exceed the greater of
$75,000,000 and 15.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Test Period; provided, that nothing
herein shall otherwise prevent the Borrower and its Restricted Subsidiaries from
refinancing Permitted Junior Debt, Subordinated Indebtedness or Refinancing
Notes, in each case with Permitted Refinancing Indebtedness; (b) amend or
modify, or permit the amendment or modification of any provision of, any
Refinancing Note Document (after the entering into thereof) other than any
amendment or modification (when taken as a whole) that is not materially adverse
to the interests of the Lenders; (c) amend or modify, or permit the amendment or
modification of any provision of, any Permitted Junior Debt Document (after the
entering into thereof) with a principal amount in excess of the Threshold
Amount, other than any amendment or modification (when taken as a whole) that is
not materially adverse to the interests of the Lenders; or (d) amend, modify or
change its certificate or articles of incorporation (including, without
limitation, by the filing or modification of any certificate or articles of
designation) or certificate of formation; limited liability company agreement or
by-laws (or the equivalent organizational documents); accounting policies,
reporting policies or fiscal year (except as required by U.S. GAAP), as
applicable, or any agreement entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
unless such amendment, modification, change or other action contemplated by this
clause (d) (when taken as a whole) is not materially adverse to the interests of
the Lenders. 10.08 Limitation on Certain Restrictions on Subsidiaries. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to (a) pay dividends or make any other distributions on
its capital stock or any other interest or participation in its profits owned by
the Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed
to the Borrower or any of its Restricted Subsidiaries, (b) make loans or
advances to the Borrower or any of its Restricted Subsidiaries or (c) transfer
any of its properties or assets to the Borrower or any of its Restricted
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of: (i) applicable law; (ii) this Agreement and the other Credit
Documents and the ABL Credit Agreement and the other definitive documentation
entered into in connection therewith; (iii) any Refinancing Note Documents and
Refinancing Term Loan Documents; (iv) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of the
Borrower or any of its Restricted Subsidiaries; (v) customary provisions
restricting assignment of any licensing agreement (in which the Borrower or any
of its Restricted Subsidiaries is the licensee) or other contract entered into
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; 105



--------------------------------------------------------------------------------



 
[exhibitno101termloancred112.jpg]
(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset; (vii) any agreement or instrument governing Indebtedness assumed in
connection with a Permitted Acquisition, to the extent the relevant encumbrance
or restriction was not agreed to or adopted in connection with, or in
anticipation of, the respective Permitted Acquisition and does not apply to the
Borrower or any Restricted Subsidiary of the Borrower, or the properties of any
such Person, other than the Persons or the properties acquired in such Permitted
Acquisition; (viii) encumbrances or restrictions on cash or other deposits or
net worth imposed by customers under agreements entered into in the ordinary
course of business; (ix) any agreement or instrument relating to Indebtedness of
a non-Credit Party incurred pursuant to Section 10.04 to the extent such
encumbrance or restriction only applies to such non-Credit Party and any
Subsidiaries of such non-Credit Party; (x) an agreement effecting a refinancing,
replacement or substitution of Indebtedness issued, assumed or incurred pursuant
to an agreement or instrument referred to in clause (vii) above; provided that
the provisions relating to such encumbrance or restriction contained in any such
refinancing, replacement or substitution agreement are no less favorable to the
Borrower or the Lenders in any material respect than the provisions relating to
such encumbrance or restriction contained in the agreements or instruments
referred to in such clause (vii); (xi) restrictions on the transfer of any asset
subject to a Lien permitted by Section 10.01; (xii) restrictions and conditions
imposed by the terms of the documentation governing any Indebtedness of a
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor, which
Indebtedness is permitted by Section 10.04; (xiii) customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 10.05 and applicable solely to such joint venture; (xiv)
on or after the execution and delivery thereof, (i) the Permitted Junior Debt
Documents, (ii) the Permitted Pari Passu Notes Documents and (iii) the Permitted
Pari Passu Loan Documents; and (xv) negative pledges and restrictions on Liens
in favor of any holder of Indebtedness for borrowed money permitted under
Section 10.04 but only if such negative pledge or restriction expressly permits
Liens for the benefit of the Administrative Agent and/or the Collateral Agent
and the Secured Creditors with respect to the credit facilities established
hereunder and the Obligations under the Credit Documents on a senior basis and
without a requirement that such holders of such Indebtedness be secured by such
Liens securing the Obligations under the Credit Documents equally and ratably or
on a junior basis. 10.09 Business. (a) The Borrower will not permit at any time
the business activities taken as a whole conducted by the Borrower and its
Restricted Subsidiaries to be materially different from the business activities
taken as a whole conducted by the Borrower and its Restricted Subsidiaries on
the Closing Date (after giving effect to the Transactions) except that the
Borrower and its Restricted Subsidiaries may engage in Similar Business. (b)
Holdings will not engage in any business other than its ownership of the capital
stock of, and the management of, the Borrower and, indirectly, its Subsidiaries
and activities incidental thereto; provided that Holdings may engage in those
activities that are incidental to (i) the maintenance of its existence in
compliance with applicable law, (ii) legal, tax and accounting matters in
connection with any of the foregoing or following activities, (iii) the entering
into, and performing its obligations under, this Agreement, the other Credit
Documents to which it is a party, the Advisory Agreement, the ABL Credit
Agreement and the other definitive documentation entered into 106



--------------------------------------------------------------------------------



 
[exhibitno101termloancred113.jpg]
in connection therewith, (iv) the issuance, sale or repurchase of its Equity
Interests and the receipt of capital contributions, (v) the making of dividends
or distributions on its Equity Interests, (vi) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vii) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (viii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, (xii) the making of loans to or other
Investments in, or incurrence of Indebtedness from, the Borrower (or in the case
of incurrence of Indebtedness, from any Wholly-Owned Domestic Subsidiary which
is a Subsidiary Guarantor) as and to the extent not prohibited by this Agreement
and (xiii) any other activity expressly contemplated by this Agreement to be
engaged in by Holdings, including, without limitation, repurchases of
Indebtedness of the Borrower under this Agreement pursuant to Section 2.19 and
Section 2.20 and entry into and performance of guarantees of Refinancing Notes,
Permitted Junior Debt, Permitted Pari Passu Notes, Permitted Pari Passu Loans
and, subject to any applicable limitations set forth herein, other permitted
Indebtedness of the Borrower and its Restricted Subsidiaries. 10.10 Negative
Pledges. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries that are Subsidiary Guarantors to, agree or covenant with any
Person to restrict in any way its ability to grant any Lien on its assets in
favor of the Lenders, other than pursuant to the Intercreditor Agreement, any
Additional Intercreditor Agreement, any Pari Passu Intercreditor Agreement or
any other intercreditor agreement contemplated by this agreement, and except
that this Section 10.10 shall not apply to: (i) any covenants contained in this
Agreement or any other Credit Documents or that exist on the Closing Date; (ii)
covenants existing under the ABL Credit Agreement as in effect on the Closing
Date (or as amended in a manner not prohibited by this Agreement or the other
Credit Documents) and the other credit documents pursuant thereto; (iii) the
covenants contained in any Refinancing Note Documents, any Refinancing Term Loan
Documents, any Permitted Pari Passu Notes Documents, any Permitted Pari Passu
Loan Documents or any Permitted Junior Debt (in each case so long as same do not
restrict the granting of Liens to secure Indebtedness pursuant to this
Agreement); (iv) covenants and agreements made in connection with any agreement
relating to secured Indebtedness permitted by this Agreement but only if such
covenant or agreement applies solely to the specific asset or assets to which
such Lien relates; (v) customary provisions in leases, subleases, licenses or
sublicenses and other contracts restricting the right of assignment thereof;
(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture; (vii) restrictions imposed by law; (viii) customary restrictions and
conditions contained in agreements relating to any sale of assets or Equity
Interests pending such sale; provided such restrictions and conditions apply
only to the Person or property that is to be sold; 107



--------------------------------------------------------------------------------



 
[exhibitno101termloancred114.jpg]
(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary; (x) negative pledges and restrictions
on Liens in favor of any holder of Indebtedness for borrowed money entered into
after the Closing Date and otherwise permitted under Section 10.04 but only if
such negative pledge or restriction expressly permits Liens for the benefit of
the Administrative Agent and/or the Collateral Agent and the Secured Creditors
with respect to the credit facilities established hereunder and the Obligations
under the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis; (xi)
restrictions on any non-Credit Party pursuant to the terms of any Indebtedness
of such non-Credit Party permitted to be incurred hereunder; (xii) restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business; and (xiii) any restrictions on Liens imposed by
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i), (ii), (iii), (ix), (x) and (xi) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower, not materially more restrictive, taken as a whole,
with respect to such encumbrance and other restrictions than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing. Section 11. Events of Default. Upon the occurrence
of any of the following specified events (each, an “Event of Default”): 11.01
Payments. The Borrower shall (i) default in the payment when due of any
principal of any Term Loan or (ii) default, and such default shall continue
unremedied for five or more Business Days, in the payment when due of any
interest on any Term Loan, or any Fees or any other amounts owing hereunder or
under any other Credit Document; or 11.02 Representations, etc. Any
representation, warranty or statement made or deemed made by any Credit Party
herein or in any other Credit Document or in any certificate delivered to the
Administrative Agent or any Lender pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made and
such incorrect representation, warranty or statement (to the extent capable of
being cured) shall remain untrue in such material respect for a period of 30
days after written notice thereof to the Borrower by the Administrative Agent or
the Required Lenders; or 11.03 Covenants. Holdings, the Borrower or any of its
Restricted Subsidiaries shall (i) default in the due performance or observance
by it of any term, covenant or agreement contained in Section 9.01(f)(i), 9.04
(as to the Borrower), 9.11, 9.14(a) or Section 10 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 11.01 and 11.02), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders; or 11.04 Default Under
Other Agreements. (i) Holdings, the Borrower or any of its Restricted
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
Indebtedness under this Agreement) beyond the period of grace, if any, provided
in an instrument or agreement under which such Indebtedness was created or (y)
default in the observance or performance of any agreement or condition relating
to any Indebtedness (other than Indebtedness under this Agreement) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or 108



--------------------------------------------------------------------------------



 
[exhibitno101termloancred115.jpg]
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or (ii) any
Indebtedness (other than Indebtedness under this Agreement) of Holdings, the
Borrower or any of its Restricted Subsidiaries shall be declared to be (or shall
become) due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof; provided
that (A) it shall not be a Default or an Event of Default under this Section
11.04 unless the aggregate principal amount of all Indebtedness as described in
preceding clauses (i) and (ii) is at least equal to the Threshold Amount, (B)
the preceding clause (ii) shall not apply to Indebtedness that becomes due as a
result of a voluntary sale or transfer of, or Recovery Event with respect to,
the property or assets securing such Indebtedness, if such sale or transfer or
Recovery Event is otherwise permitted hereunder and (C) an Event of Default
under clause (i)(y) of this Section 11.04 with respect to the ABL Credit
Agreement shall not be an Event of Default until the earliest of (I) in the case
of a payment default, the first date on which such default shall continue
unremedied for a period of 30 days after the date of such default (during which
period such default is not waived or cured), (II) the date on which the
Indebtedness under the ABL Credit Agreement has been accelerated as a result of
such default and (III) the date on which the administrative agent and/or the
lenders under the ABL Credit Agreement have exercised their secured creditor
remedies as a result of such default; or 11.05 Bankruptcy, etc. Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary), and the petition is not dismissed within
60 days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code), receiver, receiver-manager, trustee, monitor is appointed for,
or takes charge of, all or substantially all of the property of Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary), or Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) commences any other proceeding under any
reorganization, bankruptcy, insolvency, arrangement, winding-up, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction whether now or hereafter in effect relating to Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary), or there is commenced against Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) any such
proceeding which remains undismissed for a period of 60 days, or Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or Holdings or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary) suffers
any appointment of any custodian, receiver, receiver-manager, trustee, monitor
or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or Holdings, the Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) makes
a general assignment for the benefit of creditors; or any corporate, limited
liability company or similar action is taken by the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) for the purpose
of effecting any of the foregoing; or 11.06 ERISA. (a) An ERISA Event has
occurred with respect to a Plan or Multiemployer Plan which has resulted or
would reasonably be expected to result in a Material Adverse Effect, (b) there
is or arises Unfunded Pension Liability which has resulted or would reasonably
be expected to result in a Material Adverse Effect, (c) a Foreign Pension Plan
has failed to comply with, or be funded in accordance with, applicable law which
has resulted or would reasonably be expected to result in a Material Adverse
Effect, or (d) the Borrower or any of its Restricted Subsidiaries has incurred
any obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan that, in each case, has resulted or would reasonably be
expected to result in a Material Adverse Effect; or 11.07 Security Documents.
Any of the Security Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation (to the extent provided therein), a
perfected security interest, to the extent required by the Credit Documents, in,
and Lien on, any material portion of the Collateral (other than as a result of
the failure of the Collateral Agent to file continuation statements or the
failure of the Collateral Agent or the collateral agent under the ABL Credit
Agreement to maintain possession of possessory collateral delivered to it), in
favor of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 10.01), and subject to no other Liens
(except as permitted by Section 10.01)); or 109



--------------------------------------------------------------------------------



 
[exhibitno101termloancred116.jpg]
11.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (other than any Guarantor otherwise
qualifying as an Immaterial Subsidiary, whether or not so designated), or any
Guarantor or any Person acting for or on behalf of such Guarantor shall deny or
disaffirm in writing such Guarantor’s obligations under the Guaranty to which it
is a party or any Guarantor (other than any Guarantor otherwise qualifying as an
Immaterial Subsidiary, whether or not so designated) shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty to which it is a party; or 11.09
Judgments. One or more judgments or decrees shall be entered against Holdings,
the Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary)
of the Borrower involving in the aggregate for Holdings, the Borrower and its
Restricted Subsidiaries (other than any Immaterial Subsidiary) a liability or
liabilities (not paid or fully covered (other than to the extent of any
deductible) by a reputable and solvent insurance company with respect to
judgments for the payment of money) and such judgments and decrees either shall
be final and non- appealable or shall not be vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days, and the aggregate
amount of all such judgments and decrees (to the extent not paid or fully
covered (other than to the extent of any deductible) by such insurance company)
equals or exceeds the Threshold Amount; or 11.10 Change of Control. A Change of
Control shall occur; then and in any such event, and at any time thereafter, if
any Event of Default shall then be continuing, the Administrative Agent, upon
the written request of the Required Lenders, shall by written notice to the
Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any Lender or the holder of any Note to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice): (i) declare the Total Commitment
terminated, whereupon all Commitments of each Lender shall forthwith terminate
immediately; (ii) declare the principal of and any accrued interest in respect
of all Term Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) enforce, as Collateral Agent, all
of the Liens and security interests created pursuant to the Security Documents;
and (iv) enforce each Guaranty. Section 12. The Administrative Agent. 12.01
Appointment and Authorization. (a) Each of the Lenders hereby irrevocably
appoints Citi to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
12 (other than Sections 12.08, 12.10 and 12.11) are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. (b) The Administrative Agent shall also act as the “Collateral
Agent” and “security trustee” under the Credit Documents, and each of the
Lenders (on behalf of itself and its Affiliates, including in its capacity as a
potential Guaranteed Creditor under a Designated Interest Rate Protection
Agreement or Designated Treasury Services Agreement) hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Credit Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “Collateral Agent” or “security trustee” and any
co-agents, sub- agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 12.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Section 12 and Section 13 (including Section 13.01, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“security trustee” under the Credit Documents) as if 110



--------------------------------------------------------------------------------



 
[exhibitno101termloancred117.jpg]
set forth in full herein with respect thereto. Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Administrative
Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Guaranteed Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders. (c) The Lenders hereby authorize the Administrative
Agent to enter into the Intercreditor Agreements, any Additional Intercreditor
Agreement, any Pari Passu Intercreditor Agreement and any other intercreditor
agreement or arrangement or supplement thereto permitted under this Agreement
without any further consent by any Lender and any such intercreditor agreement
shall be binding upon the Lenders. 12.02 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub- agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 12 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. 12.03 Exculpatory Provisions. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents. Without limiting the generality of the
foregoing, the Administrative Agent: (a) shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing; (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; (c)
shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; (d) shall not be liable to any Lender
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11 and
13.12) or (ii) in the absence of its own gross negligence, bad faith or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender; and (e) shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction 111



--------------------------------------------------------------------------------



 
[exhibitno101termloancred118.jpg]
of any condition set forth in Section 6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. 12.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Term Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Term Loan. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable, in the absence of its own gross
negligence, bad faith or willful misconduct in selecting such counsel,
accountants or other experts, for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. 12.05 No
Other Duties, Etc. Anything herein to the contrary notwithstanding, none of the
Lead Arrangers or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder. 12.06 Non-reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder. 12.07
Indemnification by the Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under Section 13.01(a) to be paid by it to the
Administrative Agent or Collateral Agent (or any sub- agent of either of them),
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent or Collateral Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (based on
the amount of then outstanding Term Loans held by each Lender or, if the Term
Loans have been repaid in full, based on the amount of outstanding Term Loans
held by each Lender immediately prior to such repayment in full) of (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or Collateral
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent or Collateral
Agent (or any such sub-agent) in connection with such capacity. For the
avoidance of doubt, this Section 12.07 does not expand or limit any obligation
of any Credit Party under this Agreement. 12.08 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders. 12.09 Administrative Agent May File Proofs of Claim;
Credit Bidding. In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
112



--------------------------------------------------------------------------------



 
[exhibitno101termloancred119.jpg]
Administrative Agent (irrespective of whether the principal of any Term Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Term Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 4.01 and 13.01) allowed in such
judicial proceeding; and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender or in any such proceeding. The Secured Creditors hereby
irrevocably authorize the Administrative Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
laws in any other jurisdictions to which a Credit Party is subject, (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable law.
In connection with any such credit bid and purchase, the Obligations owed to the
Secured Creditors shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a)(i) through (a)(vii) of Section 13.12 of this
Agreement), and (iii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action. 113



--------------------------------------------------------------------------------



 
[exhibitno101termloancred120.jpg]
12.10 Resignation of the Agents. The Administrative Agent may at any time give
notice of its resignation (including as Collateral Agent) to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Borrower’s consent (other than during the
existence of an Event of Default under Section 11.01 or 11.05), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders (and consented to
by the Borrower, to the extent so required) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, with the
Borrower’s consent (other than during the existence of an Event of Default under
Section 11.01 or 11.05), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment within such period, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security solely for purposes of
maintaining the Secured Creditors’ security interest thereon until such time as
a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders (with the consent of the Borrower, to the
extent so required) appoint a successor Administrative Agent as provided for
above in this Section 12.10. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 12.10). After the retiring Administrative Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Section 12 and
Section 13.01 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. 12.11
Collateral Matters and Guaranty Matters. Each of the Lenders (including in its
capacity as a potential Guaranteed Creditor under a Designated Interest Rate
Protection Agreement or Designated Treasury Services Agreement) irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (a) to
release any Lien on any property granted to or held by the Administrative Agent
under any Credit Document (i) upon termination of the Commitments and payment in
full of all Obligations (other than (x) contingent indemnification obligations
and (y) obligations and liabilities under Designated Interest Rate Protection
Agreements and Designated Treasury Services Agreements), (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Credit Document to a Person that is not a Credit Party, (iii) that
constitutes Excluded Collateral, (iv) if the property subject to such Lien is
owned by a Subsidiary Guarantor, subject to Section 13.12, upon release of such
Subsidiary Guarantor from its obligations under the Subsidiaries Guaranty
pursuant to clause (b) below or (v) if approved, authorized or ratified in
writing in accordance with Section 13.12; (b) to release any Subsidiary
Guarantor from its obligations under the Subsidiaries Guaranty if such Person
ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as a
result of a transaction permitted hereunder; and (c) to subordinate any Lien on
any property granted to or held by the Administrative Agent under any Credit
Document to the holder of any Lien on such property that is permitted by
Sections 10.01(iv)(y), (vi), (xiv), (xxxviii), (xlii) or (xliii) or any other
Lien that is permitted by Section 10.01 to be senior to the Lien securing the
Obligations or to release any Lien securing the Obligations upon the incurrence
of any Lien permitted by Section 10.01 with respect to specified assets if the
Lien securing the Obligations is not allowed by the documentation creating such
Lien or related documentation. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to 114



--------------------------------------------------------------------------------



 
[exhibitno101termloancred121.jpg]
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 12.11. In each case as specified in this Section 12.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Credit Documents
and this Section 12.11. 12.12 Designated Interest Rate Protection Agreements and
Designated Treasury Services Agreements. No Guaranteed Creditor that obtains the
benefits of Section 11, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. Notwithstanding any other provision of this
Section 12.12 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Designated Interest Rate Protection
Agreements and Designated Treasury Services Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Guaranteed Creditor. 12.13 Withholding Taxes. To the extent required
by any applicable law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within 10
days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any Credit Party pursuant to Section 5.04 and without
limiting or expanding the obligation of any Credit Party to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 12.13. The agreements in this Section 12.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations. 12.14 Certain ERISA Matters. (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that at least one of
the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3 101, as modified by Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans in connection with such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement, (ii) the prohibited transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain 115



--------------------------------------------------------------------------------



 
[exhibitno101termloancred122.jpg]
transactions involving bank collective investment funds) or PTE 96-23 (a class
exemption for certain transactions determined by in-house asset managers), is
applicable, and the applicable requirements of such exemption are satisfied,
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto). Section 13. Miscellaneous. 13.01 Payment of
Expenses, etc. (a) The Credit Parties hereby jointly and severally agree, from
and after the Closing Date, to: (i) pay all reasonable invoiced out-of-pocket
costs and expenses of the Agents (limited, in the case of legal expenses, to the
reasonable fees and disbursements of one primary counsel to all Agents and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions)) in
connection with (x) the preparation, execution and delivery of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein, (y) the administration hereof and thereof and any amendment,
waiver or consent relating hereto or thereto (whether or not effective) and (z)
their syndication efforts with respect to this Agreement; (ii) pay all
reasonable invoiced out-of-pocket costs and expenses of the Agents and each
Lender in connection with the enforcement of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (limited, in the case of legal expenses, to
one primary counsel to all Agents and Lenders to be retained by the
Administrative Agent and, if reasonably necessary, one local counsel in any
relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions) and, in the case of an actual or perceived conflict of
interest where any Indemnified Person affected by such conflict informs the
Borrower of such conflict, of a single additional firm of counsel for all
similarly situated affected Indemnified Persons); and (iii) indemnify each Agent
and each Lender and their respective Affiliates, and the officers, directors,
employees, agents, trustees, representatives and investment advisors of each of
the foregoing (each, an “Indemnified Person”) from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements), but (in each case) excluding Taxes other
than Taxes that represent liabilities, obligations, losses, damages, penalties,
actions, costs, expenses and disbursements arising 116



--------------------------------------------------------------------------------



 
[exhibitno101termloancred123.jpg]
from a non-Tax claim, incurred by, imposed on or assessed against any of them as
a result of, or arising out of, or in any way related to, or by reason of, (a)
any investigation, litigation or other proceeding (whether or not any Agent or
any Lender is a party thereto and whether or not such investigation, litigation
or other proceeding is brought by or on behalf of any Credit Party) related to
the entering into and/or performance of this Agreement or any other Credit
Document or the proceeds of any Term Loans hereunder or the consummation of the
Transaction or any other transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, or (b) the actual or alleged presence of
Hazardous Materials in the Environment relating in any way to any Real Property
owned, leased or operated, at any time, by the Borrower or any of its
Subsidiaries; the generation, storage, transportation, handling, Release or
threat of Release of Hazardous Materials by the Borrower or any of its
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of its Subsidiaries; the non-compliance by the Borrower or any
of its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property; or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries or relating in any way to any Real
Property at any time owned, leased or operated by the Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Person (but excluding in each
case (and each Indemnified Person, by accepting the benefits hereof, agrees to
promptly refund or return any indemnity received hereunder to the extent it is
later determined by a final, non-appealable judgment of a court of competent
jurisdiction that such Indemnified Person is not entitled thereto) any losses,
liabilities, claims, damages or expenses (i) to the extent incurred by reason of
the gross negligence, bad faith or willful misconduct of the applicable
Indemnified Person, any Affiliate of such Indemnified Person or any of their
respective directors, officers, employees, representatives, agents, Affiliates,
trustees or investment advisors, (ii) to the extent incurred by reason of any
material breach of the obligations of such Indemnified Person under this
Agreement or the other Credit Documents (in the case of each of preceding
clauses (i) and (ii), as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (iii) that do not involve or arise from an
act or omission by the Borrower or Guarantors or any of their respective
affiliates and is brought by an Indemnified Person (other than claims against
any Agent solely in its capacity as such or in its fulfilling such role)). To
the extent that the undertaking to indemnify, pay or hold harmless any Agent or
any Lender or other Indemnified Person set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the Credit
Parties shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.
(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems. (c) No party
hereto (and no Indemnified Person or any Subsidiary or Affiliate of Holdings or
the Borrower) shall be responsible to any other party hereto (or any Indemnified
Person or any Subsidiary or Affiliate of Holdings or the Borrower) for any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby; provided that nothing in this
Section 13.01(c) shall limit the Credit Parties’ indemnity obligations to the
extent that such indirect, special, punitive or consequential damages are
included in any claim by a third party unaffiliated with any Indemnified Person
with respect to which the applicable Indemnified Person is entitled to
indemnification under Section 13.01(a). 13.02 Right of Setoff. (a) In addition
to any rights now or hereafter granted under applicable law or otherwise, and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, each Lender and
each Guaranteed Creditor is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general 117



--------------------------------------------------------------------------------



 
[exhibitno101termloancred124.jpg]
or special) (other than accounts used exclusively for payroll, payroll taxes,
fiduciary and trust purposes, and employee benefits) and any other Indebtedness
at any time held or owing by the Administrative Agent, such Lender or such
Guaranteed Creditor (including, without limitation, by branches and agencies of
the Administrative Agent, such Lender or such Guaranteed Creditor wherever
located) to or for the credit or the account of the Borrower or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent, such Lender or such Guaranteed
Creditor under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender or such Guaranteed Creditor pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Lender or such Guaranteed Creditor shall have made
any demand hereunder and although said Obligations, liabilities or claims, or
any of them, shall be contingent or unmatured. (b) NOTWITHSTANDING THE FOREGOING
SUBSECTION (a), AT ANY TIME THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE
SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT
OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.
13.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:
if to any Credit Party, c/o Vertiv Group Corporation, 1050 Dearborn Drive,
Columbus, OH 43085, Attention: Lynne Maxeiner, Vice President, Global Treasury
and Investor Relations; if to any Lender, at its address specified in its
Administrative Questionnaire or in writing to the Administrative Agent; and if
to the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto. (b) Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Administrative Agent. Each of the
Administrative Agent, the Borrower or Holdings may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. (c) (i)
Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient. 118



--------------------------------------------------------------------------------



 
[exhibitno101termloancred125.jpg]
13.04 Benefit of Agreement; Assignments; Participations, etc. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted, except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.04 and any
assignment or transfer not in accordance with this Section 13.04 shall be null
and void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section 13.04) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement. (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Transferees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and Term Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of: (A) the
Borrower; provided that, the Borrower shall be deemed to have consented to an
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under Section 11.01 or 11.05,
any other Eligible Transferee; (B) the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund; (ii) Assignments shall be
subject to the following additional conditions: (A) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Term Loans of
any Tranche, the amount of the Commitment or Term Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $250,000 unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
under Section 11.01 or 11.05; (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Tranche of
Commitments or Term Loans; (C) the parties to each assignment shall execute and
deliver to the Administrative Agent (x) an Assignment and Assumption or (y) to
the extent applicable, an agreement incorporating an Assignment and Assumption
by reference pursuant to a Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, together with the
payment by the assignee of a processing and recordation fee of $3,500; and (D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Credit Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws. 119



--------------------------------------------------------------------------------



 
[exhibitno101termloancred126.jpg]
(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
5.04 and 13.01). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below. (iv) The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and related interest) of the Term Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and, as to its own
positions only, any Lender, at any reasonable time and from time to time upon
reasonable prior notice. (v) Upon its receipt of (x) a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee or (y) to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to a Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in this clause
(b) and any written consent to such assignment required by this clause (b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (v). (c) Any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more Eligible Transferees (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Term Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender or each adversely affected Lender and that directly affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10 and 5.04 (subject to the requirements and limitations
therein (it being understood that the documentation required under Sections
5.04(b) and (c) shall be delivered solely to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 13.04; provided that such Participant (A)
shall be subject to the provisions of Section 2.12 as if it were an assignee
clause (b) of this Section 13.04; and (B) shall not be entitled to receive any
greater payment under Section 2.10 or 5.04, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.13 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled 120



--------------------------------------------------------------------------------



 
[exhibitno101termloancred127.jpg]
to the benefits of Section 9.08 as though it were a Lender; provided that such
Participant shall be subject to Section 2.12 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and related interest) of
each Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Term Loan or its other obligations under any
Credit Document) to any Person except to the extent such disclosure is necessary
to establish that such Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (d)
Holdings, the Borrower and its Restricted Subsidiaries shall also be entitled to
purchase (from Lenders) outstanding principal of Term Loans in accordance with
the provisions of Sections 2.19 and 2.20, which purchases shall be evidenced by
assignments (in form reasonably satisfactory to the Administrative Agent) from
the applicable Lender to the Borrower. No such transfer or assignment shall be
effective until recorded by the Administrative Agent (which the Administrative
Agent agrees to promptly record) on the Register pursuant to clause (b) above.
All Term Loans purchased pursuant to Section 2.19 and 2.20 shall be immediately
and automatically cancelled and retired, and the Borrower shall in no event
become a Lender hereunder. To the extent of any assignment to a Borrower as
described in this clause (d), the assigning Lender shall be relieved of its
obligations hereunder with respect to the assigned Term Loans. (e) Nothing in
this Agreement shall prevent or prohibit any Lender from pledging its Term Loans
and Notes hereunder to a Federal Reserve Bank or central banking authority in
support of borrowings made by such Lender from such Federal Reserve Bank or
central banking authority and, with prior notification to the Administrative
Agent (but without the consent of the Administrative Agent or the Borrower), any
Lender which is a fund may pledge all or any portion of its Term Loans and Notes
to its trustee or to a collateral agent providing credit or credit support to
such Lender in support of its obligations to such trustee, such collateral agent
or a holder of such obligations, as the case may be. No pledge pursuant to this
clause (e) shall release the transferor Lender from any of its obligations
hereunder. (f) Each Lender acknowledges and agrees to comply with the provisions
of this Section 13.04 applicable to it as a Lender hereunder. (g) [Reserved].
(h) If any Borrower wishes to replace the Term Loans or Commitments with Term
Loans or Commitments having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three (3) Business
Days’ advance notice to the Lenders of such Term Loans or holdings such
Commitments, instead of prepaying the Term Loans or reducing or terminating the
Commitments to be replaced, to (i) require such Lenders to assign such Term
Loans or Commitments to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 13.12 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 13.12). Pursuant
to any such assignment, all Term Loans and Commitments to be replaced shall be
purchased at par (allocated among the applicable Lenders in the same manner as
would be required if such Term Loans were being optionally prepaid or such
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 2.08. By receiving such purchase price, the applicable
Lenders shall automatically be deemed to have assigned such Term Loans or
Commitments pursuant to the terms of an Assignment and Assumption, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement. (i) The Administrative Agent shall have
the right, and the Borrower hereby expressly authorizes the Administrative
Agent, to provide to any requesting Lender, the list of Disqualified Lenders
provided to the 121



--------------------------------------------------------------------------------



 
[exhibitno101termloancred128.jpg]
Administrative Agent by the Borrower and any updates thereto. The Borrower
hereby agrees that any such requesting Lender may share the list of Disqualified
Lenders with any potential assignee, transferee or participant. Notwithstanding
the foregoing, each Credit Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Lender (other
than with respect to assignments or participations of its Loans and Commitments,
if any) and the Administrative Agent shall have no liability with respect to any
assignment, transfer or participation made to a Disqualified Lender (other than
with respect to assignments or participations of its Loans and Commitments, if
any). 13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand. 13.06 Payments Pro
Rata. (a) The Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of any Credit Party in respect of any Obligations
of such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received. (b) Each of the Lenders agrees that, if it should receive
any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise) which is applicable to the payment of the principal of,
or interest on, the Term Loans or Fees, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest. (c)
Notwithstanding anything to the contrary contained herein, the provisions of the
preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments with respect
to various of the Tranches as, and to the extent, provided herein, and (z) any
other provisions which permit disproportionate payments with respect to the Term
Loans as, and to the extent, provided therein. 13.07 Calculations; Computations.
(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any leverage
calculation or any financial definition used therein to implement the effect of
any change in U.S. GAAP or the application thereof occurring after the Closing
Date on the operation thereof (or if the 122



--------------------------------------------------------------------------------



 
[exhibitno101termloancred129.jpg]
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any leverage test or any financial definition used therein for such
purpose), then the Borrower and the Administrative Agent shall negotiate in good
faith to amend such leverage test or the definitions used therein (subject to
the approval of the Required Lenders) to preserve the original intent thereof in
light of such changes in U.S. GAAP; provided, further that all determinations
made pursuant to any applicable leverage test or any financial definition used
therein shall be determined on the basis of U.S. GAAP as applied and in effect
immediately before the relevant change in U.S. GAAP or the application thereof
became effective, until such leverage test or such financial definition is
amended. Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on the Borrower’s treatment
thereof in accordance with U.S. GAAP as in effect on December 15, 2018 and
without giving effect to any subsequent changes in U.S. GAAP (or the required
implementation of any previously promulgated changes in U.S. GAAP) relating to
the treatment of a lease as an operating lease or capitalized lease. (b) All
computations of interest (other than interest based on the Prime Rate) and other
Fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or Fees are payable. All computations of
interest based determined by reference to the Prime Rate shall be based on a
365-day or 366-day year, as the case may be. (c) The calculation of any
financial ratios under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding- down if
there is no nearest number). 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION;
VENUE; WAIVER OF JURY TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL,
EXCEPT AS OTHERWISE PROVIDED IN THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
(EXCEPT THAT, (X) IN THE CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT,
PROCEEDINGS MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT
IN THE STATE IN WHICH THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED
OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR
PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE
BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PARTY HERETO IRREVOCABLY 123



--------------------------------------------------------------------------------



 
[exhibitno101termloancred130.jpg]
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION. (b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. (c) EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. 13.10 [Reserved]. 13.11 Headings Descriptive. The headings of the several
Sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement. 13.12 Amendment or Waiver; etc. (a) Except as expressly contemplated
hereby, neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Credit
Parties party hereto or thereto, the Administrative Agent and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions) the Subsidiaries Guaranty and the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders) or
the Administrative Agent with the written consent of the Required Lenders;
provided that no such change, waiver, discharge or termination shall (i) without
the prior written consent of each Lender directly and adversely affected
thereby, extend the final scheduled maturity of any Term Loan, or reduce the
rate or extend the time of payment of interest or fees thereon; except in
connection with the waiver of the applicability of any post-default increase in
interest rates, (ii) except as otherwise expressly provided in the Security
Documents, release all or substantially all of the Collateral without the prior
written consent of each Lender, (iii) except as otherwise provided in the Credit
Documents, releases all or substantially all of the value of the Guaranty by the
Guarantors without the prior written consent of each Lender, (iv) amend, modify
or waive any provision of this Section 13.12(a) or Section 13.06 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Lenders of the Initial Term Loans on the
Closing Date), in each case, without the prior written consent of each Lender
directly and adversely affected thereby, (v) reduce the percentage specified in
the definition of “Required Lenders” without the prior written consent of each
Lender (it being understood that additional extensions of credit pursuant to
this Agreement that are permitted by the terms hereof or that have been
consented to by the Required Lenders may be included in the determination of the
Required Lenders, as applicable), (vi) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement without
the consent of each Lender or (vii) amend Section 124



--------------------------------------------------------------------------------



 
[exhibitno101termloancred131.jpg]
2.14 the effect of which is to extend the maturity of any Term Loan without the
prior written consent of each Lender directly and adversely affected thereby;
provided, further, that no such change, waiver, discharge or termination shall
(1) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Agent adversely
affected thereby, amend, modify or waive any provision of Section 12 or any
other provision of any Credit Document as the same relates to the rights or
obligations of such Agent, (3) without the consent of Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, (4) without the consent of the Majority Lenders of each
Tranche which is being allocated a lesser prepayment, repayment or commitment
reduction, alter the required application of any prepayments or repayments (or
commitment reduction), as between the various Tranches, pursuant to Section 5.01
or 5.02 (although (x) the Required Lenders may waive, in whole or in part, any
such prepayment, repayment or commitment reduction, so long as the application,
as amongst the various Tranches, of any such prepayment, repayment or commitment
reduction which is still required to be made is not altered and (y) any
conversion of any Tranche of Term Loans into another Tranche of Term Loans
hereunder in like principal amount and any other conversion of any Tranche of
Term Loans into Extended Term Loans pursuant to an Extension Amendment shall not
be considered a “prepayment” or “repayment” for purposes of this clause (4)),
(5) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of “Majority Lenders” (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Majority Lenders) or (6) without the consent of the Supermajority Lenders of the
relevant Tranche, reduce the amount of or extend the date of, any Scheduled
Repayment (except that, if additional Term Loans are made pursuant to a given
Tranche, the scheduled repayments of such Tranche may be increased on a
proportionate basis without the consent otherwise required by this clause (6)),
or amend the definition of “Supermajority Lenders” (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the
Supermajority Lenders); and provided further that only the consent of the
Administrative Agent shall be necessary for amendments described in clause (x)
of the first proviso contained in clause (vi) of the definition of “Permitted
Junior Loans.” (b) If, in connection with any proposed change, waiver, discharge
or termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 2.13 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Term Loans of each Tranche of
such Lender in accordance with Section 5.01(b); provided that, unless the
Commitments that are terminated, and Term Loans repaid, pursuant to the
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of outstanding Term Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto;
provided, further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Commitments or repay its Term Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Section
13.12(a). (c) Notwithstanding anything to the contrary contained in clause (a)
of this Section 13.12, (i) the Borrower, the Administrative Agent and each
applicable Incremental Term Loan Lender may, without the consent of any other
Lender, in accordance with the provisions of Section 2.15, enter into an
Incremental Term Loan Commitment Agreement; provided that after the execution
and delivery by the Borrower, the Administrative Agent and each such Incremental
Term Loan Lender of such Incremental Term Loan Commitment Agreement, such
Incremental Term Loan Commitment Agreement, may thereafter only be modified in
accordance with the requirements of clause (a) above of this Section 13.12 and
(ii) an Incremental Term Loan Commitment Agreement may, without the consent of
any other Credit Party, Agent or Lender, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative 125



--------------------------------------------------------------------------------



 
[exhibitno101termloancred132.jpg]
Agent and the Borrower, to effect the provisions of Section 2.15 and the Lenders
expressly authorize the Administrative Agent to enter into every such
Incremental Term Loan Commitment Agreement, including any amendments that are
not materially adverse to the interests of any Lender that amend this Agreement
to increase the interest rate margin, increase the interest rate floor,
increase, extend or add any prepayment premium, increase, extend or add any call
protection or increase the amortization schedule with respect to any existing
Tranche of Loans in order to cause any Incremental Term Loans to be fungible
with such existing Tranche of Loans. (d) Notwithstanding anything to the
contrary in clause (a) above of this Section 13.12, this Agreement may be
amended (or amended and restated) (i) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower, (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Term Loan and the accrued interest and fees
in respect thereof and (y) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and (ii) with the
written consent of the Administrative Agent, the Borrower and the Refinancing
Term Loan Lenders, this Agreement and the other Credit Documents shall be
amended (or amended and restated) in connection with any refinancing facilities
permitted pursuant to Section 2.18. (e) Notwithstanding anything to the contrary
herein, any fee letter may be amended, or rights and privileges thereunder
waived, in a writing executed only by the parties thereto. (f) Anything herein
to the contrary notwithstanding, during such period as a Lender is a Defaulting
Lender, to the fullest extent permitted by applicable law, such Lender will not
be entitled to vote in respect of amendments, waivers and consents hereunder and
the Commitment and the outstanding Term Loans or other extensions of credit of
such Lender hereunder will not be taken into account in determining whether the
Majority Lenders, the Required Lenders or all of the Lenders, as required, have
approved any such amendment, waiver or consent (and the definitions of “Majority
Lenders” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender. (g) Further,
notwithstanding anything to the contrary contained in this Section 13.12, if
following the Closing Date, the Administrative Agent and any Credit Party shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents,
then the Administrative Agent and the Credit Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof. 13.13 Survival. All indemnities set forth
herein including, without limitation, in Sections 2.10, 2.11, 5.04, 12.07 and
13.01 shall survive the execution, delivery and termination of this Agreement
and the Notes and the making and repayment of the Obligations. 13.14 [Reserved].
13.15 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.15, each Agent, Lead Arranger and Lender agrees that it will not
disclose without the prior consent of the Borrower (other than to its affiliates
and its and their respective directors, officers, employees, auditors, advisors
or counsel or to another Lender if such Lender or such Lender’s holding or
parent company in its reasonable discretion determines that any such party
should have access to such information in connection with the transactions
contemplated by this Agreement and such Agent’s, Lead Arranger’s or Lender’s
role hereunder or investment in the Term Loans; provided such Persons shall be
subject to the provisions of this Section 13.15 to the same extent as such
Lender (or language substantially similar to this 126



--------------------------------------------------------------------------------



 
[exhibitno101termloancred133.jpg]
Section 13.15(a))) any non-public information with respect to the Borrower or
any of its Subsidiaries (other than, for the avoidance of doubt, information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry)
which is now or in the future furnished by or on behalf of any Credit Party
pursuant to this Agreement or any other Credit Document; provided that each
Agent, Lead Arranger and Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.15(a) by such Agent, Lead Arranger or Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal or supranational regulatory body having or claiming
to have jurisdiction over such Agent, Lead Arranger or Lender or to the Federal
Reserve Board or other central banking authority or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Agent, Lead Arranger or Lender, (v) in the case of any Lead Arranger or Lender,
to the Administrative Agent or the Collateral Agent, (vi) to any prospective or
actual direct or indirect contractual counterparty (other than any Disqualified
Lender except that the list of Disqualified Lenders may be furnished) in any
swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.15
(or language substantially similar to this Section 13.15(a)), (vii) in the case
of any Lender, to any prospective or actual transferee, pledgee or participant
(other than any Disqualified Lender except that the list of Disqualified Lenders
may be furnished) in connection with any contemplated transfer, pledge or
participation of any of the Notes or Commitments or any interest therein by such
Lender, (viii) has become available to any Agent, Lead Arranger, any Lender, or
any of their respective Affiliates on a non-confidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Person to be subject to a confidentiality restriction in
respect thereof in favor of the Borrower or any Affiliate of the Borrower, (ix)
for purposes of establishing a “due diligence” defense, (x) on a confidential
basis to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents and (xi) that has been independently developed by such
Agent, Lead Arranger or Lender without the use of any other confidential
information provided by the Borrower or on the Borrower’s behalf; provided that
such prospective transferee, pledge or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.15 (or language
substantially similar to this Section 13.15(a)); provided, further, that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations conducted
in the ordinary course with respect to such Agent, Lead Arranger or Lender, in
the case of any disclosure pursuant to the foregoing clauses (ii), (iii) or
(iv), such Agent, Lead Arranger or Lender will use its commercially reasonable
efforts to notify the Borrower in advance of such disclosure so as to afford the
Borrower the opportunity to protect the confidentiality of the information
proposed to be so disclosed. (b) The Borrower hereby acknowledges and agrees
that each Lender may share with any of its affiliates, and such affiliates may
share with such Lender, any information related to Holdings, the Borrower or any
of its Subsidiaries (including, without limitation, any non-public customer
information regarding the creditworthiness of Holdings, the Borrower and its
Subsidiaries); provided such Persons shall be subject to the provisions of this
Section 13.15 to the same extent as such Lender. 13.16 USA Patriot Act Notice.
Each Lender hereby notifies Holdings and the Borrower that pursuant to the
requirements of the USA PATRIOT Act Title III of Pub. 107-56 (signed into law
October 26, 2001 and amended on March 9, 2009) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies Holdings, the
Borrower and each Subsidiary Guarantor, which information includes the name of
each Credit Party and other information that will allow such Lender to identify
the Credit Party in accordance with the Patriot Act, and each Credit Party
agrees to provide such information from time to time to any Lender. 13.17
[Reserved]. 13.18 Waiver of Sovereign Immunity. Each of the Credit Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that Holdings, the
Borrower, their respective Subsidiaries or any of their properties has or may
hereafter acquire any right of immunity, whether characterized as sovereign
immunity or otherwise, from any legal proceedings, whether in the United States
or elsewhere, to enforce or collect upon the Term Loans or any Credit Document
or any other liability or obligation 127



--------------------------------------------------------------------------------



 
[exhibitno101termloancred134.jpg]
of Holdings, the Borrower or any of their respective Subsidiaries related to or
arising from the transactions contemplated by any of the Credit Documents,
including, without limitation, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, Holdings
and the Borrower, for themselves and on behalf of their respective Subsidiaries,
hereby expressly waive, to the fullest extent permissible under applicable law,
any such immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, Holdings and the Borrower further agree that the
waivers set forth in this Section 13.18 shall have the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act. 13.19 [Reserved]. 13.20
INTERCREDITOR AGREEMENT. (a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES
AND AGREES THAT IT (AND EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER
LENDER (AND EACH OF THEIR SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY, THE
INTERCREDITOR AGREEMENT AND, TO THE EXTENT REQUESTED BY THE BORROWER AFTER THE
DATE OF THIS AGREEMENT TO BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS
PERMITTED AND/OR NOT PROHIBITED BY THIS AGREEMENT TO BE INCURRED AND PERMITTED
BY THIS AGREEMENT TO BE SUBJECT TO SUCH INTERCREDITOR AGREEMENT, ANY ADDITIONAL
INTERCREDITOR AGREEMENT, ANY PARI PASSU INTERCREDITOR AGREEMENT OR ANY OTHER
INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT, WHICH IN CERTAIN
CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN
ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF PARTICIPATIONS BY
VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS THEREOF. (b) THE
PROVISIONS OF THIS SECTION 13.20 ARE NOT INTENDED TO SUMMARIZE OR FULLY DESCRIBE
THE PROVISIONS OF, THE INTERCREDITOR AGREEMENT AND, TO THE EXTENT REQUESTED BY
THE BORROWER AFTER THE DATE OF THIS AGREEMENT TO BE ENTERED INTO IN CONNECTION
WITH INDEBTEDNESS PERMITTED AND/OR NOT PROHIBITED BY THIS AGREEMENT, ANY
ADDITIONAL INTERCREDITOR AGREEMENT, ANY PARI PASSU INTERCREDITOR AGREEMENT OR
ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT. REFERENCE MUST
BE MADE TO, THE INTERCREDITOR AGREEMENT AND, TO THE EXTENT REQUESTED BY THE
BORROWER AFTER THE DATE OF THIS AGREEMENT TO BE ENTERED INTO IN CONNECTION WITH
INDEBTEDNESS PERMITTED AND/OR NOT PROHIBITED BY THIS AGREEMENT, ANY ADDITIONAL
INTERCREDITOR AGREEMENT, ANY PARI PASSU INTERCREDITOR AGREEMENT OR ANY OTHER
INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT, ITSELF TO UNDERSTAND ALL
TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF, THE INTERCREDITOR AGREEMENT AND, TO THE EXTENT REQUESTED
BY THE BORROWER AFTER THE DATE OF THIS AGREEMENT TO BE ENTERED INTO IN
CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR NOT PROHIBITED BY THIS AGREEMENT,
ANY ADDITIONAL INTERCREDITOR AGREEMENT, ANY PARI PASSU INTERCREDITOR AGREEMENT
OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT, AND THE
TERMS AND PROVISIONS THEREOF, AND NO AGENT OR ANY OF AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN, THE INTERCREDITOR AGREEMENT AND, TO THE EXTENT
REQUESTED BY THE BORROWER AFTER THE DATE OF THIS AGREEMENT TO BE ENTERED INTO IN
CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR NOT PROHIBITED BY THIS AGREEMENT,
ANY ADDITIONAL INTERCREDITOR AGREEMENT, ANY PARI PASSU INTERCREDITOR AGREEMENT
OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT. COPIES OF
THE INTERCREDITOR AGREEMENT AND, TO THE EXTENT REQUESTED BY THE BORROWER AFTER
THE DATE OF THIS AGREEMENT TO BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS
PERMITTED AND/OR NOT PROHIBITED BY THIS AGREEMENT, ANY ADDITIONAL INTERCREDITOR
AGREEMENT, ANY PARI PASSU INTERCREDITOR AGREEMENT 128



--------------------------------------------------------------------------------



 
[exhibitno101termloancred135.jpg]
OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY THIS AGREEMENT, MAY BE
OBTAINED FROM THE ADMINISTRATIVE AGENT. (c) THE INTERCREDITOR AGREEMENT AND EACH
OF, TO THE EXTENT REQUESTED BY THE BORROWER AFTER THE DATE OF THIS AGREEMENT TO
BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR NOT PROHIBITED
BY THIS AGREEMENT, ANY ADDITIONAL INTERCREDITOR AGREEMENT, ANY PARI PASSU
INTERCREDITOR AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT CONTEMPLATED BY
THIS AGREEMENT, IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND THEIR SUCCESSORS
AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY OF ITS
SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT AND, TO THE EXTENT REQUESTED BY THE BORROWER AFTER THE DATE OF THIS
AGREEMENT TO BE ENTERED INTO IN CONNECTION WITH INDEBTEDNESS PERMITTED AND/OR
NOT PROHIBITED BY THIS AGREEMENT, ANY ADDITIONAL INTERCREDITOR AGREEMENT, ANY
PARI PASSU INTERCREDITOR AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT
CONTEMPLATED BY THIS AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN
ACCORDANCE WITH THE PROVISIONS THEREOF. 13.21 Absence of Fiduciary Relationship.
Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, (i) none of the Lead Arrangers or any Lender shall,
solely by reason of this Agreement or any other Credit Document, have any
fiduciary, advisory or agency relationship or duty in respect of any Lender or
any other Person and (ii) Holdings and the Borrower hereby waive, to the fullest
extent permitted by law, any claims they may have against the Lead Arrangers or
any Lender for breach of fiduciary duty or alleged breach of fiduciary duty.
Each Agent, Lender and their Affiliates may have economic interests that
conflict with those of the Credit Parties, their stockholders and/or their
affiliates. 13.22 Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “execute,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Notice of Borrowings, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it. 13.23 Entire
Agreement. This Agreement and the other Credit Documents represent the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties. 13.24 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions. Notwithstanding anything to the
contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges and accepts
that any liability of any EEA Financial Institution arising under any Credit
Document may be subject to the Bail-In Action by the relevant Resolution
Authority and acknowledges and accepts to be bound by the effect of: (a) any
Bail-In Action in relation to any such liability, including (without
limitation): (i) a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability; 129



--------------------------------------------------------------------------------



 
[exhibitno101termloancred136.jpg]
(ii) a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and (iii) a
cancellation of any such liability; and (b) a variation of any term of any
Finance Document to the extent necessary to give effect to any Bail-In Action in
relation to any such liability. 13.25 Acknowledgement Regarding Any Supported
QFCs. To the extent that the Credit Documents provide support, through a
guarantee or otherwise, for interest rate protection agreements or other hedging
agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States). In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. Section 14. Credit Agreement Party Guaranty. 14.01 The
Guaranty. In order to induce the Agents and the Lenders (collectively, the
“Lender Creditors”) to enter into this Agreement and the Lenders to extend
credit hereunder, and to induce the other Guaranteed Creditors to enter into
Designated Interest Rate Protection Agreements and Designated Treasury Services
Agreements, in recognition of the direct benefits to be received by Holdings
from the proceeds of the Term Loans and the entering into of such Designated
Interest Rate Protection Agreements and Designated Treasury Services Agreements,
Holdings hereby agrees with the Guaranteed Creditors as follows: Holdings hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety: (i) to the Lender Creditors and any applicable Indemnified Person the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all Obligations described in clause (x) of the
definition of “Obligations”; and (ii) to each applicable Guaranteed Creditor,
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all Obligations described in clause (y) of the
definition of “Obligations” (collectively, the “Guaranteed Obligations”). If any
or all of the Guaranteed Obligations of Holdings to the Guaranteed Creditors
becomes due and payable hereunder, Holdings, unconditionally and irrevocably,
promises to pay such indebtedness to the Administrative Agent and/or the other
Guaranteed Creditors, on order, on demand, together with any and all expenses
which may be incurred by the Administrative Agent and the other Guaranteed
Creditors in collecting any of the Guaranteed Obligations. This Credit Agreement
Party Guaranty is a guaranty of payment and not of collection. This Credit
Agreement Party Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. If claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount 130



--------------------------------------------------------------------------------



 
[exhibitno101termloancred137.jpg]
by reason of (i) any judgment, decree or order of any court or administrative
body having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant, then and in such event Holdings agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon Holdings, notwithstanding
any revocation of this Credit Agreement Party Guaranty or any other instrument
evidencing any liability, and Holdings shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
14.02 Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of its Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable upon the occurrence of any of
the events specified in Section 11.05, and irrevocably and unconditionally
promises to pay such Guaranteed Obligations to the Guaranteed Creditors, on
order, on demand, in lawful money of the United States. 14.03 Nature of
Liability. The liability of Holdings hereunder is primary, absolute and
unconditional, exclusive and independent of any security for or other guaranty
of the Guaranteed Obligations, whether executed by any other guarantor or by any
other party, and Holdings understands and agrees, to the fullest extent
permitted under law, that the liability of Holdings hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any
other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking (other than payment in cash of the Guaranteed Obligations), or (d)
any dissolution, termination or increase, decrease or change in personnel, or
(e) any payment made to any Guaranteed Creditor on the Guaranteed Obligations
which any such Guaranteed Creditor repays pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Holdings waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (f) any action or
inaction by the Guaranteed Creditors as contemplated in Section 14.05, or (g)
any invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor. 14.04 Independent
Obligation. The obligations of Holdings hereunder are independent of the
obligations of any other guarantor or any other party, and a separate action or
actions may be brought and prosecuted against Holdings whether or not action is
brought against any other guarantor or any other party and whether or not any
other guarantor or any other party be joined in any such action or actions.
Holdings waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment or other circumstance which operates to toll any statute of
limitations shall operate to toll the statute of limitations as to Holdings.
14.05 Authorization. To the fullest extent permitted under law, Holdings
authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to: (a) change
the manner, place or terms of payment of, and/or change or extend the time of
payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Credit
Agreement Party Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or altered; (b) take and hold security for the
payment of the Guaranteed Obligations and sell, exchange, release, impair,
surrender, realize upon or otherwise deal with in any manner and in any order
any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the Guaranteed Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset there against; (c) exercise or refrain from exercising
any rights against any Credit Party or others or otherwise act or refrain from
acting; (d) release or substitute any one or more endorsers, guarantors, other
Credit Parties or other obligors; 131



--------------------------------------------------------------------------------



 
[exhibitno101termloancred138.jpg]
(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) to
its creditors other than the Guaranteed Creditors; (f) except as otherwise
expressly required by the Security Documents, apply any sums by whomsoever paid
or howsoever realized to any liability or liabilities to the Guaranteed
Creditors regardless of what liability or liabilities remain unpaid; (g) consent
to or waive any breach of, or any act, omission or default under, this
Agreement, any other Credit Document, any Designated Interest Rate Protection
Agreement, any Designated Treasury Services Agreement or any of the instruments
or agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement, any other Credit Document, any Designated Interest
Rate Protection Agreement, any Designated Treasury Services Agreement or any of
such other instruments or agreements; and/or (h) take any other action which
would, under otherwise applicable principles of common law, give rise to a legal
or equitable discharge of Holdings from its liabilities under this Credit
Agreement Party Guaranty. 14.06 Reliance. It is not necessary for any Guaranteed
Creditor to inquire into the capacity or powers of any officers, directors,
partners or agents acting or purporting to act on behalf of any Credit Party,
and any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers on behalf of such Credit Party shall be guaranteed
hereunder. 14.07 Subordination. Any indebtedness now or hereafter owing to
Holdings is hereby subordinated to the Guaranteed Obligations owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists and is continuing, all such indebtedness to Holdings
shall be collected, enforced and received by Holdings for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Guaranteed Obligations to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of Holdings under the other provisions of this Credit Agreement Party
Guaranty. Without limiting the generality of the foregoing, Holdings hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Credit
Agreement Party Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash. 14.08 Waiver. (a) Holdings waives (except as
shall be required by applicable law and cannot be waived) any right to require
any Guaranteed Creditor to (i) proceed against any guarantor or any other party,
(ii) proceed against or exhaust any security held from any guarantor or any
other party or (iii) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever. Holdings waives any defense (except as shall be required by
applicable statute and cannot be waived) based on or arising out of any defense
of any guarantor or any other party, other than payment of the Guaranteed
Obligations to the extent of such payment, based on or arising out of the
disability of any guarantor or any other party, or the invalidity, illegality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability other than payment of
the Guaranteed Obligations to the extent of such payment. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent, the Collateral Agent or any other Guaranteed Creditor by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any party, or any security, without affecting or impairing in
any way the liability of Holdings hereunder except to the extent the Guaranteed
Obligations have been paid. Holdings waives, to the fullest extent permitted
under law, any defense arising out of any such election by the Guaranteed
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of Holdings against any
party or any security. 132



--------------------------------------------------------------------------------



 
[exhibitno101termloancred139.jpg]
(b) Holdings waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Credit Agreement Party Guaranty, and notices of
the existence, creation or incurring of new or additional Guaranteed
Obligations. Holdings assumes all responsibility for being and keeping itself
informed of the Borrower’s and each other Guarantor’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
Holdings assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any of the other Guaranteed Creditors shall have any
duty to advise Holdings of information known to them regarding such
circumstances or risks. 14.09 Maximum Liability. It is the desire and intent of
Holdings and the Guaranteed Creditors that this Credit Agreement Party Guaranty
shall be enforced against Holdings to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If, however, and to the extent that, the obligations of Holdings under
this Credit Agreement Party Guaranty shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of Holdings’ obligations under this Credit Agreement
Party Guaranty shall be deemed to be reduced and Holdings shall pay the maximum
amount of the Guaranteed Obligations which would be permissible under applicable
law. 14.10 Payments. All payments made by Holdings pursuant to this Section 14
will be made without setoff, counterclaim or other defense (other than payment
of the Guaranteed Obligations in cash to the extent of such payment), and shall
be subject to the provisions of Sections 5.03 and 5.04. 14.11 Keepwell. If
Holdings is a Qualified ECP Guarantor (as defined below) at the time the
Subsidiaries Guaranty or the grant of the security interest under the Credit
Documents, in each case, by any Specified Credit Party, becomes effective with
respect to any Swap Obligation, it hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Credit Party with respect to such Swap Obligation as
may be needed by such Specified Credit Party from time to time to honor all of
its obligations under the Subsidiaries Guaranty and the other Credit Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering Holdings’
obligations and undertakings under this Section 14.11 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of Holdings under this Section
14.11 shall remain in full force and effect until the Guaranteed Obligations
have been paid and performed in full. Holdings intends this Section 14.11 to
constitute, and this Section 14.11 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Credit Party for all purposes of the Commodity
Exchange Act. “Qualified ECP Guarantor” shall mean, in respect of any Swap
Obligation, that such Person guaranteeing such Swap Obligation has total assets
exceeding $10,000,000 at the time the guaranty or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
Person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. *
* * 133



--------------------------------------------------------------------------------



 
[exhibitno101termloancred140.jpg]
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written. VERTIV INTERMEDIATE HOLDING II CORPORATION, as Holdings By:
_______________________________________ Name: Title: VERTIV GROUP CORPORATION,
as Borrower By: _______________________________________ Name: Title: [Signature
Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibitno101termloancred141.jpg]
Citibank, N.A., as Administrative Agent and a Lender By:
_______________________________________ Name: Title: [Signature Page to Term
Loan Credit Agreement]



--------------------------------------------------------------------------------



 